Name: Commission Regulation (EU) 2018/336 of 8 March 2018 amending Regulation (EC) No 748/2009 on the list of aircraft operators which performed an aviation activity listed in Annex I to Directive 2003/87/EC on or after 1 January 2006 specifying the administering Member State for each aircraft operatorText with EEA relevance.
 Type: Regulation
 Subject Matter: deterioration of the environment;  environmental policy;  executive power and public service;  economic geography;  air and space transport
 Date Published: nan

 13.3.2018 EN Official Journal of the European Union L 70/1 COMMISSION REGULATION (EU) 2018/336 of 8 March 2018 amending Regulation (EC) No 748/2009 on the list of aircraft operators which performed an aviation activity listed in Annex I to Directive 2003/87/EC on or after 1 January 2006 specifying the administering Member State for each aircraft operator (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2003/87/EC of the European Parliament and of the Council of 13 October 2003 establishing a scheme for greenhouse gas emission allowance trading within the Community and amending Council Directive 96/61/EC (1), and in particular Article 18a(3)(b) thereof, Whereas: (1) Directive 2008/101/EC of the European Parliament and of the Council (2) amended Directive 2003/87/EC to include aviation activities in the scheme for greenhouse gas emission allowance trading within the Union. (2) Commission Regulation (EC) No 748/2009 (3) establishes a list of aircraft operators which performed an aviation activity listed in Annex I to Directive 2003/87/EC on or after 1 January 2006. (3) That list aims to reduce the administrative burden on aircraft operators by providing information on which Member State will be regulating a particular aircraft operator. (4) The inclusion of an aircraft operator in the Unions emissions trading scheme is dependent upon the performance of an aviation activity listed in Annex I to Directive 2003/87/EC and is not dependent on the inclusion in the list of aircraft operators established by the Commission on the basis of Article 18a(3) of that Directive. (5) Changes to the list of the aircraft operators are based on the latest data provided by Eurocontrol. (6) This Regulation should enter into force as a matter of urgency in order to meet the deadline for the yearly updating of the list of operators laid down in Article 18a(3)(b) of Directive 2003/87/EC. (7) Regulation (EC) No 748/2009 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 748/2009 is replaced by the text set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 275, 25.10.2003, p. 32. (2) Directive 2008/101/EC of the European Parliament and of the Council of 19 November 2008 amending Directive 2003/87/EC so as to include aviation activities in the scheme for greenhouse gas emission allowance trading within the Community (OJ L 8, 13.1.2009, p. 3). (3) Commission Regulation (EC) No 748/2009 of 5 August 2009 on the list of aircraft operators which performed an aviation activity listed in Annex I to Directive 2003/87/EC on or after 1 January 2006 specifying the administering Member State for each aircraft operator (OJ L 219, 22.8.2009, p. 1). ANNEX BELGIUM CRCO Identification no. Operator Name State of the Operator 31102 ACT AIRLINES TURKEY 38484 AEROTRANSCARGO MOLDOVA, REPUBLIC OF 41049 AHS AIR INT PAKISTAN 7649 AIRBORNE EXPRESS UNITED STATES 33612 ALLIED AIR LIMITED NIGERIA 27011 ASL AIRLINES BELGIUM BELGIUM 31416 AVIA TRAFFIC COMPANY TAJIKISTAN 30020 AVIASTAR-TU CO. RUSSIAN FEDERATION 123 Abelag Aviation NV BELGIUM 908 BRUSSELS AIRLINES BELGIUM 25996 CAIRO AVIATION EGYPT 4369 CAL CARGO AIRLINES ISRAEL 29517 CAPITAL AVTN SRVCS NETHERLANDS f11336 CORPORATE WINGS LLC UNITED STATES 32909 CRESAIR UNITED STATES 32432 EGYPTAIR CARGO EGYPT f12977 EXCELLENT INVESTMENT LLC UNITED STATES 32486 FAYARD ENTERPRISES UNITED STATES f11102 FedEx Express Corporate Aviation UNITED STATES 13457 Flying Partners CVBA BELGIUM 29427 Flying Service N.V. BELGIUM 24578 GAFI GENERAL AVIAT MAURITIUS 32737 GREAT ALLIANCE WORLD LUXEMBOURG f12983 GREEN DIESEL LLC UNITED STATES 29980 HAINAN AIRLINES (2) CHINA 23700 HEWA BORA AIRWAYS CONGO 28582 INTER WETAIL AG SWITZERLAND 9542 INTL PAPER CY UNITED STATES 27709 KALITTA AIR UNITED STATES 28087 LAS VEGAS CHARTER UNITED STATES 32303 MASTER TOP LINHAS BRAZIL 37066 MERIDIAN (AIRWAYS) BELGIUM 1084 MIL BELGIUM BELGIUM 31207 N604FJ LLC UNITED STATES f11462 N907WS AVIATION LLC UNITED STATES 26688 NEWELL RUBBERMAID UNITED STATES f10341 OfficeMax Inc UNITED STATES 31660 RIPPLEWOOD AVTN UNITED STATES 2344 SAUDIA SAUDI ARABIA 27975 SIA CARGO PTE LTD SINGAPORE 29222 SILVERBACK CARGO RWANDA 39079 SOLARIUS AVIATION UNITED STATES 35334 SONOCO PRODUCTS CO UNITED STATES 26784 SOUTHERN AIR UNITED STATES 38995 STANLEY BLACK&DECKER UNITED STATES 27769 Sea Air BELGIUM 34920 TRIDENT AVIATION SVC UNITED STATES 30011 TUI AIRLINES  JAF BELGIUM 27911 ULTIMATE ACFT SERVIC UNITED STATES 20065 V L M BELGIUM 13603 VF CORP UNITED STATES 36269 VF INTERNATIONAL SWITZERLAND 37064 VIPER CLASSICS LTD UNITED KINGDOM 28453 VLM Airlines NV BELGIUM f11467 WILSON & ASSOCIATES OF DELAWARE LLC UNITED STATES 37549 YILTAS GROUP TURKEY BULGARIA CRCO Identification no. Operator Name State of the Operator 33329 AERO POWER LTD UNITED KINGDOM 27359 AEROTRANS KAZAKSTAN KAZAKHSTAN 27698 AEROVISTA UNITED ARAB EMIRATES 23962 AIR BAN BULGARIA 35743 AIR IBERIA LTD. GEORGIA 26520 AIR LIBYA 2 LIBYA 11775 AIR VIA BULGARIAN BULGARIA 33225 AIR VICTORY GEORGIA 34357 AIR WEST GEORGIA GEORGIA 39180 ALK JSC BULGARIA 43982 ANDA AIR UKRAINE 31007 ANIKAY AIR MIDDLE E JORDAN 36020 ARARAT INTERNATIONAL ARMENIA 34563 ASIA AIRWAYS UNITED ARAB EMIRATES 28818 ASIAN SPIRIT PHILIPPINES 24508 BALTIC AIRLINES UU RUSSIAN FEDERATION 32131 BEIBARS CJSC KAZAKHSTAN 28445 BH AIR BULGARIA 43451 BUL AIR LTD. BULGARIA 29056 BULGARIA AIR BULGARIA 27538 BULGARIAN AIR CHRTR. BULGARIA 25981 CARGO AIR LTD. BULGARIA 32313 EAST WING KAZAKHSTAN KAZAKHSTAN 36884 FLY ADJARA GEORGIA 36995 GR AVIA S.A. GUINEA 10165 HEMUS AIR BULGARIA 25134 INTERNAL MINISTRY UU RUSSIAN FEDERATION 28505 IRANIAN AIR TRANSPOR IRAN, ISLAMIC REPUBLIC OF 31721 JORDAN INT AIR CARGO JORDAN 27345 KHORIV AVIA UKRAINE 28246 KOKSHETAU AIRLINE KAZAKHSTAN 32034 KOMIAVIAVIATRANS 2 RUSSIAN FEDERATION 31019 KREMENCHUK FLIGHT UKRAINE 38939 KRUNK AVIATION 2 UKRAINE 21448 MOSCOW AIRLINES JSC RUSSIAN FEDERATION 30622 PMT AIR CAMBODIA 37661 RGB ENTERPRISES LLC UNITED STATES 27203 ROSAVIA AIR COMPANY UKRAINE 32835 SAYAT AIR KAZAKSTAN KAZAKHSTAN 1830 SENEGALAIR SENEGAL 32037 SKY JET KAZAKHSTAN KAZAKHSTAN 32664 STARLINE KZ JSC KAZAKHSTAN 32347 TABAN AIR IRAN, ISLAMIC REPUBLIC OF 37954 TROPICAL AIR (Z) LTD TANZANIA, UNITED REPUBLIC OF 37793 UKRSPECEXPORT UKRAINE 31648 VIP-AVIA GEORGIA 37987 YAK AIR GEORGIA 35082 ZAGROS AIRLINES IRAN, ISLAMIC REPUBLIC OF CROATIA CRCO Identification no. Operator Name State of the Operator 12495 Croatia Airlines Hrvatska zrakoplovna tvrtka d.d. CROATIA CZECH REPUBLIC CRCO Identification no. Operator Name State of the Operator 30560 ABS JETS INC. CZECH REPUBLIC 7824 ACL SLOVACKY CZECH REPUBLIC 35387 ACS SA SPAIN 16895 AERO VODOCHODY CZECH REPUBLIC f11813 AERSALE INC UNITED STATES 38060 AIR NAVIGATION LK CZECH REPUBLIC 31304 AIRCRAFT INDUSTRIES CZECH REPUBLIC 39019 AIRLINE CONT.MNTN EQ UNITED STATES 31433 ALANDIA AIR AB FINLAND 30203 ATMA AIRLINES UNITED ARAB EMIRATES 34057 AVTN SPECIALTIES UNITED STATES 35333 AXIS AVIATION GROUP UNITED STATES 22621 CAA CZECH REPUBLIC CZECH REPUBLIC 34430 CAIMITO ENTERP. LTD CYPRUS 859 CZECH AIRLINES CZECH REPUBLIC 36294 CZECH CONNECT AIRLIN CZECH REPUBLIC 33327 EARTH ONE LIMITED UNITED KINGDOM f10182 Executive Flight Services, Inc. UNITED STATES 36242 GEORGIAN INTERNATION GEORGIA 31631 GLOBAL AVIATION LIBY LIBYA 36746 HOLIDAY CZECH CZECH REPUBLIC 35825 HYUNDAI MOTOR CO KOREA, REPUBLIC OF 32231 ILIN AIRCOMPANY RUSSIAN FEDERATION 30145 INCLEDON ENTERPRISES CYPRUS 27908 JOB AIR SRO CZECH REPUBLIC 39009 JUMP TANDEM CZECH REPUBLIC 30825 LETS FLY SRO CZECH REPUBLIC 38713 LITTLE AVIATION LTD AUSTRALIA 32935 MIDAMERICA HOLDINGS UNITED STATES 30743 NORSE AIR CHARTER SOUTH AFRICA 29976 NOVA CHEMICALS UNITED STATES 35361 OKAY HOLDING AS CZECH REPUBLIC 24121 PETROPAVLOVSK AIR RUSSIAN FEDERATION 36763 RETENTURA LTD. CYPRUS 2276 ROCKWELL AUTOMATION UNITED STATES f10379 Red.Com UNITED STATES 32812 SKY DIVING FOR FUN SLOVAKIA 27292 SKY GEORGIA GEORGIA 31351 SKY KG AIRLINES TAJIKISTAN 32157 SKYDIVE LK CZECH REPUBLIC 37554 SOVEREIGN EXPRESS VIRGIN ISLANDS, BRITISH 13702 STEVENS EXPRESS UNITED STATES 24903 TRAVEL SERVIS A.S. CZECH REPUBLIC f13143 Timber LLC UNITED STATES 25890 UKRAINIAN PILOT UKRAINE 32721 VIDEOTAPE CENTER UNITED STATES 38948 VIETJET AIR VIET NAM 39695 YANAIR UKRAINE DENMARK CRCO Identification no. Operator Name State of the Operator 35753 A/S MAERSK AVIATION DENMARK 33185 AIR ALPHA A/C SALES DENMARK 3456 AIR ALSIE DENMARK 22466 AIR GREENLAND DENMARK 37856 AIR PANAMA PANAMA 34774 ALIGAP A/S DENMARK 142 ATLANTIC AIRWAYS DENMARK 36122 AVIATION HOLDINGS UNITED STATES 39508 BGR I/S DENMARK 36842 BRASILIA JET CENTER BRAZIL 32921 CANYON GATE FLT SVCS UNITED STATES 33047 CITICAPITAL LOCAVIA FRANCE 27919 DRT VERTRIEBS GMBH DENMARK 366 Danish Air Transport A/S DENMARK f10500 Duchossois Industries, Inc. UNITED STATES 25431 ELMAGAL AVIATION SUDAN 26272 EXECUJET EUROPE A/S DENMARK 35478 FIRST GREENWICH UNITED KINGDOM f10218 GCTPA, LLC UNITED STATES 33254 GE CAPITAL SOLUTIONS DENMARK 37052 GENCHART B.V. NETHERLANDS 32364 GLOBAL TRANSERVICE UNITED STATES 32595 GRAAKJAER A/S DENMARK 38120 HUNNU AIR MONGOLIA 36297 JET FLEET INTL UNITED STATES 32158 JET TIME A/S DENMARK 34892 JJO Invest ApS DENMARK 33518 KIRKBI INVEST DENMARK 31243 KIRKBI TRADING DENMARK 34672 LAO CAPRICORN AIR LAO PEOPLE'S DEMOCRATIC REPUBLIC 38155 MOENS, G NETHERLANDS 32541 NAPLES FLIGHT MGMT UNITED STATES 9914 NILAN A/S DENMARK 12230 Nordic Aviation Capital A/S DENMARK 34830 OLGA LEASING LTD BERMUDA 33803 PARTNERSELSKABET DENMARK 23090 PHARMA NORD DENMARK 35196 PRIMERA AIR SCAND DENMARK 29123 RHEINLAND AIR SERV. GERMANY 31890 ROMANIAN AIRPORT SVC ROMANIA 9918 STAR AIR DENMARK 36191 SUN WAY GEORGIA GEORGIA 4357 SUN-AIR of Scandinavia DENMARK 21484 THOMAS COOK SCAND. DENMARK 38112 VINCENT AVIATION LTD NEW ZEALAND 32655 VIP PARTNERFLY DENMARK 12327 WEIBEL SCIENTIFIC DENMARK GERMANY CRCO Identification no. Operator Name State of the Operator 31485 328 SUPPORT SERVICES GERMANY 26507 AAA AVIATION & AIRCR GERMANY 34963 ACG AIR CARGO GERMANY 17942 ACH HAMBURG GERMANY 20017 ACM AIR CHARTER GMBH GERMANY 24933 ADVANCE AIR LFG GERMANY 38865 AERO BEE AIRLINES CANADA 150 AERODIENST GERMANY 32334 AEROFLOT CARGO RUSSIAN FEDERATION 171 AEROWEST GMBH (HAN) GERMANY 11454 AFI FLIGHT INSPECT. GERMANY 31799 AGRATA AVIATION ESTONIA 27692 AHSEL HAVA TURKEY 36719 AIR 1 AVIATION UNITED STATES 5764 AIR ALLIANCE EXPRESS AG & CO.KG GERMANY 22484 AIR ALLIANCE GMBH GERMANY 36344 AIR ARABIA EGYPT EGYPT 29576 AIR ARMENIA ARMENIA 35195 AIR CHINA BUSINESS CHINA 36986 AIR FINKENWERDER GERMANY 36989 AIR FUHLSBUETTEL GERMANY 32268 AIR HAMBURG GERMANY 22378 AIR KUBAN RUSSIAN FEDERATION 5663 AIR NAMIBIA NAMIBIA 29743 AIR NATIONAL CORP NEW ZEALAND 17595 AIR SERVICE BERLIN GERMANY 31446 AIR TRANSPORT INTL 2 UNITED STATES 35215 AIR X CHARTER (GERMANY) GMBH & CO, KG GERMANY 17794 AIRBUS HELICOPTERS GERMANY 32484 AIRCASTLE ADVISOR UNITED STATES 33817 AIRCRAFT ASSET MGT. GERMANY 32868 AIRCRAFT GENERAL ITALY f11396 AIRCRAFT GUARANTY CORP TRUSTEE UNITED STATES 34984 AIRCRAFT MNGMT LS SWITZERLAND 37424 AIRCRAFT PARTNER GERMANY 36019 AIRCRAFT RENT A.S. CZECH REPUBLIC 38063 AIRCRAFT SOLUTIONS LUXEMBOURG 33852 AIRLIFT SERVICE D.O. MACEDONIA, THE FORMER YUGOSLAV REPUBLIC OF 24283 AIRPHIL EXPRESS PHILIPPINES 34629 AIRVIP LTD. BERMUDA 33836 AJWA AVIATION SAUDI ARABIA 30361 AL HOKAIR SWITZERLAND 36165 AL SAHAB LIMITED BAHRAIN 5165 ALPLA AIR CHARTER AUSTRIA 38135 ALSCO UNITED STATES 36981 AMENTUM CAPITAL LTD IRELAND 32684 AMJET AVIATION UNITED STATES 31290 AOP AIR OPERATING SWITZERLAND 34337 API HOLDING GERMANY 33706 ARCAS AVIATION GMBH GERMANY 27073 ARTOC Group for Investment and Development EGYPT 38398 ASG AVIATION GERMANY 35310 ASIA CONTINENT AVIA KAZAKHSTAN 25551 ASIA CONTINENTAL KAZAKHSTAN 24940 ASIA TODAY LTD CHINA 8272 ASL AIRLINES SWISS SWITZERLAND 14559 ASW Air-Service Werkflugdiesnt GmbH & Co. KG GERMANY 40316 ATA CONCEPT GMBH SWITZERLAND 30698 ATG SWISS FIRST SWITZERLAND 36360 AUGSBURG AIRWAYS GMB GERMANY 29122 AURON LTD BERMUDA 38352 AVAZ D.O.O. BOSNIA AND HERZEGOVINA 37650 AVIANDO SERVICES UNITED STATES 31551 AVIATION CAP GRP UNITED KINGDOM 35968 AVIATION INVESTMENT GERMANY 35708 AVIATION JOLINA SEC CANADA 33093 AVIATION PARTNERS S HONDURAS 38617 AZT LLC UNITED STATES 44626 AZURAIR GMBH GERMANY f10001 Academy of Art University UNITED STATES 3647 Adolf WÃ ¼rth GmbH & Co. KG GERMANY 6802 Aero Personal s.a de c.v. MEXICO 156 Aeroflot  Russian Airlines RUSSIAN FEDERATION 35126 Aerologic GmbH GERMANY 35389 Agiles Aviation GmbH & Co.KG GERMANY 28844 Air Astana JSC KAZAKHSTAN 8221 Air Berlin PLC & Co. Luftverkehrs KG GERMANY 33133 Air China Cargo Co., Ltd CHINA 786 Air China Limited CHINA 1562 Air Serbia SERBIA 22317 Air-Service GmbH GERMANY 32419 AirBridgeCargo Airlines LLC RUSSIAN FEDERATION 21756 Airtrans Flugzeugvermietungs GmbH GERMANY 8901 Archer Daniels Midland Company UNITED STATES 19480 Asiana Airlines KOREA, REPUBLIC OF 20979 Atlas Air, Inc. UNITED STATES 27868 Atlasjet Airlines TURKEY 7897 BAE SYSTEMS FLT SYST UNITED STATES 30586 BALL CORP UNITED STATES 32840 BARBEDOS GROUP LTD NIGERIA 509 BASF SE GERMANY 29137 BATAVIA AIR INDONESIA 35233 BAVARIA INTERNATION GERMANY 30306 BEDO BETEILIGUNGS GERMANY 17395 BEECHCRAFT BERLIN GERMANY 38554 BERATEX GROUP LTD RUSSIAN FEDERATION 11312 BIZAIR FLUG GMBH GERMANY f12963 BLACK FOREST VENTURES LLC UNITED STATES 28042 BLUE SKY GROUP UNITED STATES 14658 BMW AG GERMANY 38111 BOEKHOORN M&A NETHERLANDS 6667 BOMBARDIER AEROSPACE UNITED STATES 36062 BORAJET HAVACILIK TURKEY 37261 BOSTON POST LEASING UNITED STATES 37922 BOURNEMOUTH AIR LTD. SWITZERLAND 680 BURDA REISEFLUG GERMANY 516 Bahag Baus Handelsgesellschaft AG Zug/Schweiz Zweigniederlassung Mannheim GERMANY 25978 Bauhaus Gesellschaft fÃ ¼r Bau- und Hausbedarf mbH & Co. GERMANY f10795 Beef Products Inc. / BPI Technology Inc. UNITED STATES 23956 Blue Sky Airservice GmbH GERMANY 29389 Bombardier PreOwned UNITED STATES 31614 Bombardier Transportation GmbH GERMANY 34852 BremenFly GERMANY 15176 Bundespolizei-Fliegergruppe GERMANY 32874 Business Jet Ltd NEW ZEALAND 19823 CA Air Moldova IS MOLDOVA, REPUBLIC OF 33282 CANJET AIRLINES CANADA 34985 CAPE CHAMONIX WINE SOUTH AFRICA 43435 CARGO AIRCRAFT MGT UNITED STATES 32482 CARSON AIR LTD CANADA 26021 CEBU PACIFIC AIR PHILIPPINES 30714 CENTRAL MOUNTAIN AIR CANADA 35194 CHONGQING AIRLINES CHINA 28178 CIRRUS AVIATION GERMANY 35527 CLASSIC SERVICES INC UNITED STATES 36157 CLUB SAAB 340 SWITZERLAND 4782 COMFORT AIR GERMANY 23741 COMMANDER MEXICANA MEXICO 33189 CONTINENT AIRLINE UU RUSSIAN FEDERATION 31333 CORP JET SVCS UNITED KINGDOM 39156 CSM MINING SUPPLIES SOUTH AFRICA 24481 CTL LOGISTICS S.A. POLAND 35021 Chai Ltd. SWITZERLAND 35418 Challenge Aero AG UKRAINE 22448 Cirrus Airlines Luftfahrtgesellschaft mbH GERMANY f10709 Colgan Air Services UNITED STATES 824 Condor Flugdienst GmbH GERMANY 34179 DAO AVIATION DENMARK 967 DAS DIRECT AIR GERMANY 28800 DATELINE OVERSEAS CYPRUS 30651 DAUAIR GERMANY 18003 DBA LUFTFAHRTGESELL. GERMANY 26466 DC Aviation GmbH GERMANY f10558 DCS Management Services UNITED STATES 30996 DEERE & COMPANY UNITED STATES 38547 DEKALB FARMERS MARK. UNITED STATES 37580 DERMAPHARM GERMANY f10774 DFZ, LLC UNITED STATES f10589 DH Flugcharter GmbH GERMANY 25139 DIETZ AG GERMANY 37808 DIETZ AVIATION GMBH GERMANY 18824 DLR BRAUNSCHWEIG GERMANY 10853 DLR OBERPFAFFENHOFEN GERMANY 37798 DO-TEC GMBH GERMANY 27181 DONAVIA JSC RUSSIAN FEDERATION 35451 DORNIER NO LIMITS GERMANY 28795 DULCO HANDEL GMBH GERMANY 968 DUSSMANN P UNITED STATES 30726 DUTCH ANTILLES EXPR. ARUBA 4484 Delta Air Lines, Inc. UNITED STATES 8980 Delta Technical Services Ltd GERMANY 1776 Deutsche Lufthansa AG GERMANY 2044 Dr. August Oetker KG GERMANY 8082 E.I. du Pont de Nemours and Company UNITED STATES 36121 EAT LEIPZIG GMBH GERMANY 34657 EEA GMBH GERMANY 31615 EICHSFELD AIR GMBH GERMANY 35749 EON AVIATION INDIA 36507 ERSTE ASSET INVEST. GERMANY 19629 ESCHMANN H D GERMANY 34011 EURO AIR CHARTER GERMANY 1980 EUROPEAN AIR EXPRESS GERMANY 2034 EUROWINGS GMBH GERMANY 3639 EVERGREEN AIRLINES UNITED STATES 36357 EXECUJET AVIATION SOUTH AFRICA 39161 EXECUTIVE JET SERV. CONGO 31909 EXECUTIVE SVCS (AZ) UNITED STATES 12213 Emil Capital Partners, LLC UNITED STATES f10180 Epps Air Service, Inc. UNITED STATES 4783 FAI RENT-A-JET AKTIENGESELLSCHAFT GERMANY 34640 FALCON 007 S.A.R.L. FRANCE 28589 FANCOURT FLUGCHARTER GmbH & CO KG SWITZERLAND 33077 FAS GMBH GERMANY 35937 FINKCAS GERMANY 27700 FIRST DATA CORP UNITED STATES 32722 FLIGHT CAL. MALAYSIA MALAYSIA 22238 FLIGHT CALIBRATION GERMANY 6705 FLM AVIATION GERMANY 31012 FLUGSCHULE HAMBURG GERMANY 42260 FLYEGYPT EGYPT 38804 FLYING TECHNOLOGY RUSSIAN FEDERATION 26843 FMG-FLUGSCHULE GERMANY 1595 FRENZEL G GERMANY 4232 FRONTIER AIRLINES UNITED STATES 38973 FUENFTE XR-GMBH GERMANY 14557 Firma Steiner-Film GERMANY 1778 Flugbereitschaft des Bundesministerium der Verteidigung (FlBschft BMVg) GERMANY 32678 Fresena Flug GmbH & Co KG GERMANY 25111 G-92 KFT HUNGARY 33827 GABINETTE (ANG) ANGOLA 22807 GAS AIR SERVICE GMBH GERMANY 33821 GE CAPITAL B.V. NETHERLANDS 35147 GE CAPITAL SWITZERL. SWITZERLAND 25027 GEKO TRADE GERMANY 3349 GENERAL MOTORS UNITED STATES 36747 GEOJET LUFTFAHR. (2) GERMANY 39230 GEORGE TOLOFAFI NIGERIA 31914 GERMAN SKY AIRLINES GERMANY 38591 GERMANIA EXPRESS GERMANY 35803 GHASSAN AHMED AL UNITED ARAB EMIRATES 34848 GLOBAL A/C CONSULT UNITED STATES 25642 GLOBAL AVTN BERMUDA BERMUDA 38372 GLOBO AVIACAO BRAZIL 23743 GOMEL AIRLINES BELARUS 22366 GOVERNMENT CROATIA CROATIA 22370 GOVERNMENT MACEDONIA MACEDONIA, THE FORMER YUGOSLAV REPUBLIC OF 38832 GREENWAY JETS UNITED STATES 2395 GROB AIRCRAFT AG GERMANY 32172 GULF JET UNITED ARAB EMIRATES 9243 Germania Fluggesellschaft mbH GERMANY 28944 Germanwings GmbH GERMANY 34841 Gibbs International, Inc. UNITED STATES 315 Gruss & Company UNITED STATES 37030 HAMBURG AIRWAYS GERMANY 26105 HANSGROHE SE GERMANY 32580 HASLBERGER FINANZ. GERMANY 31519 HAWKER HUNTER AVTN UNITED KINGDOM 25435 HBK HOLDING CO. QATAR 35307 HELIJET CHARTER GERMANY 31103 HOMAC AVIATION AG LUXEMBOURG 26281 HTM HELICOPTER TRAVE GERMANY 27680 HURKUS HAVAYOLU TASIMACILIK VE TIC A.S. (d.b.a. FREEBIRD AIRLINES) TURKEY 28618 Haworth Transport UNITED STATES 32953 HeidelbergCement AG GERMANY f11187 Herc Management Services LLC UNITED STATES 33269 Herrenknecht Aviation GmbH GERMANY f10652 IAC FALCON HOLDINGS UNITED STATES 38692 IDEAVILLAGE PRODUCTS UNITED STATES 35785 IFM Traviation GmbH GERMANY 39551 IKAR LLC RUSSIAN FEDERATION 25785 ILYUSHIN AVIATION RUSSIAN FEDERATION 32237 IMPERIAL JET EUROPE GERMANY 37757 INFINUM ALTIDO INC. RUSSIAN FEDERATION 1528 IRANAIR IRAN, ISLAMIC REPUBLIC OF 30463 IRAQI AIRWAYS (2) IRAQ 37529 ISE INFORMATION SYS. GERMANY 24664 Intermap Technologies UNITED STATES 35760 JEJU AIR KOREA, REPUBLIC OF 39559 JESWALT INTL VIRGIN ISLANDS, BRITISH 11307 JET EXECUTIVE INT. GERMANY 27505 JET GROUP LTD ISRAEL 2200 JETAIR FLUG GMBH GERMANY 16761 JETFLIGHT AVIATION Inc. SWITZERLAND 3328 JETS EXECUTIVOS MEXICO 36889 JETSTAR PACIFIC VIET NAM 21462 JOHNSON CONTROLS UNITED STATES 36272 JORDAN INTNL CHINA 11646 JULIUS BERGER NIGERIA 32107 JUNEYAO AIRLINES CHINA 36509 JUNKER ERWIN GRINDI CZECH REPUBLIC 21723 Joint Stock Company Ural airlines RUSSIAN FEDERATION 1610 KARMANN GMBH GERMANY 31171 KAZAVIASPAS KAZAKHSTAN 22239 KIEV AVIATION PLANT UKRAINE 1652 KOREAN AIR LINES CO., LTD. KOREA, REPUBLIC OF 21632 KRASNOJARSKY AIRLINE RUSSIAN FEDERATION 23758 Kimberly-Clark Corporation UNITED STATES 25800 Knauf Astra Ltd. UNITED KINGDOM 32568 Kompass GmbH & Co. KG GERMANY 36476 LANARA LTD KAZAKHSTAN, KYRGYZSTAN 6383 LECH-AIR FLUGZEUG GERMANY 20222 LGM LUFTFAHRT GMBH GERMANY 38914 LIBRA FLUGZEUG GBR GERMANY 28576 LIBRA TRAVEL SWITZERLAND 42192 LIEBHERR AVIATION GERMANY f12832 LINCARE LEASING LLC UNITED STATES 1767 LTU LUFTTRANSPORT GERMANY 26498 LUFT AVTN CHARTER AUSTRALIA 34305 LUFTHANSA TECH. VIP GERMANY 35742 LWE VERMIETUNGS GMBH GERMANY 15456 Luftfahrt-Bundesamt GERMANY 3857 Lufthansa Cargo AG GERMANY 27838 Lufthansa Technik AG GERMANY f13551 M-BJEP Ltd. ISLE OF MAN 24502 M. Bohlke Veneer Corp. UNITED STATES 21072 MAHAN AIR IRAN, ISLAMIC REPUBLIC OF 21878 MAKEDONSKI AVIOTRANS MACEDONIA, THE FORMER YUGOSLAV REPUBLIC OF 12521 MARXER ANLAGEN GERMANY 36372 MAT AIRWAYS MACEDONIA, THE FORMER YUGOSLAV REPUBLIC OF 38074 MENA AEROSPACE (OB) BAHRAIN 19999 MENEKSE HAVAYOLLARI TURKEY 37597 MERIDIAN+ RUSSIAN FEDERATION 444 MHS Aviation GmbH GERMANY 37975 MILLENNIUM AVIATION AUSTRIA 28438 MLW AVIATION LLC UNITED STATES 25067 MNG Havayollari ve Tasimacilik A.S. (MNG Airlines) TURKEY 3057 MOELLERS MASCHINEN GERMANY 28473 MOONSTAR AVIATION TURKEY 31944 MYN AVIATION SAUDI ARABIA 38209 MZ TRANSPORTATION GERMANY 38512 Microstrategy Services Corporation UNITED STATES f13307 Miklos Services Corp. VIRGIN ISLANDS, BRITISH 24270 Montenegro Airlines MONTENEGRO f10785 N16FX Trust UNITED STATES f12724 N250RG LLC UNITED STATES 26118 NASA AMES CENTER UNITED STATES 33963 NATIONAL LEGACY KUWAIT 30581 NAYAK AIRCRAFT SERV. GERMANY 11061 NEUMEYR FLUGGERAETE GERMANY 15551 NEW YORKER GROUP GERMANY 24661 NORTH AMERICAN JET UNITED STATES 29267 NOVELLUS SYSTEMS UNITED STATES 31791 NOVESPACE FRANCE 35125 Nasser Ltd. CAYMAN ISLANDS f13922 Newlead Limited VIRGIN ISLANDS, BRITISH 12218 Nike, Inc. UNITED STATES 567 OBO JET-CHARTER GMBH GERMANY 33138 OCA INTERNATIONAL GERMANY 2061 OMNIPOL CZECH REPUBLIC 36743 ORANGE AIRCRAFT (2) NETHERLANDS 8236 OWENS CORNING CORPORATION UNITED STATES 25059 Omni Air International UNITED STATES 23244 Open Joint Stock Company Rossiya Airlines JSC Rossiya Airlines RUSSIAN FEDERATION 3343 P&P PROMOTION GERMANY 852 PARAGON RANCH UNITED STATES 23471 PCT Powder Coating Technologies Intl. Sarl SWITZERLAND 10690 PEGASUS HAVA TASIMACILIGI A.S. TURKEY 19475 PETERS GMBH GERMANY 37609 PETROPAVLOVSK MC RUSSIAN FEDERATION 4265 PHIFER WIRE PRODUCTS UNITED STATES 5225 PHOENIX AIR GMBH GERMANY 3085 PICTON II LTD BERMUDA 30230 POLET ACFT MNGT BERMUDA 36251 POLLARD ACFT SALES UNITED STATES 37040 PREISS-DAIMLER GERMANY 34505 PRINCESS AVIATION LEBANON 29307 PRIVATAIR GMBH GERMANY 34553 PRIVATE JET HOLD. VIRGIN ISLANDS, BRITISH 12196 PRIVATE WINGS GERMANY 37417 PRIVATEJET INT. GMBH GERMANY 12648 Pacelli-Beteiligungs GmbH & Co. KG GERMANY 33666 Pakistan Aviators and Aviation (Pvt) Ltd. PAKISTAN 29731 Parc aviation IRELAND 775 Pentastar Aviation, LLC UNITED STATES 39255 RA DR. JAN PLATHNER GERMANY 37057 RADIC AVIATION SAUDI ARABIA 30124 RAE  REGIONAL AIR GERMANY 32083 RAY ENTERPRISES UNITED STATES 19436 REGIO AIR MECKLENBRG GERMANY 33032 RELIANCE COMMERCIAL UNITED ARAB EMIRATES 30938 RIKSOS TURIZM LT TURKEY f13620 RNJ GmbH. & CO KG GERMANY 32723 RSG RENTAL SERVICES GERMANY 29927 RUAG AEROSPACE SERV GERMANY 37464 RUAG SWITZERLAND SWITZERLAND 36233 RUIZ, L MEXICO 38246 RUSAERO RUSSIAN FEDERATION 9200 RYAN INTL AIRLINES UNITED STATES 38368 RYAN INTL AIRLINES 2 UNITED STATES 29352 Rentair UK Ltd GERMANY 27446 Rhema Bible Church UNITED STATES 606 Robert Bosch GmbH GERMANY f10788 SAP America Inc. UNITED STATES 18991 SAP SE GERMANY 21282 SCHROTT WETZEL GMBH GERMANY 5031 SCHWARZMUELLER AUSTRIA 30971 SEARAY BD100 SOUTH AFRICA 35352 SEGRAVE AVIATION INC UNITED STATES 31846 SG FINANS A/S NORGE SWEDEN 27571 SHANGHAI AIRLINES CHINA 29540 SHENZHEN AIRLINES CHINA 27735 SIK-AY Hava Tasimacilik A.S. TURKEY 38681 SILK WAY WEST AZERBAIJAN 1034 SIRTE OIL LIBYA f12146 SIRVAIR, S.A. de C.V. MEXICO 32179 SKIPPERS AVIATION AUSTRALIA 2477 SKY JET SWITZERLAND 37940 SKY SWALLOWS LTD. RUSSIAN FEDERATION 34392 SKYBUS KAZAKHSTAN 32816 SKYBUS AIRLINES UNITED STATES 19819 SKYPLAN SERVICES CANADA 31870 SM AVIATION GERMANY 43591 SMALL PLANET GERMANY 42622 SMART JET AVIATION VIRGIN ISLANDS, BRITISH 25050 SMATSA DOO SERBIA 32544 SMS Aviation GmbH GERMANY 33747 SOMON AIR TAJIKISTAN f11331 SOUTHLAKE AVIATION LLC UNITED STATES 36224 SPECTRA ENERGY UNITED STATES 26725 SPIRIT AIRLINES 2 UNITED STATES 36094 SSP AVIATION INDIA 23935 STAR ARIES SHIPMGMT CYPRUS 29368 STAR AVIATION LTD. GERMANY 15526 STATE ENTERPRISE ANTONOV DESIGN BUREAU UKRAINE 32361 STRONG AVIATION KUWAIT 30086 SUMMIT AIR CANADA 44422 SUNDAIR GMBH GERMANY 37379 SUNEXPRESS DEUTSCHL. GERMANY 36720 SWISS AV CONSULTANTS SWITZERLAND 28910 SWISS GLOBAL JET MGT SWITZERLAND f12122 Safeway, Inc. UNITED STATES 24784 Samsung Techwin Co., Ltd. KOREA, REPUBLIC OF f10701 Servicios Aereos Regiomontanos, S.A. MEXICO 21734 Siberia Airlines RUSSIAN FEDERATION 9354 SkyWork Airlines AG SWITZERLAND f12005 Spiral, Inc. UNITED STATES 29841 Spirit of Spices GmbH GERMANY 10201 SunExpress (GÃ ¼nes Ekspres Havacilik A.S.) TURKEY 28362 Sun D'or International Airlines LTD ISRAEL 12878 SÃ ¼dzucker Reise-Service GmbH GERMANY 36760 T'WAY AIR CO LTD KOREA, REPUBLIC OF 8360 TACA EL SALVADOR 35978 TATHRA INTERNATIONAL RUSSIAN FEDERATION 32576 TB INVEST GROUP CZECH REPUBLIC 31566 TEAM AVIATION GERMANY 33120 TEC AIRCRAFT LEASING AUSTRIA 36210 TESLA AIR SWITZERLAND 35936 TIGER HERCULES CORP TAIWAN 21908 TOKOPH D P SOUTH AFRICA f14958 TPS Group Holding Inc. VIRGIN ISLANDS, BRITISH 37070 TREVO AVIATION LTD GERMANY 1389 TUIfly GmbH GERMANY 33495 TURBOJET KFT HUNGARY 33979 TURKUAZ AIRLINES TURKEY 2681 Thai Airways International Public Company Limited THAILAND f10445 Thomas H. Lee Partners UNITED STATES 14993 Thyssenkrupp Dienstleistungen GmbH GERMANY 31353 Tidnish Holdings Limited CANADA 2758 Turkish Airlines THY TURKEY 27079 UKRAINIAN MEDITERRAN UKRAINE 24948 UKSATSE UKRAINE 4692 US Airways, Inc. UNITED STATES 29839 USA 3000 AIRLINES UNITED STATES 43007 USAA UNITED STATES 26886 UTair Aviation, jsc RUSSIAN FEDERATION 32741 Ulla Popken GmbH GERMANY 8960 United Parcel Service Co UNITED STATES 35921 United Therapeutics UNITED STATES 31984 VARIG LOGISTICA SA BRAZIL 37759 VENTURE AVTN GROUP UNITED STATES 5198 VHM SCHUL & CHARTER GERMANY 31758 VIVAT TRUST LTD. UNITED KINGDOM 2840 VOLKSWAGEN AG GERMANY 2812 VRG Linhas Aereas S/A BRAZIL 39258 VUKY HOLDINGS LTD SWITZERLAND 31669 Vacuna Jets Limited BERMUDA f10791 Vecellio Management Service UNITED STATES 2833 Viessmann Werke GmbH & Co. KG GERMANY 18671 Volga-Dnepr Airlines LLC RUSSIAN FEDERATION 43267 WANFENG GENERAL AVTN CHINA 36235 WATERLOO AVIATION CANADA 12066 WDL AVIATION GMBH & CO . KOMMANDITGESELLSCHAFT GERMANY 24113 WEBER MANAGEMENT GERMANY 1323 WEKA Flugdienst GmbH GERMANY 34391 WHS CONSULTING AG SWITZERLAND 10834 WIKING HELIKOPTER GERMANY 33317 WINAIR AUSTRIA AUSTRIA 34169 WIZZ AIR UKRAINE LLC UKRAINE 37044 WOELBERN FLIGHT 01 GERMANY 36967 WOELBERN FLIGHT 02 GERMANY 2930 WORLD AIRWAYS UNITED STATES 30605 Wheels Aviation Ltd. GERMANY 25225 Windrose Air Jetcharter GmbH GERMANY 27514 Wirtgen BgmbH GERMANY 31769 XL Airways Germany GmbH GERMANY 36920 XR-GMBH GERMANY 32403 XRS Holdings, LLC UNITED STATES 33948 ZEUS TAXI AÃ REO BRAZIL 5960 Zeman FTL GERMANY 24568 ebm-papst Mulfingen GmbH & Co. KG GERMANY ESTONIA CRCO Identification no. Operator Name State of the Operator 34613 ABELIA TRADING LTD CYPRUS 22213 ENIMEX ESTONIA 38113 FL TECHNICS AB LITHUANIA 22574 MIL JAPAN JAPAN 10937 MIL RUSSIA RUSSIAN FEDERATION 1117 MIL SWITZERLAND SWITZERLAND 35109 NORTH WIND AIRLINES ESTONIA 38604 SMARTLYNX ESTONIA ESTONIA 30036 ULS Airlines Cargo TURKEY 36496 ZAMBEZI AIRLINES ZIMBABWE GREECE CRCO Identification no. Operator Name State of the Operator 24601 AERO-KAMOV RUSSIAN FEDERATION 23232 AEROSVIT UKRAINE 31586 AFRICAN EXPRESS AWYS KENYA 39537 AIR CANADA rouge LP CANADA 30742 AIR COLUMBUS UKRAINE UKRAINE 40237 AIR LEISURE EGYPT 29972 AIR LINK INTL (CY) CYPRUS 37802 AIR TRAFFIC LTD KENYA 28539 AIRCRAFT SUPPRT&SRVC LEBANON 39471 AIT AVIATION & TOUR. ISRAEL 31252 AMREF FLYING DOCTORS KENYA 37966 ASPAMIA LLC UNITED STATES 34238 ASTRA AIRLINES GREECE 38330 AVIATION SCIENCES CO SAUDI ARABIA 23359 AVIATRANS K LTD UKRAINE 20514 Aegean Airlines GREECE f12684 Avenge Inc UNITED STATES 34069 BELRESCUEAVIA BELARUS 35368 BLUE BIRD AIRWAYS GREECE 20501 BLUE BIRD AVIATION KENYA 31747 CAAC FLIGHT INSPECT CHINA 35729 CASSEL INVEST LTD VIRGIN ISLANDS, BRITISH 31895 CENTAVIA SERBIA 31412 COMERAVIA VENEZUELA, BOLIVARIAN REPUBLIC OF 36113 CONQUISTADOR HELO UNITED STATES 19644 COSTAIR LTD GREECE 29987 CRIMEA UNIVERSAL UKRAINE 33761 DAL GROUP (SUDAN) SUDAN 36466 DESINENCE LTD VIRGIN ISLANDS, BRITISH 25895 DONBASSAERO UKRAINE 32795 DOVE AIR INC UNITED STATES f11403 DRAGON LEASING CORP UNITED STATES 30350 EAGLE AIR LTD UGANDA 35299 ELITE AIRLINES GREECE 40100 ELLINAIR GREECE 36585 ELTANIN AVIATION UNITED KINGDOM 37223 ENGALY LTD IRELAND 31744 EUROPEAN AIR CRANE ITALY 32903 EXECUTIVE AIRL.PTY AUSTRALIA 35228 FIRST AIRWAYS GREECE 34427 FLIGHT OPTIONS (AUS) AUSTRALIA 31722 GAINJET AVIATION GREECE 42395 GERMANIA FLUG AG SWITZERLAND 31659 GHALAYINI I EGYPT 33178 GLOBAL AIRWAYS (FA) SOUTH AFRICA 29050 GOLIAF AIR SAO TOME AND PRINCIPE 17957 GREENLEAF UNITED STATES 38025 GRYPHON AIRLINES KUWAIT f10233 GS 150-217 LLC UNITED STATES f11417 GS200 INC TRUSTEE UNITED STATES 23443 HCAA GREECE 25221 HELOG AG SWITZERLAND 36373 HERITAGE ACFT LTD UNITED KINGDOM 36043 HERITAGE AVTN DEV. UNITED KINGDOM f12006 Hanwha Chemical Corporation KOREA, REPUBLIC OF 38831 INTAKA MANAGE PTY SOUTH AFRICA 38792 INTER ILES AIR MADAGASCAR, COMOROS, REUNION 32668 INTERISLAND AIRLINES PHILIPPINES 26787 INTRACOM GREECE 31881 INTRALOT UNITED STATES 36434 ISLANDSITE INVEST. SOUTH AFRICA 31621 JADAYEL AVIATION SAUDI ARABIA 31622 JET AIRLINES JSC KAZAKHSTAN 33768 JP AIR OU ESTONIA 32238 JUBILANT ENPRO PVT INDIA 30724 KAIZEN AVTN UNITED STATES 29503 KSENODOXEIA ELLADOS GREECE 33560 Kenrick Ltd. ISRAEL 29979 LAO AIRLINES LAO PEOPLE'S DEMOCRATIC REPUBLIC 29995 LEXATA GREECE 35265 LINAIR LTD. UNITED KINGDOM 25549 MACEDONIAN AIRLINES GREECE 32732 MCKINLEY CAPITAL UNITED STATES 29201 MERPATI NUSANTARA 2 INDONESIA 1099 MIL GREECE GREECE 21948 MINAIR CENTRAL AFRICAN REPUBLIC 29509 MINISTRY EXTREME UK UKRAINE 33733 MOJO AVTN INC/N818LK BRAZIL 40473 N.Z. VOYAGES FRANCE 34624 OLYMPIC AIR GREECE 24067 ORASCOM EGYPT 22404 OXY USA UNITED STATES 2055 Olympic Airlines GREECE 30316 PAKISTAN STATE PAKISTAN 37162 PALADIN ENERGY LTD AUSTRALIA 24760 PALESTINIAN AIRLINES PALESTINIAN TERRITORY, OCCUPIED 22981 PALMYRA AVIATION LTD GREECE 27002 PARADISE AVTN GREECE 34445 PEBUNY LLC UNITED STATES 28119 POLISH MORSKI POLAND 34853 PORT SIVIL HAVACILIK TURKEY 32308 PRIVILIGE JET AIRL. JORDAN 33252 PROFLIGHT COMM. SVCS ZAMBIA 35750 QUICK FLIGHT LIMITED INDIA 30685 REFUSE EQUIPMNT MFTG SAUDI ARABIA 35603 ROSTVERTOL-AVIA RUSSIAN FEDERATION 23672 RUSSIAN SKY AIRLINES RUSSIAN FEDERATION 9012 S & K BERMUDA LTD BERMUDA 37342 SAFARILINK KENYA 44653 SCOOT PTE LTD SINGAPORE 33531 SEMEYAVIA JSC KAZAKHSTAN, KYRGYZSTAN 36327 SEVEN X AVIATION MONTENEGRO 32636 SHORT STOP JET CHARTER AUSTRALIA 34496 SIKORSKY AIRCRAFT 2 UNITED STATES 29176 SINCOM AVIA UKRAINE 32837 SKOL AIRLINE RUSSIAN FEDERATION 31109 SKY EXPRESS GREECE GREECE 35475 TAIMYR AIRLINE JSC RUSSIAN FEDERATION 25475 THAI FLYING SERVICE THAILAND 31819 TRANS AVIATION KUWAIT 28601 TRAVCO AIR EGYPT 9459 UNIVERSAL AIR LINK UNITED STATES 38722 VAXUCO VIET NAM 20044 VERAVIA VERNIKOS GREECE 35002 VERTIR ARMENIA 37519 WCC AVIATION INC PHILIPPINES 35700 WEM LINES SA GREECE 35842 WORLD HEALING CENT 2 UNITED STATES 25058 WORLD HEALING CENTER UNITED STATES 24805 YAMAL RUSSIAN FEDERATION 7307 ZAHID TRACTOR SAUDI ARABIA 35716 ZR AVIATION LEBANON SPAIN CRCO Identification no. Operator Name State of the Operator 26560 245 PILOT SERVICES UNITED STATES 4648 AERO ANGELES MEXICO 19709 AERODATA BELGIUM BELGIUM 36647 AEROGAL ECUADOR 29663 AEROLANE SPAIN 33221 AEROLINEA PRINCIPAL CHILE 160 AEROLINEAS ARGENTINA ARGENTINA 20010 AEROLINEAS TEHUACAN MEXICO 38432 AEROMASTER DEL PERU PERU 30520 AEROTAXI LOS VALLES SPAIN 2880 AEROVIAS DE MEXICO MEXICO 29534 AFRIQUE CARGO SERV SENEGAL 29323 AIR AMDER MAURITANIA 24500 AIR COMET S.A. SPAIN 9345 AIR EUROPA SPAIN 36047 AIR LOGISTICS (LUX) LUXEMBOURG 22380 AIR NOSTRUM SPAIN 39181 AIR ONE AVTN PRIVATE INDIA 31681 AIR TRACTOR EUROPE SPAIN 736 AIRBUS DEFENCE-SPACE SPAIN 38965 AIRBUS HELI ESPANA SPAIN 7968 AIRBUS HELICOPTER FRANCE 36793 AIRLEASE CORPORATION UNITED STATES 34981 AIRLIFT USA LLP UNITED STATES 20066 AIRLINK SOUTH AFRICA SOUTH AFRICA 36637 ALBA STAR S.A. SPAIN 43746 ALHOKAIR AVIATION SWITZERLAND 43337 ALLIANCEJET, LLC RUSSIAN FEDERATION 32075 ALPEMA & TOURISM SPAIN 29581 AMB GROUP UNITED STATES 38970 AMERICAN JET S.A. ARGENTINA 31409 AMERICAN KING AIR FE UNITED STATES 34891 ANDALUS LINEAS AER. SPAIN 26796 ANSETT WORLDWIDE AUSTRALIA 31725 ANTRAK AIR GHANA GHANA 32948 ARKAS S.A. COLOMBIA f12734 ASPEN TRADING CORP UNITED STATES 37408 ASSOCIATED AVTN (2) NIGERIA 31605 ASTAR (RCH FLIGHTS) UNITED STATES 9456 AUDELI SPAIN 42429 AV. NAVAL GUAYAQUIL ECUADOR 35532 AVEX AIR TRAINING SOUTH AFRICA 21660 AVIACION COMERCIAL MEXICO 460 AVIANCA COLOMBIA 31593 AVIONICA SUVER S.L. SPAIN 33149 AVPRO INC (2) UNITED STATES 32450 AWAIR UNITED KINGDOM 26651 AZUR AIR LLC RUSSIAN FEDERATION f10630 Aerolider, S.A. de C.V. MEXICO 39686 Air Products & Chemicals Inc. UNITED STATES 29159 Airmax, LLC UNITED STATES f10332 Astra 136 LLC UNITED STATES f11141 Averuca, C.A. VENEZUELA, BOLIVARIAN REPUBLIC OF f11811 BANK OF UTAH TRUSTEE UNITED STATES 38654 BARRAGAN MIGUEL MEXICO 32565 BELLON AVIATION LTD. SWITZERLAND f13938 BEST FLY S.L SPAIN 2621 BINTER CANARIAS SA SPAIN 32392 BIONIC AVIATION CC SOUTH AFRICA 35545 BRASIL WARRANT BRAZIL f12909 BRISAIR S.A. UNITED KINGDOM 19815 BRISTOW NIGERIA NIGERIA f10074 Bank of America, NA UNITED STATES 38518 Benipaula Inc UNITED STATES f12165 Bradleyville, Ltd UNITED STATES 31613 C.S.P.SOCIETE MAURITANIA 27598 CABO VERDE EXPRESS CAPE VERDE 30834 CANADIAN METRO AIRL CANADA 38558 CANARIAS AIRLINES SPAIN 36213 CANARY FLY S.L. SPAIN 35186 CAPITEQ AUSTRALIA 23687 CASA AIR SERVICES MOROCCO 32893 CAVERTON HELICOPTERS NIGERIA 29796 CETO MARKETING S.A. UNITED KINGDOM 38300 CHALLENGER 5445 LLC UNITED STATES f10706 CI-TEN Leasing Corp. UNITED STATES 44018 CITGO Petroleum Corporation UNITED STATES 36279 CLEARSKIES AUSTRALIA 38420 COMP. NAT. NAV. SAS FRANCE 37198 CONF. BRASILEIRA BRAZIL 44019 CONSORCIO AEREO DE XALAPA SA DE CV MEXICO 36755 CONSORCIO CJPP BRAZIL f11327 COOK CANYON (GP) LLC UNITED STATES f13639 COOPER AIR REPRESENTAÃ Ã O COMERCIAL LTDA BRAZIL 24180 CORP YGNUS AIR S.A. SPAIN f14711 CORPORACION CASTILLO BERTRAN UNITED STATES 32284 CORPORATE OIL & GAS NIGERIA 36833 COYABA LLC UNITED STATES 37293 CPC SA UNITED STATES f11342 CSC TRUST CO OF DELAWARE TRUSTEE UNITED STATES 31491 CSIM AIR UNITED STATES f11870 Caleton Holdings CAYMAN ISLANDS 32564 Carabo Capital UNITED STATES f12156 CareFusion Corporation UNITED STATES f14807 Coca-Cola European Partners US II, LLC UNITED STATES 39988 Cockrell Resources UNITED STATES f11018 Condor Express S.A. ARGENTINA f10127 Conforto Empreendimentos e Paricipacoes Ltda BRAZIL f10710 Contessa Premium Foods UNITED STATES 38519 Corimon CA CAYMAN ISLANDS 35909 Covington Aviation UNITED STATES 26776 DEAN FOODS UNITED STATES 37252 DELAWARE GG INC UNITED STATES 29208 DES R CARGO EXPRESS MAURITANIA 35756 DNEST AVIATION MALAYSIA 3464 DODSON INTERNTL PART UNITED STATES 33251 DORNIER NIGERIA NIGERIA f10136 Dayco Properties Ltd UNITED STATES f12879 EAGLE AIR SERVICES CORP UNITED STATES 35658 EAST COAST JETS INC UNITED STATES 8808 EASTMAN KODAK UNITED STATES 31715 ECUATO GUINEANA (2) EQUATORIAL GUINEA 6101 EDELWEISS SUISSE SWITZERLAND 37813 EDIFICA 2000 SPAIN f12753 EDINTON HOLDINGS USA INC UNITED STATES 35209 EHEIM VERWALTUNGS GERMANY 30842 EJS-AVIATION SERVICE BAHAMAS 35607 ELYSIAN AIRLINES GUINEA 38631 EMB EQUIPMENT LLC UNITED STATES 39123 EMBRAER COMMERCIAL UNITED STATES 39798 EMBRAER SA-COMMERC. BRAZIL f13610 EMSI Aviation UNITED STATES 31186 ENGUIA GEN CE LTDA BRAZIL 24823 EUROCONTINENTAL SPAIN 26217 EUROPEAN FLYERS SL U SPAIN 40052 EVELOP AIRLINES S.L. SPAIN 38902 EVOLUTION ASSET MNGT UNITED STATES 31653 EXEC JET SERVICE (N) NIGERIA 38423 EXECUFLIGHT INC UNITED STATES 32736 EXECUTIVE AIR SVCS UNITED STATES 27226 EXECUTIVE AIRLINES SPAIN 26852 EXECUTIVE SKYFLEET UNITED STATES f10915 Electric Boat Corporation UNITED STATES 35238 FAIRMONT AVTN COMP SWITZERLAND f12978 FATHER & SON AIR LLC UNITED STATES 18767 FIRST INTL AVTN UNITED STATES 26564 FL Aviation UNITED STATES 35848 FLANA SOUTH AFRICA 38894 FLIGHT PLANS SOLUTI UNITED STATES 22596 FLIGHTLINE SL SPAIN 38755 FLY540 ANGOLA ANGOLA 31915 FLYANT SERVICIOS AER SPAIN 31970 FLYING FALCON UNITED STATES 24821 FORMACION AEROFAN SL SPAIN 32961 FRAPMAG LTD UNITED KINGDOM 31564 FUGRO AVIAT CANADA CANADA 36054 FUJI DREAM AIRLINES JAPAN 35955 FULUCA INVESTMENTS SOUTH AFRICA 31802 Flo-Sun Aircraft, Inc. UNITED STATES 4402 GESTAIR SPAIN f10220 GG Aircraft LLC UNITED STATES 38732 GLOBAL FIVE HOLDINGS UNITED STATES 28586 GO AHEAD INTERNATION SWITZERLAND 32506 GOAL VERWALTUNGS (2) GERMANY 30962 GOF AIR SA DE CV MEXICO 28810 GOLDNER D UNITED STATES 34043 GRAND CHINA EXPRESS CHINA 28228 GUARDA COSTEIRA GV CAPE VERDE 37447 Ginnaire Rental Inc. UNITED STATES f10226 Glass Aviation, Inc. UNITED STATES f11875 H&S Air, LLC. UNITED STATES 27295 HAGEL W AUSTRIA 32525 HARPO INC UNITED STATES 31805 HARVARD OIL & GAS CANADA 28012 HAWKAIRE UNITED STATES 38138 HEBEI AIRLINES LTD CHINA 37568 HELITT LINEAS AEREAS SPAIN 28448 HELVETIC AIRWAYS SWITZERLAND 31991 HENNIG . SOUTH AFRICA f11786 HI FLITE INC UNITED STATES 34338 HISPANIA FLYJET SPAIN 28615 HOLA AIRLINES S.L. SPAIN 33213 HOLLYWOOD AVIATION UNITED STATES 31093 HONG KONG EXPRESS HONG KONG SAR 34316 HYUNDAI COLOMBIA COLOMBIA 31848 HYUNDAY COLOMBIA COLOMBIA 35962 I FLY LTD RUSSIAN FEDERATION 1475 IBERIA SPAIN 38329 IBERIA EXPRESS SPAIN 25406 IBERWORLD S.A.U. SPAIN 25843 ICE BIRD SWITZERLAND 27097 INAER AV.ANFIBIOS SPAIN 1416 INAER HELI.OFF-SHORE SPAIN 4470 INDUSTRIAS TITAN SPAIN 35945 INSEL AIR ARUBA 37049 INSULAR CLASS SL SPAIN 36530 INTERALIMENT S.A.L. LEBANON f12784 INTERNATIONAL AVIATION LLC UNITED STATES 32557 INTL CONCERTS UNITED STATES 31816 INTL PRIVATE JET SWITZERLAND 33401 INTL TRADE HOLDING KUWAIT f11397 INVERSIONES LA MESETA C.A. UNITED STATES 30947 IRS AIRLINES LTD NIGERIA 29121 ISLAS AIRWAYS SPAIN 39033 ITABIRA AGRO INDUSTR BRAZIL 10117 International Lease Finance Corporation UNITED STATES 39179 Inversiones 2 de Marzo S.A. UNITED STATES 43786 J P ADMINISTRACAO E PARTICIPACOES LTDA BRAZIL 28372 J.W. Childs Associates UNITED STATES 31247 JAIR SOUTH AFRICA 36363 JEM INVESTMENTS UNITED STATES 44618 JET4U LDA PORTUGAL f10912 Jorge Gregorio Perez Compac ARGENTINA f10284 Jupiter Leasing Inc. UNITED STATES 34608 KAMA AVIATION RUSSIAN FEDERATION 22691 KAVMINVODYAVIA RUSSIAN FEDERATION 32291 KELLY CORP UNITED STATES 30722 KING AIR & TRAVELS NIGERIA 22866 KOGALYMAVIA RUSSIAN FEDERATION 34665 KUNPENG AIRLINES CHINA 32518 LAI VENEZUELA, BOLIVARIAN REPUBLIC OF 32926 LAN PERU SA SPAIN f12766 LAS EUGENIAS AIRCRAFT HOLDINGS LLC UNITED STATES 1689 LATAM AIRLINES GROUP SPAIN 34764 LEGACY ACFT HOLDONGS UNITED STATES 33087 LEMCO HOLDINGS LTD. BERMUDA f10606 LHF Holdings Inc. UNITED STATES 35540 LIBYAN CAA LIBYA 37675 LIDER AVIACAO BRAZIL 8562 LIDER TAXI AEREO BRAZIL 34815 LIFT IRELAND LEASING IRELAND 32711 LITORANEA LINHAS AER BRAZIL 34783 LLC Nord Wind RUSSIAN FEDERATION 32253 LTH JET LEASING BRAZIL 30440 Lark Aviation LLC UNITED STATES 32826 Lewis Aeronautical UNITED STATES f14571 Lotca Servicios Integrales S.L. SPAIN f12854 M&N EQUIPMENT LLC UNITED STATES f11439 MACYS CORPORATE SERVICES INC UNITED STATES 32725 MALI AIR EXPRESS MALI 14376 MARTINEZ RIDAO SPAIN 26115 MEDAIR CHARTER SOUTH AFRICA 35494 MENA AEROSPEASE UNITED ARAB EMIRATES 26957 MENAJIAN UNITED STATES 38791 MENORCA LLC UNITED STATES 40210 MERCADONA S.A. SPAIN 39178 METROPOLITAN AVT LLC UNITED STATES 14322 MEXICANA MEXICO 39275 MID-SOUTH INV. LLC UNITED STATES 34331 MIKES AIRPLANE RENT2 UNITED STATES 1095 MIL SPAIN SPAIN 26896 MOBIL NIGERIA 2 NIGERIA 10262 MONARCH GEN AVIATION SWITZERLAND 35701 MULTIPROMOTUR S.L. SPAIN f13442 Michigan Aviation LLC UNITED STATES f10321 N T Air, Inc. UNITED STATES f11388 N450JE LLC UNITED STATES 32502 NASAIR SAUDI ARABIA 604 NAYSA SPAIN 31792 NHT LINHAS AEREAS BRAZIL f10331 NII Holdings Inc. UNITED STATES 31834 NITA JET UNITED STATES 39070 NNP HOLDING S/A BRAZIL 36142 NOAR LINHAS AEREAS BRAZIL 1997 NOMADS UNITED STATES 32556 NYGREN U SWEDEN 39746 New Avant Garde Ltd MALTA 18907 Norman Aviation UNITED STATES 32396 OBODEN IBRU UNITED ARAB EMIRATES 35840 OCEANAIR TAXI AEREO BRAZIL 24549 ODYSSEY AVTN UNITED STATES 33704 ORIONAIR S.L. SPAIN 42965 PAIC PARTICIPAOES BRAZIL 33299 PALM AVIATION UNITED ARAB EMIRATES 35266 PCS Aviation Services, LLC UNITED STATES 44056 PDVSA Petroleo S.A. VENEZUELA, BOLIVARIAN REPUBLIC OF 8455 PERSONAL JET FLORIDA UNITED STATES 35295 PHOENICIA AVIATION LEBANON 31257 PICK N PAY (2) SOUTH AFRICA 42844 PLUS ULTRA LINEAS SPAIN 39318 POLICIA FEDERAL BRAZ BRAZIL 35542 PORTSIDE INTL LTD UNITED KINGDOM 32241 PRESIDENTIAL(N981BW) UNITED STATES 32000 PRIVILEGE STYLE SA SPAIN 32852 PRIYAN FOUNDATION UNITED STATES 32480 PRONAIR AIRLINES SL SPAIN 29804 PUNTO-FA SPAIN 23017 Perm Airlines RUSSIAN FEDERATION 34864 Q JETS AVIATION CANADA 27231 QUANTUM AIR SPAIN 33067 RAINBOW AIR VENEZUELA, BOLIVARIAN REPUBLIC OF 12856 RAYTHEON AIRCRAFT UNITED KINGDOM f11770 REAL WORLD TOURS INC UNITED STATES 26960 RED WINGS CJSC RUSSIAN FEDERATION 32100 RING AIR UNITED STATES 23739 ROYAL FLIGHT RUSSIAN FEDERATION 35605 RPK CAPITAL LLC UNITED STATES 34812 RPK CAPITAL MNGT UNITED STATES 33521 RYJET SPAIN f13673 Redwings, S.A. de C.V. MEXICO 23071 S ARGENTINA ARGENTINA 38250 SAETA SL SPAIN 36517 SAICUS AIR S.L. SPAIN 25502 SAL EXPRESS SAO TOME AND PRINCIPE 29057 SANTA BARBARA (2) VENEZUELA, BOLIVARIAN REPUBLIC OF 32602 SANTANA TEXTIL BRAZIL 37768 SAPETRO AVIATION LTD UNITED KINGDOM 29825 SAS INSTITUTE UNITED STATES 37164 SASEMAR SPAIN 32195 SATA VENEZUELA VENEZUELA, BOLIVARIAN REPUBLIC OF 37785 SDE SA BELGIUM 36925 SEA SA ARGENTINA 39149 SEGURANCA TAXI AEREO BRAZIL 37250 SENEGAL AIRLINES LTD SENEGAL 37448 SERIPATRI PARTICIP BRAZIL 30674 SEV AEREO POLICIA SPAIN 36232 SIENNA CORP SERVICES SWITZERLAND 34785 SIERRA NEVADA CORP. UNITED STATES 33719 SKY AIR WORLD AUSTRALIA 25929 SKY SERVICES AVTN SPAIN 35092 SKYWAY LTD. GEORGIA 39712 SOL DEL PARAGUAY PARAGUAY 11926 SONAIR ANGOLA ANGOLA 33250 SOSOLISO A/L (2) NIGERIA 19182 SOTAN BRAZIL 36602 SOUTH AVIATION INC UNITED STATES 31632 SOUTH EAST ASIAN PHILIPPINES 4298 SPANAIR S A SPAIN 28727 SPENAERO UNITED STATES 31936 SQUADRON AVTN SVCS BERMUDA 1485 STOCKWOOD V UNITED STATES 30064 STREAMLINE RUSSIA RUSSIAN FEDERATION 27934 SUGAR PINE AVIATION LLC UNITED STATES 34009 SUNRIDER CORPORATION UNITED STATES 33679 SVS AERO COSTA AZAHA SPAIN 11309 SWIFTAIR ESPANA SPAIN 2638 SWISS AIR AMBULANCE SWITZERLAND 37862 Starwood Management LLC UNITED STATES 29913 Sunset Aviation LLC (dba Solairus Aviation) UNITED STATES 31288 TAG AVTN ESPANA SPAIN 34933 TAILWIND AIRLINES TURKEY 12249 TAM AVIAÃ Ã O EXECUTIVA E TÃ XI AÃ REO S/A BRAZIL 4386 TAM LINHAS AEREAS SPAIN 22992 TATARSTAN AIRLINES RUSSIAN FEDERATION 31963 TAXI FLY GROUP SA SPAIN f12830 TDC MANAGEMENT LLC UNITED STATES 35745 TIANJIN AIRLINES CHINA 34310 TIGER AIRCRAFT TRAD. UNITED STATES 34198 TITAN AVIATION UAE UNITED ARAB EMIRATES 27626 TRABAJOS AER ESPEJO SPAIN 37007 TRABAJOS EXTREMENOS SPAIN 35159 TRAMAS TEXTILES SA VENEZUELA, BOLIVARIAN REPUBLIC OF 28247 TRANS AER BOLIVIANA BOLIVIA, PLURINATIONAL STATE OF 15453 TRANSAERO AIRLINES RUSSIAN FEDERATION 34609 TRANSCON INVESTMENTS BRAZIL 36589 TRANSP AEREOS XALAPA UNITED STATES 34330 TRANSPAIS AEREO MEXICO 22047 TRANSPORTES DEL SUR SPAIN 38544 TRIM AIR CHARTER UNITED STATES 36812 TRINIDAIR UK LTD UNITED KINGDOM 29974 TURBOR AIR CARGO (2) SENEGAL f12239 Tejria Services Limited, Bermuda BERMUDA 37642 Termo Norte Energia Ltda BRAZIL 34271 UAML AIR CHARTER UNITED STATES 24765 UNICASA IND. MOVEIS BRAZIL 38903 UNIQUE JET AVIATION UNITED STATES 36046 USN AVIATION LLC UNITED STATES 37185 UTD BANK OF AFRICA NIGERIA 8705 VER.SCHWEIZ.FLIEGER SWITZERLAND 35913 VESEY AIR LLC UNITED STATES 29086 VIM AIRLINES RUSSIAN FEDERATION 35330 VIRCOP JETS S.L. SPAIN 38266 VOLOTEA S.L. SPAIN 30190 VUELING AIRLINES SPAIN 29378 WAMOS AIR, SA SPAIN f12705 WCA HOLDINGS III LLC UNITED STATES 36586 WIN WIN SERVICES UNITED STATES 36955 WINGS JET LTD MOROCCO 35259 WORLD WIDE AC FERRY CANADA 34390 WTORRE S.A. BRAZIL f10475 Westair Corporation UNITED STATES 35374 XTO ENERGY INC UNITED STATES FRANCE CRCO Identification no. Operator Name State of the Operator 26915 171JC UNITED STATES f11472 2 TS LLC UNITED STATES 24008 223RD FLIGHT UNIT RUSSIAN FEDERATION 34029 2M EXECUTIVE AVTN VIRGIN ISLANDS, BRITISH 12312 35-55 PARTNERSHIP UNITED STATES 29177 900NB UNITED STATES 28417 AAK COMPANY LEBANON 38065 AAR CORP UNITED STATES 31724 AAS EUROPE FRANCE 31439 ABC AEROLINEAS SA MEXICO 28588 ABDULLAH SAID B. SWITZERLAND 36488 ABSOLUTE AVIATION SOUTH AFRICA 4306 ACCOR SA FRANCE 31934 ACFT MGMT & TRADING UNITED KINGDOM 31617 ACFT SARL 2 LUXEMBOURG 35097 ACTIFLY FRANCE 30027 ADAM AVIATION UNITED STATES 27910 ADVANCED TRAINING SY UNITED STATES 31600 AELIS AIR SERVICES FRANCE 30943 AERO CAPITAL SAS FRANCE 32371 AERO JET CORPORATE FRANCE 31785 AERO SAINT EXUPERY FRANCE 22257 AERO SERVICES LF FRANCE 28041 AERO SVC CORPORATE FRANCE 8491 AERO SVC EXECUTIVE FRANCE 26891 AEROGAVIOTA CUBA 33839 AEROJET MANAGEMENT GERMANY 25901 AEROMAR AIRLINES MEXICO 33014 AERONEXUS CORP. LTD SOUTH AFRICA 5461 AEROSTOCK FRANCE 30336 AFRIJET AIRLINES(2) NIGERIA 28604 AFRIQIYAH AIRWAYS LIBYA 36823 AGCORP UNITED STATES 35102 AGROAIR SAS FRANCE 1769 AIGLE AZUR FRANCE 32481 AIR 26 ANGOLA 182 AIR AFFAIRES GABON GABON 186 AIR ALGERIE ALGERIA 35192 AIR ARABIA MAROC MOROCCO 28684 AIR ASIA MALAYSIA 29420 AIR AUSTRAL 2 FRANCE 35175 AIR BOTSWANA CO.BW BOTSWANA 30592 AIR BURKINA (2) BURKINA FASO 29815 AIR CAIRO EGYPT 33288 AIR CORPORATE FRANCE FRANCE 38966 AIR COTE D'IVOIRE CÃ TE D'IVOIRE 30879 AIR DECCAN INDIA 32290 AIR DIVISION KAZAKH KAZAKHSTAN 227 AIR FRANCE FRANCE 231 AIR GEFCO FRANCE 35198 AIR GUYANE FRANCE 32175 AIR HORIZON (TOGO) TOGO 30281 AIR IVOIRE (2) CÃ TE D'IVOIRE 31977 AIR KING JET SWITZERLAND 32016 AIR LEASING CAMEROON 252 AIR MADAGASCAR FRANCE 261 AIR MAURITIUS MAURITIUS 12060 AIR ND FRANCE 28019 AIR PINK D.O.O. SERBIA 24430 AIR PRINT LUXEMBOURG 31913 AIR SARINA SWITZERLAND 2564 AIR SENEGAL INTL SENEGAL 5636 AIR SEYCHELLES SEYCHELLES 26152 AIR SRPSKA BOSNIA AND HERZEGOVINA 34196 AIR SWIFT LTD. BERMUDA 25943 AIR TAHITI NUI FRANCE 31078 AIR TURQUOISE SAS FRANCE 12593 AIR VENDEE INVEST FRANCE 34296 AIR WING LTD BELIZE 2496 AIRBUS OPER. SAS FRANCE 308 AIRBUS SAS FRANCE 24094 AIRBUS TRANSPORT FRANCE 4790 AIRBY FRANCE 38173 AIRCRAFT MGT SVCES BELGIUM 30562 AIRCRAFT SALE&LEASE LUXEMBOURG 32884 AIRCRAFT SUPPORT LEBANON 31015 AIREDALE ENTERPRISE UNITED ARAB EMIRATES 18045 AIRFLEET CREDIT UNITED STATES 18982 AIRFLITE UNITED STATES 36825 AKDN LOGISTIQUE FRANCE 8231 AL ANWAE EST SAUDI ARABIA 36155 AL ATHEER SAUDI ARABIA 28640 AL MISEHAL GROUP SAUDI ARABIA 24197 AL NASSR LTD SWITZERLAND 30177 AL-GHAZZAWI (N450T) SAUDI ARABIA 27005 AL-GHAZZAWI (N727GG) SAUDI ARABIA 21699 ALCATEL USA UNITED STATES 17947 ALENIA AEROSPAZIO ITALY 5117 ALL NIPPON AIRWAYS JAPAN 32632 ALLJETS CAPITAL AVV RUSSIAN FEDERATION f11476 ALN (BERMUDA) LTD BERMUDA 32601 ALPHA CHARLIE UNITED STATES 35733 ALPHA GOLF AVIATION MONACO 34201 ALPHA STAR AVTN SVCS SAUDI ARABIA 38428 ALPHALAND CORP. PHILIPPINES 37317 ALPIN SKYJETS LTD SWITZERLAND 26287 ALTONA SWITZERLAND 2987 ALTRIA CLIENT SVCS UNITED STATES 35920 ALWAFEER AIR SAUDI ARABIA 38876 AMAC AEROSPACE SG SWITZERLAND 35837 AMER GROUP EGYPT f836 AMERICAN EAGLE UNITED STATES 34234 AMERICAN ELECTRIC UNITED STATES 40684 AMERICAN FLYING JET UNITED STATES 8928 AMERICAN HOME PROD UNITED STATES 25806 AMERIDAIR FRANCE f12696 AML LEASING LLC UNITED STATES 32857 ANCFCC MOROCCO f10661 ANGEL WINGS UNITED STATES 32747 ANGODIS ANGOLA 34393 ANISTANTE HOLDING SWITZERLAND 38913 ANTARES AGROPECUARIA BRAZIL 30530 AOSKY CORPORATION UNITED STATES 984 APACHE AVIATION FRANCE 6188 APEX OIL COMPANY, INC. UNITED STATES f10036 APiGroup, Inc UNITED STATES 34185 AQUARIUS AVIATION CAYMAN ISLANDS 37878 ARG SA BRAZIL 37184 ARGENTRE ENTERPRISE BRAZIL 406 ARKIA ISRAEL AL ISRAEL 28382 ARMAVIA AVIACOMPANY LLC ARMENIA 20337 ARTEMIS S.A. FRANCE 29210 ASECNA (SENEGAL) SENEGAL 8624 ASHMAWI AVIATION SPAIN 27518 ASL AIRLINES FRANCE 22135 ATLANTA JET UNITED STATES 10047 ATLANTIQUE AIR ASS FRANCE 44364 ATLANTIQUE AIR ASS 2 FRANCE 30506 ATLAS BLUE MOROCCO 9002 ATR (AVIONS DE TR) FRANCE 36380 AVANGARD AVTN LTD RUSSIAN FEDERATION 17951 AVDEF FRANCE 34589 AVEL BRAO FRANCE 33558 AVIA TREASURY GMBH AUSTRIA 29467 AVIALAIR FRANCE 35748 AVIAMARKET LIMITED UNITED KINGDOM f11782 AVIATION ASSOCIATES LLC UNITED STATES 29399 AVIATION CAPITAL GRP UNITED STATES 26160 AVIATION CMP CANADA 34340 AVIATION INC UNITED STATES 38085 AVIATION LINK SAUDI ARABIA 33992 AVIATION PARTNERS 2 UNITED STATES 38198 AVIATRAX LUXEMBOURG 25574 AVIENT AVIATION ZIMBABWE 34211 AVIJET UK LTD UNITED KINGDOM 43651 AVIMAXX BAHRAIN 36345 AVIONAC FRANCE FRANCE 23721 AVIREX GABON 43345 AVIRO AIR ROMANIA 33168 AVTEX AIR SERVICES AUSTRALIA 31420 AWSAJ AVIATION SVCS LIBYA 27710 AXIS AIRWAYS FRANCE 36972 AZUL LINHAS AEREAS BRAZIL f10002 Act Two, Inc. UNITED STATES 39565 Adams Office LLC UNITED STATES f14959 AeroFinance Invest Corp. VIRGIN ISLANDS, BRITISH 32610 Aerorio Taxi Aereo BRAZIL 30304 Air Caraibes FRANCE f2003 Air Century DOMINICAN REPUBLIC 10054 Air Corsica FRANCE f12199 Air Fleet Operations Limited UNITED KINGDOM 36010 Alpha Jet (Alabama) UNITED STATES f791 Amerijet International Aviation UNITED STATES f10726 Arcadia Aviation LLC UNITED STATES 22917 Arlington Aircraft of Nevada LLC UNITED STATES f10038 Au Revoir Air UNITED STATES f10059 Avenue Distribuidora de Veiculos Ltda BRAZIL f10060 Aviation 604 AG SWITZERLAND f10061 B H Aviation Ltd UNITED STATES 34289 B2 FLIGHT LLC UNITED STATES 37896 BAM AVIATION LLC UNITED STATES 22230 BANCO SAFRA SA BRAZIL 12083 BANGKOK AIRWAYS THAILAND 23830 BB AVIATION INC. SWITZERLAND 28129 BCA-BUSINESS FRANCE 37668 BEIJING AIRLINES CO CHINA 37358 BEIJING CAPITAL CHINA 27140 BEK AIR KAZAKHSTAN 35267 BELL FINANCIAL CORP VENEZUELA, BOLIVARIAN REPUBLIC OF 7723 BELL TEXTRON UNITED STATES 28608 BERGAIR SWITZERLAND 36116 BEST AERO HANDLING RUSSIAN FEDERATION 32888 BEST AVIATION LTD BANGLADESH 35950 BF JET AIR GHANA 27458 BHG FLIGHTS LLC UNITED STATES 32788 BISMILLAH AIRLINES BANGLADESH 26292 BIZAIR LTD UNITED KINGDOM 25627 BLUE HERON AVIATION SWITZERLAND 28677 BLUE LINE FRANCE 33691 BONEL MARKETING S.A. SWITZERLAND 39696 BONIDEA CO, LTD CHINA 25099 BOOGIE PERFORMANCE FRANCE 30550 BOSNIA AIRLINES BOSNIA AND HERZEGOVINA 35724 BRASIF SA BRAZIL 34276 BRASS BOX LTD CYPRUS 34825 BRASSBOX UKRAINE 21446 BREITLING SWITZERLAND 38488 BRISTOW AUSTRALIA AUSTRALIA 8153 BRUME FRANCE 32896 BUMI RESOURCES UNITED ARAB EMIRATES 36301 BUQUEBUS ARGENTINA 32260 BUREAU POLICE AERO. FRANCE 35325 BURGAN K KUWAIT 31315 BURMESTER OVERSEAS VIRGIN ISLANDS, BRITISH 34152 BUSI JET INTL. SWITZERLAND 32630 BUSINESS AVIATION 2 CONGO 32497 BUSINESS AVIATION LG BELGIUM f2008 BVI Airways VIRGIN ISLANDS, BRITISH f10079 Beach Capital Management UNITED STATES f10082 BelAir Aviation LLC UNITED STATES f11004 Billion Mark Ltd. HONG KONG SAR f10878 Blue Vista, LLC UNITED STATES f10647 BollorÃ © SA FRANCE f10834 Boulder Aviation Management UNITED STATES f12751 C & S AVIATION LTD UNITED STATES 38938 C.A.GROUP LTD VIRGIN ISLANDS, BRITISH 5988 C.T.T.A. MOROCCO 37649 CALEDONIAN HEL. LTD UNITED KINGDOM 36413 CALILA INVEST. BRAZIL 32578 CALVIN KLEIN STUDIO UNITED STATES 31994 CANADIAN NAT RAILWAY CANADA 37106 CAOA MONTADORA BRAZIL 28583 CAPELINK ESTABLISH. SWITZERLAND 9122 CARTIER EUROPE NETHERLANDS 34144 CASAM SARL FRANCE 8921 CASINO ADVANCED TECH FRANCE 37372 CELINA AVIATION LTD SWITZERLAND f12811 CENTER AIR LLC UNITED STATES 29635 CENTRAL MANAGMT SVCS UNITED STATES 36944 CERTECO ENGINEERING AUSTRIA 26842 CFPR FRANCE 20711 CGTM FRANCE 37115 CHAD GOVERNMENT CHAD 29049 CHC HELICOPTERS INTL CANADA 29834 CHINA CARGO AIRLINES CHINA 12141 CHINA EASTERN CHINA 31087 CHURCHILL AVIATION UNITED STATES 31221 CHURCHILL FINANCE FRANCE 40109 CHURCHILL SERV NIGERIA 37193 CLEAR SKY ASSOCIATES TAIWAN f11398 CLEVELAND PEAK LLC UNITED STATES 35400 CLUB 17 S.A. RUSSIAN FEDERATION 38305 CLUB PREMIER LTD SWITZERLAND 36701 COMFORT JET AVT UNITED KINGDOM 4796 COMILOG GABON f826 COMMANDEMENT DU TRANSPORT AERIEN MILITAIRE FranÃ §ais FRANCE 38652 COMORES AVIATION MADAGASCAR, COMOROS, REUNION 28584 COMPANY TAWIQ SWITZERLAND 6535 CONSOLIDATED CONTRTS UNITED KINGDOM 8338 COPLEY NEWSPAPERS UNITED STATES 6369 CORSAIR FRANCE FRANCE 12219 COX ENTERPRISES UNITED STATES 31073 CP MANAGEMENT UNITED STATES 35062 CPI AVIATION LLC UNITED STATES 38602 CREDIT SUISSE SWITZERLAND 3513 CROWN EQUIPMENT UNITED STATES 862 CUBANA CUBA 38593 Cedel International Investments, Inc. UNITED STATES 31812 Cephalon UNITED STATES f10556 Challenger Management LLC UNITED STATES f13215 Cobalt Resources, LLC UNITED STATES f10128 Corporate Flight Alternatives, Inc. UNITED STATES 31577 D & D AVIATION UNITED KINGDOM 27974 DAALLO AIRLINES 2 DJIBOUTI 33242 DALCAM LLC UNITED STATES 31467 DALIA AIRLINES LUXEMBOURG 3932 DALLAH ALBARAKA JORDAN 34168 DARTE HOLDINGS RUSSIAN FEDERATION 18972 DASSAULT AVIATION FRANCE 1058 DASSAULT FALCON SERV FRANCE 37864 DDA AVIATION UNITED STATES 31582 DE ROUBIN JEAN FRANCE 32809 DEAN PHILLIPS INC UNITED STATES 11638 DECAUX FRANCE 35752 DECCAN CARGO INDIA 35353 DELMUN AVIATION SVCS BAHRAIN 27665 DIAMAIR SWITZERLAND 32494 DIEXIM EXPRESSO AV. ANGOLA 35356 DISTANT HORIZON ISRAEL 22389 DOUANES FRANCAISES FRANCE 38450 DSF FLUGZEUGPORTFOLI GERMANY 24571 DSWA UNITED STATES 31133 DUNMORE HOMES UNITED STATES f10134 Dankjold Reed Aviation LLC UNITED STATES 27183 Dartswift Aviation, Inc. UNITED STATES 1139 Dassault falcon jet UNITED STATES 35657 DÃ ©dalus AdministraÃ §Ã £o e ParticipaÃ §Ã µes Ltda. BRAZIL f2005 Dominican Republic Air Force DOMINICAN REPUBLIC 7028 Dow Chemical Company, the UNITED STATES 35705 EAGLE AVIATION EUROP FRANCE 35820 EAGLES AVTN MGNT UNITED ARAB EMIRATES 9703 EARTH STAR UNITED STATES 31743 EAST STAR AIRLINES CHINA 34303 EASTINDO INDONESIA 2850 EASYJET SWITZERLAND SWITZERLAND 32591 EBONY SHINE CAYMAN ISLANDS 29279 ECUATORIAL CARGO EQUATORIAL GUINEA 31985 EGYPT JET AVIATION EGYPT f12482 EIGER JET Ltd BERMUDA 25120 ELBRUS-AVIA AIR ENT. RUSSIAN FEDERATION 23028 ELI'S BREAD UNITED STATES 1013 EMERSON ELECTRIC UNITED STATES 22291 ENAC France FRANCE 37188 ENEX AVIATION LTD UNITED KINGDOM 36295 ENHANCE AERO FRANCE 38636 ENHANCE AERO GROUPE FRANCE 32775 EQUAFLIGHT SERVICE CONGO 34778 EQUAJET CONGO 32084 EQUATORIAL GUINEA EQUATORIAL GUINEA f2000 EU Airways IRELAND 30005 EURL JC DARMON FRANCE 34293 EURO EXEC Aviation Services LTD UNITED KINGDOM 35725 EURO JET INTL LTD UNITED KINGDOM f10181 EWA Holdings LLC UNITED STATES 32827 EXEC JET SOLUTIONS UNITED STATES 36448 EXECUTIVE AIRSHARE UNITED STATES 39348 EXECUTIVE AUTHORITY LIBYA 28587 EXECUTIVE JET A/C CAYMAN ISLANDS 25073 EXECUTIVE JET CHRTR GERMANY 26060 EXECUTIVE WINGS HE EGYPT 31131 EXPRESS CAMEL SAUDI ARABIA f10175 Emax Oil Company UNITED STATES f2004 Estelar VENEZUELA, BOLIVARIAN REPUBLIC OF 35173 F & L AVIATION UNITED STATES 34313 FA 116 OU FA 137 INC SWITZERLAND 15665 FAL HOLDINGS ARABIA SAUDI ARABIA 25553 FALCON AIR EXPRESS UNITED STATES f12819 FALCON AIRCRAFT LEASING LLC UNITED STATES 31310 FARNER AIRWINGS SWITZERLAND 39047 FASTJET TANZANIA TANZANIA, UNITED REPUBLIC OF 37429 FAYCROFT FINANCE CO. VIRGIN ISLANDS, BRITISH 15911 FC AVIATION FRANCE 1147 FEDERAL EXPRESS UNITED STATES f12735 FG AVIATION LLC UNITED STATES f10191 FHC Flight Services LLC UNITED STATES 28540 FIA (PARIS) FRANCE 34669 FIREFLY MALAYSIA 32846 FIRST COMMERCIAL UNITED STATES 38268 FIRST MANDARIN B.A CHINA 38238 FIRST RESERVE CORP UNITED STATES 37747 FJ20-166, LLC UNITED STATES 31665 FLEET INT AVTN & FIN UNITED KINGDOM 35764 FLEET MGT AIRWAYS SA SWITZERLAND 21504 FLICAPE PTY LTD SOUTH AFRICA 8542 FLIGHT LEVELS UNITED STATES 31640 FLIGHTINVEST LUXEMBOURG 33626 FLY 18 SWITZERLAND 30372 FLY AIR SA FRANCE 28511 FLY EXEC LEBANON 30136 FLYBABOO SWITZERLAND 30343 FLYING BIRD FRANCE 29223 FLYING FINN OY FINLAND 31775 FLYING M UNITED STATES 33632 FLYMEX MEXICO 39563 FMS-FLEET MGT.SERV. FRANCE 31116 FOCUS AIR USA UNITED STATES 32322 FORTUNE AIR SOUTH AFRICA 29147 FOX AVIATION CANADA CANADA f12777 FRANKLIN LAKES ENTERPRISES LLC UNITED STATES f11353 FRC HOLDING INC V UNITED STATES 43613 FRENCH BLUE FRANCE 35426 FTC CONSULTING AG SWITZERLAND 2804 FUTURA FINANCES FRANCE 27867 FUTURE ELECTRONICS CANADA f12240 Falconwing Limited Bvi VIRGIN ISLANDS, BRITISH f10194 Fjet Management, LLC UNITED STATES f10203 Fletcher Jones Management Group UNITED STATES f11426 G & L AVIATION UNITED STATES 32621 GABON AIRLINES GABON 36117 GAETAIR SARL SWITZERLAND 38839 GAFTREN INVESTMENTS VIRGIN ISLANDS, BRITISH 31746 GALAXY AIRLINES JAPAN 36630 GEM AVIATION AVV CYPRUS 34971 GEORGETOWN INTERSTAT UNITED STATES 23693 GEORGIAN AIRWAYS GEORGIA 35885 GEORGIAN STAR GEORGIA 32233 GIE-ODER FRANCE 22850 GIORI ROBERTO MONACO 31182 GIOSTYLE LLC UNITED STATES 38481 GIS AVIATION A.V.V. CYPRUS 37097 GIV-SP AIR SERVICE RUSSIAN FEDERATION 42591 GLOBAL AVIATION SUP UNITED STATES f11804 GLOBAL CHALLENGER LLC UNITED STATES 30539 GLOBAL FLIGHT SRVS UNITED STATES 32997 GLOBAL JET INTL AUSTRALIA f12170 GOLD EAGLE LTD BERMUDA 32508 GOUGH AVIATION SOUTH AFRICA 22767 GOVERNMENT AIR TRANS NAMIBIA 22659 GOVERNMENT MONTENEGR MONTENEGRO f11352 GREAT BUY INC UNITED STATES 32749 GUINEA ECUATORIAL EQUATORIAL GUINEA f12104 GWI ASSET MANAGEMENT S.A. BRAZIL f11448 GYPSY BABY LLC UNITED STATES 38975 GYRO AIR LTD NIGERIA f10223 Glacial Energy UNITED STATES f12244 Golden Medal Limited Bvi VIRGIN ISLANDS, BRITISH f15110 Grandlington Ltd. UNITED STATES 31947 HAGONDALE LTD UNITED KINGDOM 31731 HALCYONAIR CAPE VERDE 5362 HALLIBURTON UNITED STATES 37326 HASHIM BIN SAID SAUDI ARABIA 33959 HASSANCO S.A. SWITZERLAND 10105 HAWKER PACIFIC PTE SINGAPORE 33342 HEAVYLIFT CONGO CONGO 37863 HELICONIA LS FRANCE 36756 HELICONIA PALMAIR MOROCCO f11024 HENDRICK MOTORSPORTS UNITED STATES 37523 HIGH PERFORMANCE 100 SWITZERLAND 21365 HILL-ROM UNITED STATES 44103 HINSON CORPORATE FLIGHT SERVICES INC. UNITED STATES 38899 HOLLYFRONTIER PAY. UNITED STATES 38750 HOLYPEAK PROPRIETARY AUSTRALIA 39317 HOP! FRANCE 38904 HS AIR FINANCE LLC BRAZIL 37195 HS Air Finance BRAZIL f11464 HYPERION AIR INC UNITED STATES f10794 Hagadone Aviation LLC UNITED STATES f1434 Horta, LLC UNITED STATES 37170 Hospitalizacion Clinico C.A. UNITED STATES 24848 ICEC TOUR SPOL CZECH REPUBLIC 37906 ID AIR FRANCE 39137 IFG  INTL FIN. GRP SWITZERLAND 21442 IGN INST GEO NAT LF FRANCE 29661 IKAROS AVIATION AVV UKRAINE 36740 IMD AIRWAYS SPAIN 32492 INDIA FLYSAFE AVTN INDIA 33071 INDUSTR. AERONAUTICA COLOMBIA 36832 INDUSTRY EAST EUROPE SWITZERLAND 33559 INDYCAR AVIATION UNITED STATES 30427 INFINIT AIR SPAIN 34222 INLOGS INTERNATIONAL UNDEFINED 33654 INTER AMERICAN ANGOLA 23792 INTERCON USA UNITED STATES 31081 INTERFACE OPS LLC UNITED STATES 31965 INTERGLOBE AVTN LTD INDIA 37561 INTL GAMING TECH UNITED STATES 32524 INVESTAVIA KAZAKHSTAN f11248 IP Aviation L.P. CANADA f12706 ISLAND PARK AVIATION LLC UNITED STATES 33890 ISLENA INVERSIONES HONDURAS 21879 ISRAIR AIRLINES & TOURISM LTD ISRAEL 30038 IXAIR FRANCE 37780 Inversiones Davanic COLOMBIA f10263 Ithaca LLC UNITED STATES 28006 JAPAT SWITZERLAND 31296 JAZEERA AIRWAYS KUWAIT 32986 JBS CONSULTING LLC UNITED STATES 31772 JCAS SWITZERLAND 26998 JDP FRANCE FRANCE 26479 JET 2000 RUSSIAN FEDERATION 30713 JET AVIATION AG SWITZERLAND 30385 JET AVIATION FZCO UNITED ARAB EMIRATES 26911 JET BLUE AIRWAYS UNITED STATES 37719 JET CONNECTIONS UNITED KINGDOM 32217 JET CRUISING LUXEMBOURG 34614 JET DIRECT AVIATION UNITED STATES 33015 JET MANAGEMENT SA SWITZERLAND 33769 JET ONE JSC KAZAKHSTAN 32848 JET PREMIER ONE MALAYSIA 38174 JET XPRESS CÃ TE D'IVOIRE 43624 JETKEY SAS FRANCE 31137 JETS RENT AVTN FRANCE 38847 JETSTAR JAPAN JAPAN f12768 JIMMIE JOHNSON RACING II INC UNITED STATES 29395 JR EXECUTIVE LEBANON f10277 Jereissati Participacoes S/A BRAZIL f13613 Jet Select LLC UNITED STATES 6510 KALAIR LTD. SAUDI ARABIA 34887 KALDERON LTD UNITED KINGDOM 28504 KARTHAGO AIRLINES TUNISIA 34348 KARTHAGO PRIVATE JET TUNISIA 38123 KAS CORPORATION LTD. LEBANON 30709 KAZAVIA KAZAKHSTAN 32381 KB HOME UNITED STATES 29190 KBBD UNITED STATES 35242 KNIGHT AVIATION LLC UNITED STATES 34843 KOSTAR AIRLINES KOREA, REPUBLIC OF 35727 KREDEL INTERNATIONAL VIRGIN ISLANDS, BRITISH f10290 KW Flight, LLC / Central Missouri Aviation, Inc. UNITED STATES f12041 Key Aviation LLC UNITED STATES 37923 LA AVIATION SWITZERLAND 40758 LA COMPAGNIE FRANCE 1971 LABORATOIRE ASL FRANCE 30455 LAS VEGAS JET UNITED STATES 33111 LAYAN INTL. VIRGIN ISLANDS, BRITISH 30595 LEACH CAPITAL UNITED STATES 2816 LEGENDAIR LTD. SWITZERLAND 13358 LIBYAN AIR CARGO LIBYA 26342 LIGNES AER. CONGO. CONGO 4489 LIMITED BRANDS SERVICE COMPANY UNITED STATES f904 LINEAS AEREAS SUDAMERICANAS COLOMBIA 25272 LOTUS AIR EGYPT 33450 LOV'AIR AVIATION FRANCE 24211 LOWA LTD UNITED STATES 28079 LOYD'S BUSINESS JETS POLAND f10303 LR Enterprises Management LLC UNITED STATES 37092 LUIS FUENMAYOR UNITED STATES 31034 LUKOIL-AVIA SWISS SWITZERLAND 29070 LUXFLIGHT EXECUTIVE LUXEMBOURG 7764 LVMH SERVICES FRANCE 37071 LX AVIATION (SPV)LTD VIRGIN ISLANDS, BRITISH 19696 LYRECO FRANCE f11360 LYS LLC UNITED STATES f10875 Layla Jet BERMUDA f13333 Ligon Air LLC UNITED STATES f10304 Luciano Antonio Zogbi BRAZIL 39587 M-EDIA AVIATION LTD UNITED KINGDOM 33834 M. SQUARE AVIATION BERMUDA 34423 MACAU JET INTL MACAO SAR 29993 MAG AVIATION UNITED STATES 26383 MAGIC CONDOR LTD BERMUDA f11359 MAGIC JOHNSON ENTERTAINMENT INC UNITED STATES 34992 MAINSAIL TRADING 93 SOUTH AFRICA 32078 MALIBU CONSULTING UNITED STATES 34975 MALU AVIATION CONGO 23021 MANAG'AIR FRANCE 34019 MANO RIVER UNITED STATES 1824 MARIN FRANCE 37003 MARITIME INVESTMENT MONACO 1976 MARITIME INVESTMENT AND SHIPPING CO. LTD. MONACO 36263 MAROC TELECOM MOROCCO 1831 MARTIN BAKER UNITED KINGDOM 32707 MASC AIR LTD SWITZERLAND 27014 MASTERJET SWITZ. SWITZERLAND 34840 MASWINGS SDN. BHD. MALAYSIA 40818 MATRIX AVIATION 650 UNITED KINGDOM 33238 MAURITANIA AIRWAYS MAURITANIA 37893 MAURITANIE AIRLINES MAURITANIA 31978 MAXWELL AVIATION INC UNITED STATES 27863 MAYES JOHN UNITED STATES 43460 MAZEN SHALABI SAUDI ARABIA f12986 MB AVIATION LLC UNITED STATES 30315 MCKINLEY ACFT HLDNG UNITED STATES 31545 MDA SAS FRANCE 31140 ME LEASING UNITED STATES 1855 MEA AIR LIBAN LEBANON 38759 MEGA GLOBAL AIR MALDIVES 9689 MELVIN SIMON & ASSOCIATES, INC. UNITED STATES 21443 METEO-FRANCE FRANCE f10316 MFP Services LLC UNITED STATES 28986 MHS AVIATION SDN BHD MALAYSIA 37403 MIAMI FERRY CONTRACT UNITED STATES 36859 MIDAS AIR UNITED STATES 29971 MIDDLE EAST JET SVCS LEBANON 617 MIL BRAZIL BRAZIL 702 MIL CANADA CANADA 36031 MIL ECUADOR AIRFORCE ECUADOR 1098 MIL FRANCE FRANCE 1800 MIL MALAYSIA MALAYSIA 34821 MILLETREIZE FRANCE 26724 MILLION AIR SALT LAK UNITED STATES 35609 MINISTRY DEF SLOVENI SLOVENIA 36033 MISH AVIATION SVCS GHANA 31556 MISTRAL AEREO CANADA 31331 MITRE AVIATION LTD UNITED KINGDOM 38259 MOHAMED BEKKALI MOROCCO 35060 MOISEEV ALEX MONACO 35455 MONT BLANC AVIATION SWITZERLAND 38782 MONTEBELLO LTDA BRAZIL 32755 MONTROSE GLOBAL UNITED KINGDOM 7058 MORRIS COMMUNICATION UNITED STATES 34441 MOSCOW HELICOPTER RUSSIAN FEDERATION f11405 MOSS JERONE S TRUSTEE UNITED STATES 35975 Macbens Patrimonial Ltda HUNGARY f14311 Malridge Investments Ltd. VIRGIN ISLANDS, BRITISH f13614 Mark Anthony Group Inc CANADA f10420 Marmalade Skies LLC UNITED STATES 30280 Marsico Aviation, LLC UNITED STATES f12655 Mass Jet Lease PHILIPPINES f10313 Mendota Aircraft Management UNITED STATES 24019 Mid East Jet SAUDI ARABIA f14952 Minter Management Limited VIRGIN ISLANDS, BRITISH 28010 Mondoil UNITED STATES 31770 N304RJ UNITED STATES 32270 N349BA UNITED STATES 32370 N72RK UNITED STATES f1000 NAM AIRLINES UNITED STATES 31025 NATASCHA ESTABLISHMENT UNITED ARAB EMIRATES 26668 NATIONAL AIR SERVICE SAUDI ARABIA 28966 NATIONAL AVIATION 2 EGYPT 34727 NATIONAL CITY COMM UNITED STATES 38371 NAVINTAIR INC UNITED STATES 31097 NEBULA LTD. BERMUDA 38228 NEGRI IMMOBILIARE ITALY 32424 NEW AXIS AIRWAYS FRANCE 34651 NEW CAIRO REAL EST EGYPT 32626 NEWCASTLE AIRCRAFT UNITED STATES 35373 NEXT GENERATION VENT UNITED STATES 38125 NEXUS FLT OPS SVCS SAUDI ARABIA 20855 NIGERIAN POLICE NIGERIA 35941 NILE AIR EGYPT 31199 NISSAN NTH AMERICA UNITED STATES 32959 NOFA AVIATION UNITED ARAB EMIRATES 32963 NORDEX AIR RUSSIAN FEDERATION 38103 NORTH STAR AVTN LTD SWITZERLAND 10326 NOUVELAIR TUNISIE TUNISIA 33212 NPM MANAGEMENT UNITED STATES 36629 NW NORDWEST SWITZERLAND 22190 NWT AIRCRAFT UNITED STATES 32861 NY JETS TRANSPORTER BERMUDA f12094 Naja LocaÃ §Ã £o Empresarial LTD BRAZIL 34415 Nomad Aviation SWITZERLAND 31264 O AIR FRANCE 30908 OCANA ASSETS LTD UNITED STATES 38509 ODYSSEE JET SA LUXEMBOURG 12316 OFTC.Inc. UNITED STATES 28984 OLDBURY HOLDINGS UNITED ARAB EMIRATES 35132 OMEGA VII FRANCE 34603 OMYA INTERNATIONAL SWITZERLAND 30957 ONE THIRTY NINE LUXEMBOURG 36166 ONEXP DENMARK 32311 OPENSKIES FRANCE 31341 ORIENT GLOBAL AVTN SINGAPORE 36943 ORION AIR GROUP UNITED STATES 28050 OUTFITTER AVIATION UNITED STATES 4139 OYONNAIR FRANCE 29465 Oakmont Holdings, LLC UNITED STATES 44402 Oakwood Books, Inc. UNITED STATES 31395 Outpost International, LLC UNITED STATES 32859 Ovlas sa NIGERIA 25856 PACE CARGO ENTERRP UNITED STATES 31966 PALMAIR AVIATION MOROCCO 38406 PARADOX BIRDS UNITED STATES 26289 PARAFFIN AIR UNITED STATES 36994 PEABODY ENERGY UNITED STATES 38284 PEACH AVIATION JAPAN 35524 PETRO AIR LIBYA 34403 PHEEBE LIMITED UNITED KINGDOM 43772 PHENIX JET INTL UNITED STATES 33969 PHENOMAIR FRANCE 32252 PLANET AVIATION UU RUSSIAN FEDERATION f11455 PLEASANT AIRCRAFT LEASING LLC UNITED STATES 2176 PPG INDUSTRIES UNITED STATES 38693 PREMIAIR (WI) 2 INDONESIA 32060 PREMIER AIR UNITED STATES 36197 PRESTIGE JET JORDAN JORDAN 35261 PRESTOIL SAS FRANCE 35401 PRINCESS AVIATION DT TUNISIA 4095 PRIVATAIR SWITZERLAND 24429 PRIVATAIR SA PORTUGAL 35093 PRIVATE JETS LUXEMB. LUXEMBOURG 32346 PROFRED PARTNERS LLP UNITED KINGDOM 36931 PSD FRANCE f11206 PVM Management LLC UNITED STATES f10350 Pacific Coast Feather Company UNITED STATES 30188 Pacific Connection Inc. UNITED STATES 36039 Paradox Security Sys CANADA 29691 Pinnacle Aviation UNITED STATES f12236 Power Ease Investments Limited BVI VIRGIN ISLANDS, BRITISH 31595 Premier Aviation RUSSIAN FEDERATION 28189 Proair charter GERMANY 22432 QATAR AMIRI FLIGHT QATAR 1427 RAININ AIR UNITED STATES 36817 RCR JETS AG SWITZERLAND f11026 RD HUBBARD ENTERPRISES INC. UNITED STATES 34087 REAL EXECUTIVE GMBH SWITZERLAND 37695 REAL FLY SARL MOROCCO 31655 REATEX INVEST VIRGIN ISLANDS, BRITISH 2232 REGOURD AVIATION FRANCE 30061 REIMS AVIATION IND FRANCE 23719 RIDA AVIATION LTD BERMUDA f10973 RJ CORMAN Aviation Services LLC UNITED STATES 34680 RJH ADVISORY UNITED STATES 31630 RJM AVIATION CHAD 32627 RNW ENTERPRISES, LLC UNITED STATES 30374 RONSO SA DE CV MEXICO 31808 ROTOR TRADE 2 UNITED STATES 31026 ROUST TRADING UNITED ARAB EMIRATES 36887 ROUTE 450 INVESTMENT BRAZIL 27737 ROXBURY TECHNOLOGIES SWITZERLAND 258 ROYAL AIR MAROC MOROCCO 37548 RSR-614RD UNITED STATES 35879 RUBICON AVIATION UNITED KINGDOM 35828 Related Companies UNITED STATES f14565 Retraite Verte Limited VIRGIN ISLANDS, BRITISH f10385 Rex Realty Co UNITED STATES 44808 Rio Bonito Comunicacao Ltda BRAZIL f10391 Roux Investment Mngt Co UNITED STATES 22656 S EGYPT EGYPT 22439 S ALGERIE ALGERIA 13351 S BURKINA FASO BURKINA FASO 22442 S CONGO D.R. (KIN) CONGO 22575 S DJIBOUTI DJIBOUTI 22426 S GABON GABON 32125 S GAMBIA (2) GAMBIA 22438 S MONACO MONACO 22524 S NIGERIA NIGERIA 22576 S SENEGAL SENEGAL 22977 S TCHAD CHAD 33152 SAAD AIR LTD BAHRAIN 22756 SABRINA FISHERIES UNITED STATES 38042 SABY FINANCE VIRGIN ISLANDS, BRITISH 27640 SAESA SPAIN f11791 SAF FLIGHT LLC UNITED STATES 37497 SAFEGUARD SOLUTIONS ARUBA 34967 SAINTEX AERO SARL FRANCE 25946 SALEM AVIATION SAUDI ARABIA f2007 SAP Air (Servicios AÃ ©reos Profesionales, S.A) DOMINICAN REPUBLIC 5373 SATENA COLOMBIA 36114 SAUCAR LIMITED UNITED KINGDOM 5432 SAUDI OGER SAUDI ARABIA 30067 SAVENCIA BELGIUM 20462 SBD BRETONNE DEVELOP FRANCE 31959 SBM GROUP UNITED STATES 32560 SCD BV NETHERLANDS 28744 SCHREINER CAMEROUN CAMEROON 31358 SCM ARUBA A.V.V. UKRAINE 32411 SCOTTS MIRACLE-GRO UNITED STATES 22328 SECURITE CIVILE LF FRANCE 36018 SEGERIS CAPITAL LTD BRAZIL 1249 SELIA FRANCE 27881 SERLUX LUXEMBOURG 33112 SEVENTH SENSE STAR BERMUDA 35652 SFD RUSSIA RUSSIAN FEDERATION f12875 SHADOWFAX LLC UNITED STATES f12810 SHORENSTEIN PROPERTIES LLC UNITED STATES 30513 SICHUAN AIRLINES (3) CHINA 5468 SIGAIR LTD BERMUDA 34418 SIGMA AVIATION IRELAND f12744 SILVER LAKE AVIATION LLC UNITED STATES 32728 SILVER VENTURES INC UNITED STATES 2466 SIRIUS SWITZERLAND 32892 SIRTE OIL COMPANY LIBYA 24200 SIT-SET AVTN AG SWITZERLAND 35424 SJ MANAGEMENT LLC UNITED STATES 27746 SK TRAVEL UNITED STATES 38247 SKY LINER AVIATION SWITZERLAND 43301 SKY PRIME AVTN SRV SAUDI ARABIA 37810 SKYFIRST FRANCE 40301 SKYMARK AIRLINES INC JAPAN 38576 SKYSCRAPER LTD UNITED KINGDOM 30105 SKYTRADERS PTY AUSTRALIA 34050 SKYWAY LTD RUSSIAN FEDERATION 19462 SKYWORK AIRLINES SWITZERLAND 35371 SL Management UNITED STATES 32149 SMART AVIATION FRANCE 32805 SMART AVIATION HE EGYPT f13550 SME Equipment Leasing UNITED STATES 31695 SN AIR MALI MALI 37745 SN TRANS HELICOPTERE FRANCE 29738 SNC BOETOS FRANCE 30770 SNC CAVOK FRANCE 37669 SNS IMPORTADORA BRAZIL 33859 SOBEYS CAPITAL INCORPORATED CANADA 3517 SOFAXIS FRANCE 22730 SOGERMA FRANCE 26645 SONNIG SWITZERLAND 40696 SONNIG INT PRVT JET UNITED ARAB EMIRATES 38553 SORENS GROUP LTD RUSSIAN FEDERATION 26378 SOUTHERN AIRLINES NIGERIA 5752 SOUTHERN CROSS USA UNITED STATES 35993 SPACEWING COMPANY SAUDI ARABIA 17921 SPECIALISED TRANSP. UNITED KINGDOM 37714 SPEEDFLY SARL FRANCE 39251 SPEEDWINGS BUSINESS SA SWITZERLAND 27840 SPHINX WINGS SWITZERLAND 40089 SPIRE FLIGHT SOL. UNITED STATES 34595 SPRING MOUNTAIN (2) UNITED STATES 32789 SPRINGWAY LTD RUSSIAN FEDERATION 32899 SRIWIJAYA WORLD FUEL SINGAPORE 39234 SRTS FRANCE 26231 STAFF AIR SERVICE FRANCE 35477 STAR AIRWAYS ALBANIA ALBANIA 35421 STAR JET LTD UNITED STATES 2574 STARJET AVIATION SWITZERLAND 24204 STARLING AVIATION UNITED ARAB EMIRATES 33748 STARLINK AVIATION CANADA 31400 STARR EQUIPMENT UNITED STATES 28169 STATE AIR BERKUT KAZAKHSTAN 28156 STEELCASE UNITED STATES 37550 STEELE AVIATION INC UNITED STATES 32436 STENSRUD VENTURES UNITED STATES 33040 STORMJETS SA SWITZERLAND 4488 STRASBOURG AVIATION FRANCE 35602 STRATEGIC AIR. SAS FRANCE 39210 SUBURBAN MOTORS COMP UNITED STATES 35339 SUKHOI CIVIL ACFT RUSSIAN FEDERATION 31657 SUN AIR (EGYPT) EGYPT 23210 SUNRISE (ALSHOROOK) EGYPT 30157 SUPER CONSTELLATION SWITZERLAND 25392 SWIFT-AERO, JSC RUSSIAN FEDERATION 30257 SYMPHONY MASTER SWITZERLAND 33362 SYMPHONY MASTER UAE UNITED ARAB EMIRATES 38298 SYPHAX AIRLINES TUNISIA f12601 Sapphire International Group, Inc UNITED STATES f14957 Setfair Aviation Ltd. ISLE OF MAN 37718 Sfera Jet LLC RUSSIAN FEDERATION 38579 Sino Jet Management Limited CHINA f10403 Skye Gryphon, LLC UNITED STATES f12484 Sonic Financial UNITED STATES 21791 Southern Cross International NETHERLANDS f10419 Stephens Investment Holdings LLC UNITED STATES f11008 Success Master Ltd. VIRGIN ISLANDS, BRITISH 5967 Synthes USA Sales LLC UNITED STATES 38197 TAA AVIATION LTD SWITZERLAND 27385 TAF LINHAS AEREAS BRAZIL 44356 TAG AVIATION MALTA MALTA 159 TAG AVIATION SA SWITZERLAND 26797 TAK AVIATION UK LTD UNITED KINGDOM 37224 TAMARA NIGER AVIATIO NIGER 35843 TANELA VENTURES LTD RUSSIAN FEDERATION 26582 TASSILI AIRLINES SA ALGERIA 31962 TAT LEASING FRANCE 24156 TAXI AIR JET-FRET FRANCE 36518 TERRY BROWN CANADA 28634 THALES FRANCE 799 THE COCA-COLA COMPANY UNITED STATES 32042 THE FUTURA CORP CANADA 21075 THERMO FISHER SCIENTIFIC UNITED STATES 30353 TIGER AIRWAYS SINGPR SINGAPORE 31882 TIKO AIR (2) MADAGASCAR 24764 TOTAL LINHAS AEREAS BRAZIL 31535 TOUMAI AIR TCHAD SA CHAD 31676 TOWER HOUSE CONSULT. GAMBIA 29860 TPS UNITED STATES 26086 TRADLUX LUXEMBOURG 37172 TRANS AER MAR CORTES MEXICO 34062 TRANSAIR CARGO SVC CONGO 12193 TRANSASIA AIRWAYS TAIWAN 32673 TRANSAVIA FRANCE SAS FRANCE f11432 TRANSWESTERN TRANSPORTS LLC UNITED STATES 35158 TRIBECA AVT PARTNERS UNITED STATES 30112 TRIGANA AIR SERVICE INDONESIA 2752 TUNIS AIR TUNISIA 31018 TURNBERRY MANAGEMENT UNITED STATES 21666 TUTOR SALIBA CORPORATION UNITED STATES 28237 TWIN JET FRANCE 28467 TY AIR INC UNITED STATES f10437 Target Corporation UNITED STATES f10497 The Yucaipa Companies LLC UNITED STATES 36894 Thorn Air Ltd UNITED STATES f10498 Tracinda Corporation UNITED STATES f14951 Transcontinental Properties Limited UNITED KINGDOM f11188 Trian Fund Management UNITED STATES 28221 UAS UNITED AVIATION UNITED ARAB EMIRATES f10814 UETA, Inc. UNITED STATES 22150 UKRAINE AIR ALLIANCE UKRAINE 38877 UNI AIR TAIWAN TAIWAN 34820 UNIFOX HOLDINGS LTD BELIZE 32094 UNION PACIFIC CORP UNITED STATES 34874 UNITED AVIATION (OM) LIBYA 38621 UNITED AVTN MGMT SAUDI ARABIA 28092 UNITED HEALTHGROUP UNITED STATES 3329 United Technologies Corporation UNITED STATES 24318 VALAVIA FRANCE 28829 VALIANT AVIATION BERMUDA 10637 VALMONT UNITED STATES 30253 VENTURA AVIATION MONACO 34280 VEREIN DC3 SWITZERLAND 40919 VGS ACFT LEASING UNITED KINGDOM 37581 VIA JETS OOD.SRL BULGARIA 19445 VIETNAM AIRLINES JSC VIET NAM 33703 VIKING AVIATION LTD. UNITED KINGDOM 23952 VOLARE AIRCOMPANY UKRAINE 38134 VOLPE AVIATION LLC UNITED STATES 27628 VULCAN AVIATION UNITED KINGDOM 23592 VULCAN INC UNITED STATES 33249 Voyage International UNITED ARAB EMIRATES 35615 WADI AVIATION CAYMAN ISLANDS 30891 WAF LTD CAYMAN ISLANDS 34990 WAHA CAPITAL UNITED ARAB EMIRATES 36777 WALKER AIR SVCS AUSTRALIA 34886 WATANIA AIRWAYS KUWAIT 35351 WAVES JET JORDAN 6924 WEDGE AVIATION UNITED STATES 29491 WELLS AVIATION UNITED STATES 34317 WESTJET FALCON 50061 VIRGIN ISLANDS, BRITISH f10476 WGL Capital Corporation UNITED STATES 31779 WHISKEY ROMEO OWNER UNITED STATES 31064 WHITE LOTUS UNITED STATES 32294 WILKES AND MCHUGH UNITED STATES 34191 WILLIAMS INTL CO LLC UNITED STATES f1071 WINAIR (St. Maarten Netherlands Antilles) SINT MAARTEN 31765 WINDS AWAY UNITED STATES 37331 WINDWARD AVIATION UNITED STATES 36782 WINGS AIR INDONESIA 32929 WINGS OVER AFRICA NAMIBIA 32063 WIP TRADING SWITZERLAND 35668 WORLD FUEL SVCS EUR UNITED KINGDOM 31938 WREN ACQUISITIONS UNITED STATES 42945 Waste Connections Inc. UNITED STATES f2006 Whitejets BRAZIL f10481 Williams-Sonoma, Inc. UNITED STATES 23330 XL AIRWAYS FRANCE FRANCE 2941 YEMENIA YEMEN 11467 YUM BRANDS INC. UNITED STATES 31488 YYA AVIATION SWITZERLAND f10823 Yet Again, Inc. UNITED STATES 35471 ZEST AIRWAYS INC PHILIPPINES 43094 ZETTA JET SINGAPORE 35614 ZOGBI LUCIANO SWITZERLAND 32665 ZYMAN AVIATION LLC UNITED STATES ICELAND CRCO Identification no. Operator Name State of the Operator 38156 ACTION AVIATION UK UNITED ARAB EMIRATES 32255 AERO GMBH GERMANY 499 AERODATA AKTIENGES 1 GERMANY 23200 AERODYNAMICS USA UNITED STATES 36014 AEROMARITIME INC UNITED STATES 34802 AIR AMBULANCE SPEC UNITED STATES 35659 AIR CAPITAL PILOT UNITED STATES 32461 AIR CHATEAUX FRANCE 38219 AIRBOSS OF AMERICA CANADA 39197 AIRKROL LLC UNITED STATES 33255 AIRON AIR DENMARK 9117 AIRSUR SPAIN 34407 ALCI AVIATION CANADA f11420 ALTEX LLC UNITED STATES f10024 AM General, LLC UNITED STATES f12848 AMTS AIRCRAFT HOLDINGS LLC-N40DK UNITED STATES 34668 AR AIRWAYS PVT LTD INDIA 30047 ASHTON AVIATION UNITED STATES 14399 ASTAR USA LLC UNITED STATES 911 AUGSBURG AIR SERVICE GERMANY 33503 AVIATION INVENTORY UNITED STATES f12726 AVIATION SERVICES & SALES INC UNITED STATES 38160 AVON AVIATION LLC UNITED STATES 32522 AVSTAR INTL CORP UNITED STATES 34980 AVTN CAPITAL GRP (2) UNITED STATES 37888 AVTN CONSULTANTS INC UNITED STATES 35734 AVTN PARTN. AMERICA UNITED STATES 32830 AZA AIR LLC UNITED STATES 36035 AZIZ HASSANALI UNITED STATES 1502 Air Atlanta Icelandic ICELAND f13607 Almond Forest Investments LLC UNITED STATES 33277 Altbridge Projects Ltd. RUSSIAN FEDERATION f10803 American Seafood's Group UNITED STATES f12473 B.F. Limited Partnership UNITED STATES 24074 BABCOCK AND BROWN UNITED STATES 27616 BLUEBIRD CARGO ICELAND f13941 BP Microsystems Leasing LLC UNITED STATES 28620 BURAQ AIR LIBYA f10063 Bacchus Consulting, LLC UNITED STATES f10075 BankNote Aviation Corp. UNITED STATES 42204 Bar-Aero LLC UNITED STATES f10077 Basic Capital Majestic UNITED STATES 42769 BioTek Instruments, Inc. UNITED STATES 37168 Bravo Bravo Investments LLC UNITED STATES 35163 Buddy 4, LLC UNITED STATES 38620 C&S Wholesale Grocers, Inc. UNITED STATES 33155 C3J CHARTER LLC UNITED STATES 33307 CANADIAN NORTH CANADA 34660 CARIBOU INDUSTRIES UNITED STATES 33272 CIRRUS AIR CLUB UNITED STATES 35180 CJ3 CHARTER LLC UNITED STATES 31719 CLICK MEXICANA MEXICO 32604 CLOSE AIR ICELAND 35366 COMFORT LINE LTD UNITED STATES f12972 CONGO MINING & SERVICES UNITED STATES 27760 CORPORATE ACFT LS SWITZERLAND 39053 CORPORATE AIR SVCS UNITED STATES 33082 CUMULUS INV. HOL.LTD UNITED KINGDOM f10102 Cambridge Flight Support, LLC UNITED STATES f10119 Chris James BAHAMAS f10895 Cooper Industries UNITED STATES 34678 DANA AIRLINES NIGERIA 38130 DFASS UNITED STATES 30049 DOVE AIR UNITED STATES 11028 DUNCAN AVIATION UNITED STATES 2766 DYNAMIC PARTNERS BV NETHERLANDS 32738 EAST AIR TAJIKISTAN 17105 EFS AIRCRAFT GERMANY 33139 ENEX AVIATION SA MONACO f11774 ENGAGE AVIATION LLC UNITED STATES 3782 ERNIR EHF ICELAND 30789 EUROLINE AIRCOMPANY GEORGIA 4540 EXO - 2T N&S AMERICA UNITED STATES 36445 Estrella Aviation UNITED STATES 39126 FARSIGHT TECHNOL. UNITED STATES 34667 FELIX AIRWAYS YEMEN 3176 FLUGFELAG ISLANDS ICELAND 36160 FLY AWAY AVIATION UNITED STATES 39146 FLYING FASTER SNC FRANCE 32201 FOUNTAIN AIR UNITED KINGDOM 40721 FREEDOM AIRLINE KENYA 39194 FREEDOM AIRLINES INC UNITED STATES f11142 Fine Line, L.P. UNITED STATES f10608 Flight Management Services UNITED STATES 34954 GE CAPITAL SOLUTION UNITED KINGDOM 6331 GEMUE GMBH SWITZERLAND 29477 GIFFORD D UNITED STATES 34143 GLOBAL ACFT SOLUTION UNITED STATES 38280 GLOBAL AIR CHRTRS UNITED STATES 37726 GLOBAL WINGS LLC UNITED STATES 38723 HAMMER THOMAS J UNITED STATES 38218 HAPPY AIR TRAVELLERS THAILAND 23127 HARRIS AIR UTAH UNITED STATES 19833 HAWKER PACIFIC 2 AUSTRALIA 37851 HAYAT HAVA VE ARAC TURKEY 30256 HELLO SWITZERLAND f10985 HMC Interests LLC UNITED STATES 36897 HOLDING TERRY A UNITED KINGDOM 26436 HOLIDAY RETIREMENT UNITED STATES 36115 HZ AVIATION LTD ISRAEL f10800 Herzog Contracting Corp. UNITED STATES f12242 Hope Million Ltd Bvi VIRGIN ISLANDS, BRITISH 1479 ICELANDAIR ICELAND 33477 INTEGRA MAP SPAIN f11407 IT AVIATION LLC UNITED STATES 31393 ITAB (2) CONGO 34334 ITTAG LLC UNITED STATES f10258 Indefensible Corporation (DJMD Corporation) UNITED STATES 35682 Investair 300, LLC UNITED STATES 36959 JB AVIATION LLC UNITED STATES f12816 JCE LEASING LLC UNITED STATES 25830 JEDINAK R AND R CANADA f11391 JEFFERSON FINANCIAL COMPANY UNITED STATES f12803 JEM AVIATION LLC UNITED STATES f11814 JET AIR AIRCRAFT LEASING LLC UNITED STATES 40113 JET TEST & TRANSPORT UNITED STATES 36921 JETAVIVA LLC UNITED STATES 30465 JETWORKS UNITED STATES 31939 JOKLAFLUG ICELAND 36618 JPATS UNITED STATES f13350 JT Aviation Leasing Co. LLC UNITED STATES 43418 Jesse Duplantis Ministries UNITED STATES 37333 KAVAN LLC UNITED STATES 35730 KIRLAND 41025 LLC UNITED STATES 30456 KMI MANAGEMENT UNITED STATES 35444 Koch Industries UNITED STATES f11783 L60-215 HOLDINGS LLC UNITED STATES 34973 LAMONT SEA MARITIME UNITED STATES 27994 LIFTWOOD UNITED KINGDOM f10301 LKM, Inc. UNITED STATES f10902 Landow 101 Inc. UNITED STATES f10996 Laurence Di Francesco UNITED STATES 38705 Logistics Business Services LLC UNITED STATES 26857 MAINE AVIATION SALES UNITED STATES f12845 MARI LLC UNITED STATES f11446 MARIGOT LLC UNITED STATES 37082 MARK IV AVIATION LTD BAHAMAS 32248 MARRON VENTURES SWITZERLAND f11780 MCDONNELL DOUGLAS AIRCRAFT CO UNITED STATES f12795 MERCER AIR LLC UNITED STATES 36609 MIG AVIATION (UK)LTD UNITED KINGDOM 805 MIL COLOMBIA COLOMBIA 7907 MIL EGYPT (3) EGYPT 1105 MIL ISRAEL ISRAEL 1880 MIL MEXICO MEXICO 1111 MIL NORWAY NORWAY 5556 MIL SAUDI (RSF) SAUDI ARABIA 19955 MIL UKRAINE UKRAINE 823 MIL US NAVY UNITED STATES 2799 MIL USA UNITED STATES 44819 MILENIUM AIR SERVICIOS AEREOS INTEGRADOS SA DE CV MEXICO 30154 MISSIONAIR S.L. SPAIN f11373 MOUNTAIN SHADOW VENTURES LLC UNITED STATES 34584 MUNSTER JET PARTNER IRELAND f13782 Manivalva, S.A PANAMA f12191 Mr Chow Enterprises, LTD UNITED STATES f10320 Mutual of Omaha UNITED STATES 35669 NATO AIRLIFT LUXEMBOURG 37436 NEXTANT AEROSPACE UNITED STATES 35419 NORLANDAIR ICELAND 31976 OTTER INSPIRATIONS UNITED STATES f12488 Onni Airways Ltd. CANADA 27784 PACIFIC JET UNITED STATES 33063 PANADERO ENERGY LLC UNITED STATES 39027 PEAK PACIFIC GLOBAL CHINA f11817 PEGASUS AVIATION II INC UNITED STATES 9516 PEREGRINE AVIATION UNITED STATES 38365 POSEIDON FINANCE SWITZERLAND 29769 PREMIERE FLIGHT UNITED STATES 30137 PRIMERA AIR ICELAND 28212 PROVINCIAL AIRLINES CANADA 30279 Papier Mettler GERMANY 25580 Pioneer Private Aviation UNITED STATES f10370 Pyle Group LLC UNITED STATES 31967 RADIOACTIVE UNITED STATES 36291 RAFAN HOLDING BV NETHERLANDS 31179 RB AVTN USA UNITED STATES 40267 REPUBLIC AIRWAYS UNITED STATES 38738 REVA AIR AMBULANCE UNITED STATES 38098 RH-Flugdienst GmbH & CO. KG GERMANY 33695 ROSS AVIATION INC UNITED STATES f10763 Raven Aviation LLC UNITED STATES 42482 Redleaf Management Company, LLC UNITED STATES 23948 S GOUV.DU QUEBEC CANADA 29518 SAAB ACFT OF AMERICA UNITED STATES 33986 SELVA LTDA. COLOMBIA 38122 SERVICIOS AER. PROF. DOMINICAN REPUBLIC 36425 SINGAPORE FLYING C. SINGAPORE 24369 SK-AIR SLOVAKIA 32244 SKY JET AVTN UGANDA UGANDA 32799 SKY KING INC UNITED STATES 38981 SKY RESEARCH INC UNITED STATES 27489 SKY RIVER MANAGEMENT UNITED STATES 32954 SLW INTERNATIONAL UNITED STATES 32599 SOUTHERN AIR SYSTEMS UNITED STATES 32603 SPRING AIR UNITED KINGDOM 36338 STRATEGIC MOVES UNITED STATES 34530 SUMMER SUN TRADING SOUTH AFRICA 8397 SUNCOAST AVIATION UNITED STATES 37653 SUNRISE AIRWAYS TANZANIA, UNITED REPUBLIC OF 34627 SWIFTJET INC. CANADA f11884 Saratoga, INC. UNITED STATES 20236 Sequoia Properties, LLC UNITED STATES 28475 Silk Way Airlines AZERBAIJAN f12111 Supervalu Inc. UNITED STATES 35130 Switchback Argentina, LLC UNITED STATES 30863 TABY AIR MAINTENANCE SWEDEN 30936 TANGO-LIMA AVIATION FRANCE 34842 TINKLER GROUP AVTN AUSTRALIA 31974 TOWER AVTN OF READIN UNITED STATES 32766 TRADEWIND AVTN UNITED STATES 38201 TRONOS CANADA CANADA 32928 TUNISAIR EXPRESS TUNISIA f11516 Tamarack Flight Management UNITED STATES 39039 Telescope Capital, LLC UNITED STATES f11002 Titan International Inc. UNITED STATES f10447 Town Fair Tires UNITED STATES 25448 UKRAINE CARGO AIRWAY UKRAINE 35124 UNICREDIT GLOBAL AUSTRIA 36942 UNITED ACFT SERVICES UNITED STATES 35464 UNIVERSAL AIR SVCS UNITED KINGDOM 28951 US EPPERSON UNDERWRT UNITED STATES 20609 VOLKSWAGEN USA UNITED STATES f11345 VS MANAGEMENT LLC UNITED STATES f11852 Valor Aviation LLC UNITED STATES f10841 W&J Air, LLC UNITED STATES 33375 WAYLOCK OVERSEAS LTD RUSSIAN FEDERATION 38980 WAYPOINT AERONAUTIC. UNITED STATES f11376 WESTERN ASSET MANAGEMENT CO UNITED STATES f11383 WESTWIND BROTHERS INC UNITED STATES f11029 WHITE LODGING SERVICES UNITED STATES 39113 WORLD MARKET AVTN UNITED STATES 6357 WORLD WIDE AIRCRAFT CANADA 38716 WORLDWIDE ACFT SVCS UNITED STATES 40090 WOW AIR ICELAND f11839 Western Air Crews UNITED STATES f12486 Wolrd Heir, Inc UNITED STATES 37431 ZAIN SD FZE UNITED ARAB EMIRATES 34395 ZAPOLARYE RUSSIAN FEDERATION IRELAND CRCO Identification no. Operator Name State of the Operator 34931 Blue Nightingale Trading SOUTH AFRICA 32901 142955 ONTARIO LTD CANADA 37435 921BE LLC UNITED STATES 35023 ACFT FINANCE TRUST IRELAND 31510 ACP JETS UNITED STATES f11447 ADC AVIATION LLC UNITED STATES f10775 ADP Aviation, LLC UNITED STATES 132 AER LINGUS IRELAND 29293 AERO TIMBER PARTNERS UNITED STATES 23714 AERO TOY STORE LLC UNITED STATES 28752 AEROMANAGMENT GROUP UNITED STATES 39015 AEROSTAR LTD IRELAND IRELAND 32813 AIR BLESSING UNITED STATES 7057 AIR SHAMROCK UNITED STATES 32218 AIR TAHOMA UNITED STATES 28432 AIR TREK UNITED STATES 30118 AIRCRAFT INTL RENT IRELAND 34285 ALCHEMIST JET AIR LLC UNITED STATES f12838 ALEDO SUB LLC UNITED STATES 26140 ALLTECH UNITED STATES 30995 ALPHA ONE FLIGHT SERVICES UNITED STATES f12957 AMC 50 LLC UNITED STATES 27173 APACHE CORP UNITED STATES 38618 AR INVESTMENTS LLC. UNITED STATES 39205 ARGOS CAPITAL MNGT UNITED STATES 298 ASL AIRLINES (IRELAND) LIMITED IRELAND 29280 ASTOR STREET ASSET UNITED STATES 33136 ATLANTIC AV KTEB UNITED STATES 33008 AVIA PARTNER DENMARK DENMARK 36309 AVIANOVA (RUSSIA) RUSSIAN FEDERATION f11798 AVION SALES LLC UNITED STATES 29670 Aero Ways Inc UNITED STATES f10007 Air Reese, LLC UNITED STATES f10765 Alaska Eastern Partners UNITED STATES 36324 Altis IRELAND 33209 Altivia Flight SINGAPORE f12155 Amalgamated Consolidated, Inc. UNITED STATES f12108 Ambassador Marketing International Inc. UNITED STATES 26369 B&G LEASING UNITED STATES 34053 BANK OF NOVA SCOTIA CANADA 31686 BARNARD AVIATION UNITED STATES 1537 BAXTER HEALTH CARE UNITED STATES 34487 BAZIS INTL INC. CANADA 33090 BEACON AVIATION IRELAND f11361 BEAUTY CENTRAL LLC UNITED STATES 25114 BECKER GROUP UNITED STATES 32660 BEDEK AVIATION ISRAEL 38915 BEL AIR LLC UNITED STATES 33557 BIG PLAY FLIGHT SVCS UNITED STATES 33247 BLUE CITY HOLDINGS UNITED STATES f11410 BORG HOLDINGS LLC UNITED STATES 31975 BOULDER US UNITED STATES 37279 BUSINESS A.CENTRE CO THAILAND 1868 Bard (C.R. Bard Inc) UNITED STATES f12103 Benson Football, LLC UNITED STATES 35372 Bindley Capital Partners UNITED STATES f12682 Bombardier New Aircraft UNITED STATES 36888 Boston Scientific Corp UNITED STATES f11899 C C Media Holdings Inc UNITED STATES 35160 C. Dot Aviation, LLC UNITED STATES 30615 CARLISLE HOLDINGS LLC UNITED STATES 30896 CCA AIR CHARTER UNITED STATES 29250 CENTURION AVTN SRVCS UNITED STATES f11418 CESSNA FINANCE CORP UNITED KINGDOM 36860 CESSNA FINANCE CORP UNITED KINGDOM 5078 CINTAS UNITED STATES 21455 CITYJET IRELAND 36082 CMC GROUP INC. UNITED STATES 32509 COOK AIRCRAFT LEASNG UNITED STATES 19036 CORPORATE JETS PA UNITED STATES 28444 CROSS AVTN UNITED KINGDOM f11386 CUNA MUTUAL INSURANCE SOCIETY UNITED STATES f13609 Center for Disease Detection LLC UNITED STATES f12458 Codale Electric Supply Inc. UNITED STATES f13788 Constellation Productions UNITED STATES f10129 Corporate Flight Services, LLC UNITED STATES 30753 Covidien UNITED STATES f10987 Cozzens and Cudahy Air UNITED STATES f10650 DARBY HOLDINGS UNITED STATES f11469 DELAWARE GLOBAL OPERATION LLC UNITED STATES 31690 DELTA JET USA UNITED STATES 24235 DENISTON ENTERPRISES UNITED STATES 30715 DMB Aviation UNITED STATES 35370 DOMINOS PIZZA (2) UNITED STATES f12713 DSS214 LLC UNITED STATES 27997 DYNAMIC AVIATION SERVICES INC UNITED STATES f13128 David A. Duffield/ Pegasus VI, LLC. UNITED STATES 35072 EAC AIR LLC UNITED STATES 8339 EATON UNITED STATES 1009 ELI LILLY UNITED STATES 23828 EMC IRELAND IRELAND 23627 EMERCOM RUSSIA RUSSIAN FEDERATION 33649 ENCORE 684 LLC UNITED STATES f11381 ENCORE/SB AVIATION LLC UNITED STATES f12801 EUROPEAN AIRCRAFT CHARTER INC UNITED STATES f10176 Energy Corporation of America UNITED STATES f10183 Executive Flight Solutions, LLC UNITED STATES 33361 FAGEN INC UNITED STATES 29521 FAIRMONT AVIATION SE CANADA 32271 FAST LINK EGYPT EGYPT 34792 FASTNET JET ALLIANCE IRELAND 21578 FEDERAL MOGUL UNITED STATES 28181 FERRO CORP UNITED STATES 30469 FIRST VIRTUAL AIR UNITED STATES 31774 FLYING SQUIRREL UNITED STATES 34371 FREEBIRD MNGMT LTD. IRELAND 3826 FRIEDKIN INTL UNITED STATES f10208 Flightstar Corporation UNITED STATES f11889 Futura Travels Limited INDIA 44079 GAINJET IRELAND LTD IRELAND 39022 GAUGHAN FLYING LLC UNITED STATES 38550 GC INTERNATIONAL LLC UNITED STATES 22286 GE CAPITAL-GECAS EI IRELAND 26624 GENERAL MILLS SALES UNITED STATES 38543 GEORGE GUND 3 UNITED STATES f12778 GIV EXEC JET LLC UNITED STATES 23814 GLOBAL WINGS LTD SWITZERLAND 3964 GOODYEAR UNITED STATES f10230 GPAir Limited CANADA f11374 GREEN CHAIR PRODUCTIONS INC UNITED STATES f12820 GREENBRIER CAPITAL LLC UNITED STATES 26847 GREENHILL AVTN UNITED STATES 31561 GULF PACIFIC AVTN SV UNITED STATES f11239 GameStop, Inc UNITED STATES f13449 General Dynamics Land Systems UNITED STATES f12159 Gilead Sciences UNITED STATES 10229 Goodman Real Estate, Inc. GERMANY f10231 Graham Brothers Construction Co., Inc UNITED STATES 22958 Group Holdings UNITED STATES f13612 Guthy Renker Aviation UNITED STATES 28219 HARLEY-DAVIDSON UNITED STATES 31054 HEAVYLIFT INT. UNITED ARAB EMIRATES 35241 HIGHFIELDS CAP MGMT UNITED STATES 33420 HOWARD HOLDINGS PLC IRELAND 5170 HUMANA UNITED STATES 42446 Hormel Foods Corporation UNITED STATES f11193 IAMAW UNITED STATES 24747 IFFTG UNITED STATES 32500 ILFC IRELAND LTD IRELAND f11378 INDIGO MANAGEMENT CO UNITED STATES 21409 IRVING AIR SERVICE CANADA 27861 JEP LEASING UNITED STATES 22094 JEPPESEN UK LTD UNITED KINGDOM 32549 JET CLIPPER JOHNNY UNITED STATES 35926 JET LOGISTICS INC UNITED STATES 35981 JET SHARES ONLY UNITED STATES 32652 JET SMART INC UNITED STATES 30210 JET-A-WAY CHARTERS UNITED STATES 34915 JKB JET HOLDINGS LLC UNITED STATES 39282 James S Offield UNITED STATES 31850 Jarden Corp UNITED STATES 34314 Jet Direct Aviation (filed for bankruptcy on 25/02/2009) UNITED STATES f10282 John M. Connors, Jr. UNITED STATES 1584 Johnson&Johnson UNITED STATES 35520 Jones International Aviation LLC UNITED STATES f10702 KEB Aircraft Sales, Inc. UNITED STATES 8180 KELLOGG UNITED STATES f11341 KKN TRANSPORTATION LEASING LLC UNITED STATES f10287 Kenair, Inc. UNITED STATES f11016 Kendall Jackson Wine Estates UNITED STATES f10713 Konfara Company UNITED STATES 31706 LCG ENTERPRISES UNITED STATES 35616 LEONARD GREEN & PART UNITED STATES 32207 LISBON LIMITED BERMUDA 28852 LONDON CITY JET UNITED KINGDOM 36958 LUNA ENTERTAINMENT UNITED STATES f10295 Leco Corporation UNITED STATES 29729 Letica Leasing LLC UNITED STATES f10302 Lower Cross Aircraft Corp. UNITED STATES 38901 M&M AVIATION GROUP UNITED STATES 36961 MAGELLAN A/C SVCS IRELAND 30454 MAJJEC JHETT UNITED STATES 26422 MANDAN UNITED STATES 38653 MANHAG AG SWITZERLAND 27630 MERCURY ENGINEERING IRELAND 30050 MHS TRAVEL & CHTR UNITED STATES f13615 MIDES SEM DE CV EL SALVADOR 1104 MIL IRELAND IRELAND f10317 MMB Management Advisory Services UNITED STATES 31703 MMRB SERVICES UNITED STATES 35625 MODESTO EXEC AIR CHR UNITED STATES f11411 MONAVIE AIRCRAFT LEASING LLC UNITED STATES 36426 MPW INDUSTRIAL SVCS UNITED STATES 40770 MRTV LLC UNITED STATES 32479 MVA AVIATION LTD. BERMUDA f12230 Mannco LLC UNITED STATES f10507 Midland Financial Co. UNITED STATES f10968 Mozart Investments, Inc. UNITED STATES f12769 N48KZ LLC UNITED STATES 39276 N583KD LLC UNITED STATES 18796 N728LW LLC UNITED STATES f10328 NCR Corporation UNITED STATES 18352 NESTLE PURINA PETCAR UNITED STATES 29867 NEXT FLIGHT JETS UNITED STATES 32930 NINETY EIGHT AVTN UNITED STATES f10962 NORTH AMERICAN FLIGHT SERVICES UNITED STATES 26985 NORTH STAR AVTN UNITED STATES 42956 NORWEGIAN AIR INTL IRELAND 43372 Noble Energy, Inc. UNITED STATES f10334 Noel Group Aviation UNITED STATES f12093 Nustar Logistics UNITED STATES 32397 OFFICE DEPOT UNITED STATES 37310 OKAY AIRWAYS CHINA 9116 OMEGA AIR (USA) UNITED STATES 7079 ORBIS INTL UNITED STATES 35897 OSLO EXPRESS UNITED STATES 2079 OWENS ILLINOIS UNITED STATES f11106 Orange Crimson Aviation, LLC UNITED STATES 10012 P & E PROPERTIES UNITED STATES 33261 PACIFIC SKY CANADA 8792 PALMER A UNITED STATES 29783 PEGASUS AVIATION CA UNITED STATES 36816 PHILLIPS EDISON & CO UNITED STATES 32055 PIONEER ADVENTURES NEW ZEALAND 39139 PITCH LINK LLC UNITED STATES f10361 PNC Financial Services Group UNITED STATES f11419 POLAR BEAR EXPRESS II LLC UNITED STATES 32096 PRIME AVIATION JSC KAZAKHSTAN 34180 PROFESSIONAL CARE UNITED STATES 3252 PepsiCo, Inc. UNITED STATES 31045 PrivateSky Aviation LLC UNITED STATES 7076 Project ORBIS International, Inc. FRANCE 26605 QUEST AVTN UNITED STATES 32706 RBGT LLC UNITED STATES f10978 REAUD MORGAN QUINN UNITED STATES 31234 RED BARN FARMS UNITED STATES 38890 RKK Management, Inc. UNITED STATES f11777 ROBINSON LEASING INC UNITED STATES 23899 ROLLINS INC. UNITED STATES 29788 RORO 212 UNITED STATES 31502 ROTOR TRADE (ARC) UNITED STATES 2292 ROWAN COMPANIES PLC UNITED STATES 30090 RUSAVIATION UNITED ARAB EMIRATES 39971 RUUD LIGHTING INC UNITED STATES 8651 Ryanair DAC IRELAND 28054 SAFEWAY UNITED STATES 34898 SD VERMOGENSVERWALT GERMANY f12851 SDL MANAGEMENT COMPANY LLC UNITED STATES 871 SEAGULL AIRCRAFT CORP UNITED STATES 24869 SIERRA PACIFIC IND UNITED STATES 36640 SIM SAS FRANCE f12817 SITRICK AND CO UNITED STATES 31192 SOUTHERN JET MGMT UNITED STATES 28509 SPEEDWINGS BUSINESS SA MEXICO f12106 SPG Frank Group (SPG Management, LLC and Frank Group, LLC) UNITED STATES 31823 STARSHIP ENTERPRISE UNITED STATES 131 STOBART AIR IRELAND f10397 Select Management Resources, LLC UNITED STATES f10824 Seminole Tribe of Florida UNITED STATES f14029 Signature Group LLC UNITED STATES f13116 Standridge Color Corporation UNITED STATES f10501 Sunoco Inc. UNITED STATES 35071 T2 Aviation Mgmt. UNITED STATES 32156 TALLWOOD MANAGEMNT UNITED STATES 3696 TEXAS INSTRUMENTS UNITED STATES f11309 THIRD SECURITY LLC UNITED STATES f13842 TLS Aviation LLC UNITED STATES f12991 TONY DOWNS FOODS UNITED STATES 26406 TRANS WEST AIR SRVCS UNITED STATES 9788 TRANSIT AIR SRVC UNITED STATES 29623 TRICYCLE AVIATION UNITED STATES 38625 Tashi Corporation UNITED STATES f10441 The Sherwin-Williams Company UNITED STATES f12692 UNICORP AVIATION LLC UNITED STATES 2797 UNITED STATES STEEL UNITED STATES 9252 University Corporation for Atmospheric Research (UCAR) UNITED STATES 9275 VALLEJO INVESTMENTS UNITED STATES f11803 VALLEY JET LLC UNITED STATES 29120 VEN AIR IRELAND 32119 VIA FELIZ II UNITED STATES 24690 VICTORY AVTN FLORIDA UNITED STATES 28043 VILLAGE EQUIPMENT UNITED STATES 36447 VTB LEASING (EUROPE) RUSSIAN FEDERATION 5187 WELDBEND UNITED STATES 35439 WELLS FARGO BANK NW UNITED STATES 31125 WESTON LTD IRELAND 38797 WILDGOOSE LLC UNITED STATES 33542 WING FINANCIAL LLC UNITED STATES 28282 WINGEDFOOT AVTN UNITED STATES 38212 WINGS AVIATION (DE) UNITED STATES 29233 WRENAIR IRELAND 36499 Warner Chilcott UNITED STATES f10815 Washington Penn Plastic Company UNITED STATES f10789 Wells Fargo Bank Northwest, c/o Morgan & Morgan UNITED STATES f10792 Werner Enterprises Inc. UNITED STATES f10784 Wilmington Trust UNITED STATES 32454 XJET USA UNITED STATES 31649 Z1 HOLDINGS UNITED STATES 39577 ZAROX HOLDINGS LTD GIBRALTAR ITALY CRCO Identification no. Operator Name State of the Operator f12167 251 Finance Inc UNITED STATES 37781 43 AIR SCHOOL SOUTH AFRICA 39001 546 PARTICIPACOES BRAZIL 37425 ABBERTON LTD UNITED ARAB EMIRATES 24650 ABU DHABI AVIATION UNITED ARAB EMIRATES 40877 AEGLE AVIATION LTD CHINA 40432 AERO AGENTS LLP UKRAINE 1662 AEROMANAGEMENT UNITED STATES 29651 AEROMANAGEMENT EUROP ITALY 31391 AERONORD-GROUP MOLDOVA, REPUBLIC OF 30371 AEROPORTUL MARCULEST MOLDOVA, REPUBLIC OF 19195 AEROTRANSPORTES PRIV MEXICO 35660 AEROYACHT INVESTMENT ITALY 29450 AIC CANADA CANADA 37380 AIR ARABIA JORDAN JORDAN 11479 AIR DOLOMITI ITALY 32715 AIR FOUR S.P.A. ITALY 30965 AIR ITALY ITALY 31884 AIR PRESTIGIO UNITED STATES 35312 AIR SPEA S.R.L. ITALY 36050 AIR TEAM EXCUTIVE ITALY 34676 AIR UGANDA UGANDA 33278 AIR WING S.P.A. SAN MARINO 32513 AIR-TEC AFRICA SOUTH AFRICA 30283 AIRCRAFT PROPERTIES UNITED STATES 27328 AIRSTARS AIRWAY RUSSIAN FEDERATION 37604 ALBATROS ACFT CORP CANADA 30526 ALBATROS AIRWAYS ALBANIA 43583 ALBAWINGS ALBANIA 9303 ALBERTO CULVER UNITED STATES 34831 ALITALIA S.A.I. SPA ITALY ITALY 36390 ALLIBO AIR CARGO LIBYA 28123 AMRASH UNITED STATES f13950 ASTRA HOLDINGS INC. VENEZUELA, BOLIVARIAN REPUBLIC OF 40652 AVCON JET LIMITED UNITED KINGDOM 36508 AVIATION CAPITAL SOL UNITED KINGDOM 36451 AXSOA S.P.A. ITALY f11555 Aero Taxis Metropolitanos MEXICO 36964 Air Mandalay INDIA f10004 Air Mercury, Ltd. BERMUDA f10022 Alcoa, Inc. UNITED STATES 29878 BALMORAL AIR PTY AUSTRALIA 31999 BASHKORTOSTAN AIR RUSSIAN FEDERATION 34857 BB FLY S.R.L. ITALY 20198 BELAVIA AIRLINES BELARUS 31421 BELLE AIR ALBANIA 32891 BERJAYA AIR SDN (2) MALAYSIA 32734 BLUE JET CYPRUS 31928 BLUE MERCURY S.R.L. ITALY 26015 BLUE PANORAMA LI ITALY 43979 BLUE PANORAMA (3) LI ITALY f11338 BLUE STAR MANAGEMENT SERVICES CORP UNITED STATES 36408 BLUEBAIR JET SWITZERLAND 37770 BOEING WICHITA IDS UNITED STATES 38549 BOMBARDIER LEARJET UNITED STATES 37190 BORDER GUARD EP POLAND 35243 BRAATHENS TRAINING SWEDEN 39045 BRAZIL TRADING LTDA BRAZIL 32566 BRENZIL PTY AUSTRALIA 27675 BUDDHA AIR NEPAL 35914 BUSINESS AIR PARTS UNITED STATES f13502 Biotab Nutraceuticals UNITED STATES f10086 Black Diamond Aviation UNITED STATES 36979 C FLY S.R.L. ITALY f10100 C. Cary Patterson UNITED STATES 19019 CABLEAIR UNITED STATES 5083 CAI ITALY f11308 CANDYBAR AVIATION LLC UNITED STATES 32079 CAREMARK AVIATION UNITED STATES 35318 CARGOLUX ITALIA ITALY 36379 CARISLE BAY SWITZERLAND 26954 CARNIVAL CORP UNITED STATES 38117 CAROPAN COMPANY SA VIRGIN ISLANDS, BRITISH 31898 CATEX USA UNITED STATES 36292 CERAMICA CLEOPATRA EGYPT 36770 CHEMIPLASTICA UNITED KINGDOM 35645 CN AVIATION UNITED STATES 24759 CNH America LLC UNITED STATES 35761 CORPO FORRESTALE ITALY 38402 COTEMINAS BRAZIL f13770 Cameron industries consult Inc. VIRGIN ISLANDS, BRITISH f12602 Cartera de Inversiones Venezola C.A. UNITED STATES f10307 Colony Advisors, LLC UNITED STATES 30812 Consolidated Investment Group UNITED STATES 37371 DAKO AIRLINES SA LUXEMBOURG 32598 DELIA A/S DENMARK 36591 DELMAR SYSTEMS INC. UNITED STATES 36268 DELTON GROUP INC. RUSSIAN FEDERATION 27358 DI AIR MONTENEGRO 18428 DOLE FOODS UNITED STATES 28426 DOLPHIN AIR EXPRESS ITALY 9322 DOMUS ITALY f11470 DOUBLE V RESOURCES LLC UNITED STATES 30245 DRAX GROUP UNITED STATES 31864 DS AVIATION ISRAEL 23676 DUDMASTON LTD SWITZERLAND 29468 Dillard's Inc. UNITED STATES 39049 E C MENZIES AVIATION UNITED STATES 33586 E+A AVIATION SWITZERLAND 24307 ELITICINO SA SWITZERLAND 27824 ELIWORK SRL ITALY 8149 ENAV ITALIA ITALY 34700 EP AVIATION LLC UNITED STATES 44399 ERNEST SPA ITALY 1039 ETHIOPIAN AIRLINES ETHIOPIA 5051 EUROFLY SERVICE ITALY f12110 EUROJET HOLDINGS LTD BERMUDA 29693 EUTELIA S.P.A. ITALY 36996 EXECUJET CHARTER SVC UNITED STATES 42493 Elk Mountain Consulting LLC UNITED STATES f11891 Encanto Investment Inc UNITED STATES f12791 FERTITTA ENTERTAINMENT LLC UNITED STATES 31996 FIBA AIR HAVA TURKEY 24342 FININVEST ITALY 22368 FINMECCANICA S.P.A DIVISIONE ELICOTTERI ITALY 31568 FINMECCANICA S.P.A DIVISIONE VELIVOLI ITALY 31464 FLIGH TEST ASSOCIATE UNITED STATES 32391 FLIGHTPARTNER UNITED KINGDOM 43521 FLY ONE S.R.L. MOLDOVA, REPUBLIC OF 36118 FLY540 KENYA KENYA 21557 FLYNOR JET ITALY 38931 FORTE AVIATION PARTS UNITED STATES 37983 FRI-EL GREEN POWER ITALY f10871 Fort Calumet Company UNITED STATES f12234 Full Hill Limited Hong Kong HONG KONG SAR f12550 Full Wing Holdings Limited VIRGIN ISLANDS, BRITISH 32161 G350 LEASING LLC UNITED STATES 34858 GALAXY AIRWAYS INC. CANADA 37037 GAMAY ENTERPRISES LT BRAZIL 35213 GEDEAM TOURISM S.A. LUXEMBOURG 30273 GEFA LEASING GMBH GERMANY 29961 GENERAL WORK GUINEA EQUATORIAL GUINEA 36315 GEO LOGISTICA ITALY 36948 GIANAIR LTD GHANA 36179 GLENN EAGLES RESEARC RUSSIAN FEDERATION f12981 GLOBAL MANAGEMENT CONSULTING LTD UNITED STATES 33783 GLOBUS LLC RUSSIAN FEDERATION 27805 GMG AIRLINES LTD BANGLADESH 32024 GMR INDUSTRY LTD INDIA 29615 GOLDEN AIR SRL ITALY 32887 GP Aviation UNITED STATES f11463 GR1040 INC UNITED STATES 36873 GRASKOP AVIATION LLC BRAZIL 31017 GULF AVIATION UNITED ARAB EMIRATES 32263 GUTMEN INC. BRAZIL 38698 Global Pipeline Services Ltd UNITED KINGDOM f10228 Golden Gaming UNITED STATES 32296 HANSUNG AIRLINES KOREA, REPUBLIC OF 34031 HAWKER 700LTD UNITED KINGDOM 38229 HERMES AVIATION LTD. MALTA f10248 HGA, LLC UNITED STATES 37563 HIGH TECH AIRCRAFT 2 UNITED STATES 22863 HUBBARD ENTERPRISES UNITED STATES 31089 Hawker Aviation LLC UNITED STATES f12241 Hermes Capital Limited Bermuda BERMUDA 40880 Hood Capital LLC UNITED STATES 37842 IBEX AIR CHARTER LEBANON 43419 ICS AERO SM SRL SAN MARINO 25061 INAER AVIATION ITALIA S.p.A. ITALY 36788 INDONESIA AIR TRA(2) INDONESIA 36455 INTL AVIATION LLC UNITED STATES 27510 ITALEASE ITALY f13901 Indika Mitra Investments Pte Ltd UNITED STATES f10259 Inversiones Far West Inc. UNITED STATES 38415 JB AVIATION II LLC UNITED STATES 37841 JBS S/A BRAZIL 35564 JET AVIATION (VA) UNITED STATES 38551 JET AVIVA LLC UNITED STATES 25029 JET PLANE CORP DENMARK 31941 JET SUPPORT GROUP CAYMAN ISLANDS 32677 JETALLIANCE EAST JSC RUSSIAN FEDERATION 38438 JETCOM S.R.L. ITALY 34346 JETDIRECT AVTN INC UNITED STATES 32062 JETEX FLIGHT SUPPORT LIBYA 30695 JETLINK EXPRESS KENYA 42277 JETOLOGY GMBH AUSTRIA 34576 JETPLANET S.R.L. ITALY f12752 JK AVIATION LLC UNITED STATES f12763 JODA LLC UNITED STATES 30609 JSC NORDAVIA-RA RUSSIAN FEDERATION f10283 JSM at FALCON, LLC UNITED STATES 32068 K & M AVIATION UNITED STATES 36322 KARNAVATI AVIATION INDIA 38012 KAUPÃ  AVIATION LTD SWITZERLAND 38264 KRYPTON AVIATION LTD IRELAND f11389 L & L LEASING IV LLC UNITED STATES 29205 LATIUM 3 INC UNITED STATES 32713 LAUTHER-PHILLIPS UNITED STATES 29027 LEADING EDGE UNITED STATES 38276 LEILA JET LTD. UNITED ARAB EMIRATES 30044 LEMOINE INVESTMENTS UNITED STATES 31451 LENNAR UNITED STATES 23188 LIBYAN AIR AMBULANCE LIBYA 39036 LIFEJET LTD. MALTA 18942 LINDSTROEM ENAR SWEDEN 33253 LINUS AIRWAYS INDONESIA 28628 LUKOIL AVIA RUSSIAN FEDERATION 22416 LVOV AIRLINES UKRAINE f10999 LatAm LLC UNITED STATES f14955 Leitrim Management SA PANAMA f10839 Leonard Green and Partners, L.P. UNITED STATES f10781 Lucky Fives LLC UNITED STATES 37803 M-NICE LIMITED GERMANY 35314 MAE AIRCRAFT MGMT. BAHRAIN 36367 MAGELLAN AVIATION IRELAND 36421 MARCPLAN CHARTER AUSTRALIA 27891 MASS MUTUAL LIFE UNITED STATES 39901 MATONE PROMOTORA BRAZIL 35469 MAZAG CAYMAN ISLANDS 38206 MELO PARTICIPACOES BRAZIL 32051 MERIDIAN AIRCOMPANY UKRAINE 11698 MERIDIANA FLY ITALY 1106 MIL ITALY ITALY 37676 MILLENNIUM LABS UNITED STATES 24266 MINISTERO INTERNO ITALY 36406 MISTER JET GERMANY 8487 MISTRAL AIR ROMA ITALY 31311 MSC AVIATION SWITZERLAND f10769 MSS Falcon 900LLC UNITED STATES 36491 Management Services UNITED STATES f10828 Marnell Corrao Associates UNITED STATES 28892 N90BJ UNITED STATES 36980 NAND AVIATION SAUDI ARABIA 35377 NASJET SAUDI ARABIA 33889 NAVELLIER & ASSOCS UNITED STATES 28484 NEOS ITALY 36477 NESMA AIRLINES EGYPT f12702 NETJETS SALES INC UNITED STATES 33201 NEWCO MANAGEMENT GRP UNITED STATES 26030 NEXT CENTURY AVTN UNITED STATES 31499 NIKAIR SRL SAN MARINO 29756 NOEVIR AVIATION UNITED STATES f12605 Net Medical, C.A. UNITED STATES 26129 New World Aviation, Inc. UNITED STATES f10633 Northwestern Mutual Life Ins. Co. UNITED STATES 27302 OAK MANAGEMENT UNITED STATES 35934 ODYSSEY ADVENTURES UNITED STATES 37412 OPI SERVIZI S.R.L. ITALY 36149 OZARK MANAGEMENT (2) UNITED STATES 32200 PABLO AIR LINE SRL ITALY 32786 PACIFIC INFORMATION ARUBA 31079 PAFO UNITED STATES 35642 PELICAN DEVELOPMENT UNITED STATES 32710 PENN NATIONAL GAMING UNITED STATES 31232 PETROFF AIR RUSSIAN FEDERATION 36592 PFP AVIATION LLC UNITED STATES 36071 PHOENIX AVTN MNGMENT EGYPT 28946 PITTCO UNITED STATES 34770 PL LOGISTICS CORP SOUTH AFRICA 44877 PLATINUM EQUITY LLC UNITED STATES 43114 POBEDA AIRLINES, LLC RUSSIAN FEDERATION 30442 PRECISION AIR SVCS TANZANIA, UNITED REPUBLIC OF 23692 PRECISION AIR SVCS. TANZANIA, UNITED REPUBLIC OF 25235 PROVINCIA AUTONOMA ITALY f10557 Penobscot Properties, LLC UNITED STATES f10357 Pinehurst Meadows LLC UNITED STATES f10372 R.O.P. Aviation, Inc. UNITED STATES f11465 RAMSEY ASSET MANAGEMENT LLC UNITED STATES 33019 REALI TAXI AEREO BRAZIL 37772 REMOREX PTY LTD AUS AUSTRALIA 22653 RENAIR 315 LLC UNITED STATES 27572 RHEA VENDORS ITALY 32661 ROONEY HOLDINGS INC UNITED STATES 33024 ROYAL FALCON JORDAN f11347 RSI HOLDING LLC UNITED STATES 36748 RWANDAIR (HR) RWANDA f10373 Raptor Group Holdings LP UNITED STATES f10390 Rochester Aviation, Inc. UNITED STATES 29524 S.K.M. BERMUDA f12989 SAFEGUARD ENTERPRISES LLC UNITED STATES 37839 SARDINIAN SKY SERVIC ITALY 35774 SASO AIR LLC BRAZIL 28283 SCS SERVICES UNITED STATES 25882 SEQUOIA MILLENNIUM UNITED STATES 36271 SERVICE CORP INTL UNITED STATES 23243 SERVIS AIR HAVA TURKEY 10356 SERVIZI TRASPORTI ITALY 28179 SEVASTOPOL AVIA UKRAINE 37392 SGC AVIATION GMBH AUSTRIA 36742 SILVER BIRD INT. GERMANY 8484 SIRIO ITALY 37931 SKY BEYOND SINGAPORE 35899 SKY LINE SRL ITALY 31624 SKYKAR AVIATION UNITED STATES 10748 SKYSERVICE AIRLINES CANADA 34027 SOPHIA AIRLINES CÃ TE D'IVOIRE 34631 SORENA EXPORT LTD. UKRAINE 36438 SOUTH AFRICAN EXP. SOUTH AFRICA 30462 SOUTHERN AIR SYSTEM UNITED STATES 36112 SPAN AIR PVT LTD INDIA 30747 SPRINGLINE CAYMAN ISLANDS 34744 STAR UP S.A. PERU 25832 STEPHENSON AIR SVCS UNITED STATES 37091 SUNSET AVIATION LLC UNITED STATES 31789 SYDNEY JET CHARTER AUSTRALIA f10435 SYMAX LLC UNITED STATES f10399 Sentry Insurance a Mutual Company DBA Sentry Aviation Services LLC UNITED STATES f10400 Servicios Aereos Sudamericanos S.A. ARGENTINA 37964 Sky Wings LTD GERMANY 31505 Springway RUSSIAN FEDERATION 29126 Star Aircraft Leasing S.A. UNITED STATES f10414 State Farm Mutual Automobile Insurance Co. UNITED STATES 37243 Stryker Corp UNITED STATES 31740 Sunstate Aviation and Leasing, LLC UNITED STATES 22663 TAVISTOCK AVTN UNITED STATES 38643 TESSITURA ROBECCHETT ITALY 37276 TRI MARINE LOGISTICS UNITED STATES 31381 TRIP LINHAS AEREAS 2 BRAZIL 33685 TRT EQUITY ADVISORS LLC UNITED STATES 36364 Time Warner Cable Enterprises LLC. UNITED STATES f12493 Titlemax Aviation, Inc. UNITED STATES f11186 Trinity Broadcasting of FL., Inc. UNITED STATES 35594 UNITED AIRGROUP COR. VIRGIN ISLANDS, BRITISH 35073 UNITED AVIATION (HL) LIBYA f11404 UNITED HEALTHCARE SERVICES INC UNITED STATES f12469 UPMC UNITED STATES f12001 V1 Aviation Inc. UNITED STATES 42737 VALOR FLY LTD MALTA 42494 VERDE CAPITAL CORP UNITED STATES 29884 VIZAVI-AVIA LTD RUSSIAN FEDERATION 32561 VK AVIATION USA UNITED STATES 32987 VOLIAMO SWITZERLAND 35634 WALKER AIR AUSTRALIA 34937 WELLARD AVIATION AUSTRALIA f11301 WELLS FARGO DELAWARE TRUST CO NA TRUSTEE UNITED STATES 30275 WESTERN STONE &METAL UNITED STATES 8586 WHIRLPOOL UNITED STATES 38875 WHITE TAIL AVTN AVV UNITED STATES 26545 WIDEWORLD SRVCS ARGENTINA 38045 WIN AIR JET TAIWAN 33364 WINDROSE AVIATION UKRAINE f10568 Westbury Group Ltd. BERMUDA f10872 Westwind Aquisition UNITED STATES 35438 XLA AVIATION SWITZERLAND f13019 Xcoal Energy & Resources UNITED STATES 28383 YAKUTIA AIRCOMPANY J RUSSIAN FEDERATION CYPRUS CRCO Identification no. Operator Name State of the Operator 33683 A&S WORLD AIRCRAFT UNITED STATES 35731 AGREVIA HOLDINGS GREECE 27258 AIM AVIATION ISRAEL 34989 AIR EXECUTIVE CYPRUS 32393 AIR ONE CORP SWITZERLAND 37309 AIRLINE ALLIED SVCS INDIA 33059 ALLIANCE AIR INDIA 36209 ARK AIRWAYS ARMENIA 31856 AVIATION SVCS GUAM UNITED STATES 25193 AVIATORS INDIA INDIA 37570 Azur Aviation FRANCE 31603 BRITISH GULF INTNL UNITED ARAB EMIRATES 31988 BUSINESS-AERO OOO RUSSIAN FEDERATION 37660 CENTAURI RP AVIATION UNITED STATES 33580 CENTRAFRIQUE AIR EXP CENTRAL AFRICAN REPUBLIC 12148 CHIM NIR AVIATION ISRAEL 43511 COBALTAIR LTD CYPRUS 34081 COMAIR (KULULA) SOUTH AFRICA 20324 CSM AVIATION CYPRUS 866 CYPRUS AIRWAYS CYPRUS 33534 DOIYATEC COMMS LTD NIGERIA 27554 EDT SHIPMANAGEMENT CYPRUS 16417 EUROCYPRIA CYPRUS 31008 FALCON EXPRESS CARGO UNITED ARAB EMIRATES 34679 FALLBROOK PTY LTD AUSTRALIA 34823 FIRST KUWAITI KUWAIT 31112 FLAIR AVIATION GMBH GERMANY 37354 FLY ME MALDIVES 8214 FUNAIR UNITED STATES 36929 GLOBAL JET DUBAI UNITED ARAB EMIRATES 35606 GLOBAL PROJECTS INDIA 7978 GLOBE AERO (3) UNITED STATES 31245 GLOBE JET LEBANON 32491 GOAIRLINES INDIA INDIA 34421 GULF JET (DUBAI) UNITED ARAB EMIRATES f10827 Glenn Eagles Research LLP UNITED KINGDOM 29619 HAMRA AIR UNITED ARAB EMIRATES f12985 HELMSBRISCOE UNITED STATES 36429 HINDUSTAN CONSTRUCT. INDIA 35562 INTEGRATED AVIATION JORDAN 31523 INTERLINK AIRLINES SOUTH AFRICA 5292 JENSON & NICHOLSON SINGAPORE 7132 JOANNOU PARASKEVAIDE SAUDI ARABIA 36427 JSW STEEL LTD INDIA 30932 KINGFISHER AIRLINES INDIA 30973 MARSLAND AVIATION SUDAN 31441 MEGA KAZAKHSTAN 1090 MIL DENMARK DENMARK 1102 MIL NETHERLANDS NETHERLANDS 35759 NAL ASSET Management Ltd UNITED KINGDOM 28698 NATIONAL ACFT LEASIN UNITED STATES 32955 NEW MACAU LANDMARK MACAO SAR 24788 ORIENT THAI AIRLINES THAILAND 31143 Orion-X Ltd. RUSSIAN FEDERATION 24229 PANKH RUSSIAN FEDERATION 32162 PARAMOUNT AIRWAYS VI INDIA 37181 PINNACLE AIR PVT LTD INDIA 44173 PLORISTA LIMITED CYPRUS f10384 Reliance Transport & Travels Pvt Ltd INDIA f11013 Rockcreek Aviation UNITED STATES f10393 SAIB LLC UNITED STATES 26471 SAKAVIA SERVICE GEORGIA 32298 SCANDI HIST FLIGHT NORWAY 29833 SKY GATE JORDAN f10401 Shotgun Ranch UNITED STATES 33512 TAHMID AIR KAZAKHSTAN 43177 TUS AIRWAYS LTD CYPRUS 29649 UB AIR PVT LTD UNITED STATES 30383 UKRAINIAN HELICOPTER UKRAINE 26103 UTAIR-HELICOPTERS RUSSIAN FEDERATION 26821 VERTICAL-T COMPANY RUSSIAN FEDERATION LATVIA CRCO Identification no. Operator Name State of the Operator 37312 AERO TRANSPORTE SA UNITED STATES 28309 AEROKLUB AIST RUSSIAN FEDERATION 23085 AIR BALTIC COORPORATION LATVIA 31027 FERAFORT INVESTMENT UNITED ARAB EMIRATES 35448 HENNY, J BELGIUM 18062 INVERSIA CARGO LATVIA 37294 MARIMAX JETS LTD. RUSSIAN FEDERATION 40987 PRIMERA AIR NORDIC LATVIA 24839 RUSAIR JOINT STOCK RUSSIAN FEDERATION 34950 SIMPLEJET LV LATVIA 37697 SKY GUINEE AIRLINES TAJIKISTAN 21470 SMARTLYNX AIRLINES LATVIA 36339 TARCO AIR SUDAN 35294 TRI STAR AVTN CO UNITED STATES LITHUANIA CRCO Identification no. Operator Name State of the Operator 26887 AEROCENTRUM SPOL CZECH REPUBLIC 37287 ASSOCIATION B-JET LT LITHUANIA 26550 AVIAVILSA LVR LITHUANIA 31300 AVION EXPRESS LITHUANIA 36910 EUROPOS VARTAI, VSI LITHUANIA 43825 EXPRESS AIR CARGO TUNISIA 38814 JENDELA GERMANY 40565 KLASJET LITHUANIA 34813 MERIDIAN AIRWAYS NIGERIA 31219 QANOT-SHARQ UZBEKISTAN 35831 SAKHALINSKIE (SAT) RUSSIAN FEDERATION 32679 SAMAL AIR KAZAKHSTAN 25815 SCAT KAZAKHSTAN 34582 SMALL PLANET (EY) LITHUANIA 30296 STAR UP PERU 27781 TRITON AVTN SERVICES UNITED STATES LUXEMBOURG CRCO Identification no. Operator Name State of the Operator 36598 AERO NORTH INTL LTD CHINA 24391 AERO-CHARTER UKRAINE UKRAINE 36613 BULLFINCH LTD BERMUDA 724 CARGOLUX LUXEMBOURG f11328 EBAY INC UNITED STATES 26356 EMERALD AVTN USA UNITED STATES 37613 FLEET UNLIMITED UNITED STATES 26052 GLOBAL JET LUXEMBOUR LUXEMBOURG 25247 HUSKY CANADA 38885 LOUE AIR S.A. LUXEMBOURG 1781 LUXAIR LUXEMBOURG 23415 Luxaviation S.A. LUXEMBOURG 6051 RANGEFLYERS, INC UNITED STATES 29957 SMART CARGO S.A. LUXEMBOURG 37485 STRATEGIC AIR SA LUXEMBOURG 32947 SUPARNA AIRLINES CHINA 25108 TRADEWINDS AIRLINES UNITED STATES 38821 UNI-TOP AIRLINES CHINA HUNGARY CRCO Identification no. Operator Name State of the Operator 25569 ABC AIR HUNGARY HUNGARY 32787 AEROLIMOUSINE RUSSIA RUSSIAN FEDERATION 34259 AIR HIGHNESSES LTD. ARMENIA 28525 AIRQUARIUS CONTRACTS SOUTH AFRICA 36490 ALBION HOLDINGS LTD UNITED KINGDOM 20273 ASL AIRLINES HUNGARY HUNGARY 29545 Avia Crew Leasing UNITED STATES 31616 BALTYKA LTD. UKRAINE 21621 BLACKBURN INTL.HU HUNGARY 32389 EASTERN EXPRESS KAZAKHSTAN 36479 JETEX FLT SUP. DUBAI UNITED ARAB EMIRATES 39195 Jabil Circuit, Inc. UNITED STATES 24336 KRUNK AVIATION UKRAINE 35863 MIL HUNGARY NAMA HUNGARY 31411 PLAZA CENTERS LTD. HUNGARY 37039 ROLLINS AIR HONDURAS 38354 SKY AVIATION (IND) INDONESIA 27948 TAM AIR JSC GEORGIA 34398 TOTAL AERO SVCS LTD UNITED KINGDOM 27768 TRAVEL SERVICE KFT. HUNGARY 34636 UKRSPETSEXPORT UKRAINE 22148 VALKYRIE LEASING LLC UNITED STATES 30078 WIZZ AIR HUNGARY LTD HUNGARY 34351 YAS AIR IRAN, ISLAMIC REPUBLIC OF MALTA CRCO Identification no. Operator Name State of the Operator 42638 AIR HORIZONT LTD MALTA 256 AIR MALTA MALTA 39454 AIR X CHARTER LTD. MALTA 31495 AIRBLUE LTD PAKISTAN 40823 ALBINATI AVIATION MALTA 36714 BACA HYDRA LEASING AUSTRIA 37355 BRISE AIR S.A. UNITED ARAB EMIRATES 34461 COMLUX MALTA LTD MALTA 34875 CONTRACTAIR LTD. UNITED KINGDOM 44510 CORENDON AIR. EUROPE MALTA f12667 Capital Aerospace UNITED STATES 32146 DAVID FRIEND AUSTRALIA 32274 DBF AVIATION SERV 2 AUSTRALIA 38978 DRITTE XR-GMBH GERMANY 22394 EUROJET MALTA MALTA 33271 EUROPE EXEC JET SVCS MALTA 37277 FLUGLAUSNIR ICELAND 37769 GLOBAL SERVICES LLC UNITED STATES 32637 HARDY AVIATION AUSTRALIA 30537 HEAVYLIFT CARGO SIERRA LEONE 38311 HYPERION AVIATION MALTA 37284 IMAGEAIR P/L AUSTRALIA 36198 KASAS LTD KENYA 25799 KHARKOV AIRCRAFT UKRAINE 22461 KING AIR SERVICES SOUTH AFRICA 38158 MALETH-AERO AOC LTD MALTA 32978 NEVILLE DUNN'S AVIAT AUSTRALIA 31897 PAY S AIR SERVICE AUSTRALIA 39008 R & M AIRCRAFT PTY AUSTRALIA 34775 ROYAL AIRLINES LTD PAKISTAN 22960 S TOGO TOGO 37109 SKY AIRLINE CHILE 32979 SRD AVIATION AUSTRALIA 31989 SUKHOY OAO OKB RUSSIAN FEDERATION 39103 TEN BARREL INC. CANADA f11796 THRESHOLD VENTURES INC UNITED STATES f10459 Turner Enterprises, Inc. UNITED STATES 38457 VESTING PARTICIPACOE BRAZIL 38482 VISTAJET LIMITED MALTA 27137 WASHINGTON TIMES AVT UNITED STATES 36435 WELLHOME AIR CARRIER SOUTH AFRICA NETHERLANDS CRCO Identification no. Operator Name State of the Operator 30998 AEROVERTIGO 2 UNITED STATES 23557 AIR MEMPHIS NETHERLANDS 37191 AIR NORTH PARTNERSHI CANADA 29998 AIR UNIVERSAL LTD JORDAN 36307 AIRBULANCE NETHERLANDS 39427 AMERICAN EAGLE EXEC. PUERTO RICO 21363 ANGOLA AIR CHARTER ANGOLA 29335 ASPEN I LLC UNITED STATES 23464 AVIACON ZITOTRANS RUSSIAN FEDERATION 35323 AVIODROME LELYSTAD NETHERLANDS 39021 BAIRES FLY S.A. ARGENTINA 31611 BLUE AIRWAYS LLC ARMENIA 33759 BLUE BIRD AVTN (HS) SUDAN 34080 BRASILIAN AIRCRAFT NETHERLANDS 33147 BUSINESS AIR (TX) UNITED STATES f10613 C&E Holdings Inc. UNITED STATES 34199 CANAL AIR LLC UNITED STATES f11794 CARPAU CORP UNITED STATES 2386 CHC AIRWAYS NETHERLANDS 6984 CHINA AIRLINES TAIWAN 24134 CHINA SOUTHERN CHINA 39138 CITATION 550 LLC UNITED STATES 34951 COMPAGNIE D'AVIATION CONGO 30777 CORENDON AIRLINES TURKEY 34761 COVENTRY FIRST UNITED STATES 44184 CRAIG PROTEIN DIVISION UNITED STATES 37301 Corendon Dutch Airline B.V. NETHERLANDS 31592 DAC-AVIATION CANADA 37643 DAROCO HOLDINGS LLC UNITED STATES 28015 DC-YHDISTYS FINLAND 23651 DENIM AIR NETHERLANDS 36211 DENIM AIR ACMI BV NETHERLANDS 39325 DORNIER 3095 LLC UNITED STATES 7398 DYNAMIC AIRLINES NETHERLANDS f12172 Digital Monitoring Products UNITED STATES 25536 Dynamic Aviation Group Inc. UNITED STATES 1005 ELAL ISRAEL 21725 EMERGO FINANCE CANADA 36313 ENERJET CANADA 44200 EWA HOLDINGS LLC UNITED STATES 20588 EXECUJET AVTN (PTY) SOUTH AFRICA 22713 Eastman Chemical Company UNITED STATES 33648 Emerson Climate Technologies UNITED STATES 35663 FIRST PROP AVIATION GREECE 29640 FLORIDA WEST INTL AW UNITED STATES 38731 FLY GEORGIA GEORGIA 30803 FOKKER HERITAGE NETHERLANDS 8034 FOKKER SERVICES BV NETHERLANDS 11556 GABON AIR TRANSPORT GABON 3140 GARUDA INDONESIA 24666 GCB BEHEER NETHERLANDS 34347 GHASSAN AHMED KUWAIT 28885 GLOBAL ACFT SERVICES UNITED STATES UNITED STATES 12137 GOLDEN EUROPE JET GERMANY 3707 HEEREMA VLIEGBEDRIJF NETHERLANDS 31163 INTERSTATE AIRLINE NETHERLANDS f10255 Idaho Investments Inc. UNITED STATES f12150 JAY Aviation II LLC UNITED STATES 38601 JET A COMPANY UNITED STATES 5131 JM Aviation Holdings UNITED STATES 19232 Jetaway Air Service UNITED STATES 1640 KLM NETHERLANDS 1989 KLM CITYHOPPER NETHERLANDS 12405 KOM ACTIVITY NETHERLANDS 12573 Keycorp Aviation Center UNITED STATES 42823 LBN, LLC / Central Missouri Aviation, Inc. UNITED STATES 29439 LIBERTY GLOBAL EUROP NETHERLANDS 35336 LODGINGS 2000 GIBRALTAR f11885 Liberty Global, INC UNITED STATES 1833 MARTINAIR NETHERLANDS 23109 MEISNER AIRCRAFT UNITED STATES 34026 MIL NETH TRANSPORT NETHERLANDS 37631 MK Air Pty Ltd AUSTRALIA 278 NIPPON CARGO JAPAN 2023 NORTHWEST AIRLINES UNITED STATES 1770 Nationaal Lucht- en Ruimtevaartlaboratorium NETHERLANDS f10346 OMI Management US LP UNITED STATES 43017 OSA AVIATION NIGERIA 37004 OSHKOSH CORPORATION UNITED STATES f10349 Oshkosh Corporation UNITED STATES f10928 Oxbow Falcon LLC UNITED STATES 34344 PARADIGM JET MGMT UNITED STATES 449 PATH UNITED STATES 37434 PEGASUS TECH UNITED STATES 22139 POLAR AIR CARGO WW UNITED STATES f12245 Prime City Holdings Limited Bvi VIRGIN ISLANDS, BRITISH 42799 Promega Corporation UNITED STATES 30294 RUYGROK NETHERLANDS 35234 SAMCO AIRCRAFT CORP NETHERLANDS 32631 SEXTANT HOLDINGS UNITED STATES 2440 SHELL AIRCRAFT NETHERLANDS 31729 SILVER AIR LTD UNITED ARAB EMIRATES 20544 SKYLINE AVIATION NETHERLANDS 6050 SKYWEST AIRLINES AUSTRALIA 31449 SOC. DE CONSERVATION NETHERLANDS 2628 SURINAM AIRWAYS LTD SURINAM 32167 Sama LelTayaran Company Limited SAUDI ARABIA 22345 THE NATIONAL POLICE NETHERLANDS 2723 TRANSAVIA AIRLINES NETHERLANDS 38200 TRAVEL AIR (PAPUA) PAPUA NEW GUINEA 30852 TUI NED. ARKEFLY NETHERLANDS 37890 UNIVERSAL HEALTH MGM UNITED STATES 19198 UNIVERSAL WEATHER UK UNITED KINGDOM 23316 WILMINGTON TRUST CY UNITED STATES 42795 XIAMEN AIRLINES CHINA 31532 Xojet UNITED STATES NORWAY CRCO Identification no. Operator Name State of the Operator 28884 AERONAUTICA SUNTRANS VENEZUELA, BOLIVARIAN REPUBLIC OF 35709 AIR MANAS TAJIKISTAN 33563 AL THANI, ABDULLAH QATAR 33869 ALCI ANTARTIC SOUTH AFRICA f12790 ALPINE AVIATION INC UNITED STATES 32992 AMAZON SKY SAC PERU 36140 ARMSTRONG-SUMIN H B UNITED STATES 37320 AVIA EXPRESS SWEDEN SWEDEN 550 BERGEN AIR TRANSPORT NORWAY 37084 BRISTOW NORWAY AS NORWAY 36851 CHC HELI. AUSTRALIA AUSTRALIA 3536 CHC HELIKOPTER NORWAY 32128 CRESCINI G UNITED STATES 5071 CROIX ROUGE SWITZERLAND f10118 Chouest Air, Inc. UNITED STATES 38211 DONGHAI JET COMPANY CHINA 28088 Duke Energy Business Services LLC UNITED STATES 37853 FIELD AVIATION CY CANADA 29408 FLY VIKING AS NORWAY 32166 FLYFORT NORWAY 34355 FLYJET KAZAKHSTAN KAZAKHSTAN 27731 GUARD SYSTEMS ASA NORWAY f10772 Gpluss UNITED STATES 34076 HELISWISS INTL SWITZERLAND 43935 HOAK TRAVEL INC UNITED STATES 28864 JAZZ AIR CANADA f11458 MAJESTIC EQUIPMENT SERVICES LLC UNITED STATES 17698 MARINE R CORP UNITED STATES 31852 MFI MANAGEMENT FUR GERMANY 34343 MIDAIR LS SWITZERLAND 32571 NORSK HELIKOPTER AS NORWAY 22212 NORWEGIAN AIRSHUTTLE NORWAY 32975 PLANE FOLK LLC UNITED STATES 37652 RELY AS NORWAY 37658 SCANDINAVIAN A/SYS SWEDEN 24142 SMC AVIATION CYPRUS 32653 SMOKELESS TOBACCO UNITED STATES 33705 SUNDT AIR MNGT AS NORWAY 35288 SUNSHINE AIR SVCS AUSTRALIA f10893 W. C. Aviation UNITED STATES 5343 WIDEROE FLYVESELSKAP NORWAY 33661 WINNER 614 JH LLC UNITED STATES AUSTRIA CRCO Identification no. Operator Name State of the Operator 28314 AAA  AIR ALPS AVTN AUSTRIA 21973 AAA COOPER TRANSPORT UNITED STATES 209 AIR CHARTER LTD SWITZERLAND 35091 AIR SYLHET AG AUSTRIA 37260 ALTENRHEIN LUFTFAHRT AUSTRIA 38061 ARTJET LTD BERMUDA 27885 AUSTIN JET HOLDING AUSTRIA 440 AUSTRIAN AIRLINES AUSTRIA 30611 AVIA CONSULT/SAGAVIA AUSTRIA 35521 AVIATION SVC. MNGT UNITED ARAB EMIRATES 35434 AVIATION-LOWW GMBH AUSTRIA 32825 AVTN PARTNERS INC UNITED STATES 33061 Avcon Jet AG AUSTRIA f11781 BCOM AIR LLC UNITED STATES 11578 BERTSCH AVIATION AUSTRIA 31562 BFS BUSINESS FLIGHT AUSTRIA 27000 CENTRE-AVIA AIRLINES RUSSIAN FEDERATION 3813 CHARTER AIR AUSTRIA 20561 COMTEL AIR AUSTRIA 44050 CONCOFF TRADING CORPORATION VIRGIN ISLANDS, BRITISH 32053 DJT AVIATION GMBH AUSTRIA 36370 FEWOTEL BERTRIEBS AUSTRIA 8620 FLY JET ITALY 15451 GEORGETOWN MNGMNT UNITED STATES 31326 GLOBAL JET AUSTRIA AUSTRIA 29397 GROSSMANN AIR (2) AUSTRIA 30486 HADID INTNL SERVICES UNITED ARAB EMIRATES 38013 INNOVATIVE PROPERTIE UNITED STATES 30323 INTERNATIONAL JET AUSTRIA 28512 INTERSKY LUFTFAHRT AUSTRIA 39111 JETALLIANCE (2) AUSTRIA 34493 Jetlines GERMANY 25637 KRONO AIR AUSTRIA 32335 LARET AVIATION LTD. SWITZERLAND 30222 LAUDAMOTION GMBH AUSTRIA f10771 LK Air, Inc. UNITED STATES 37796 LYONESS AVIATION AUSTRIA 39012 M B P COM. & IMP. BRAZIL 28808 M.A.P. Management + Planning AUSTRIA 9965 MAGNA INTERNATIONAL CANADA 1083 MIL AUSTRIA AUSTRIA 22617 MIL SLOVENIA SLOVENIA 33517 MJET GMBH AUSTRIA 33073 Majestic Executive Aviation AG AUSTRIA 29932 NIKI LUFTFAHRT GMBH AUSTRIA 8582 OMY AVIATION SUISSE SWITZERLAND 35956 PEGASUS JETS LTD SWITZERLAND 2168 PORSCHE KONSTRUKTION AUSTRIA 39219 PROXIMA LTD UNITED ARAB EMIRATES 32449 ROBIN HOOD AVIATION AUSTRIA 38249 RZ AIR CHARTER GMBH AUSTRIA 3858 SCHAFFER AUSTRIA 27384 SCHAFFER GMBH SWITZERLAND 13030 STRASSER GMBH AUSTRIA 35104 SWAN VIEW AUSTRIA 25989 THE FLYING BULLS AUSTRIA 28567 TUPACK AUSTRIA 8421 TYROLEAN JET SERVICE AUSTRIA 19210 UKRAINE INTL AIRLINE UKRAINE 32735 VIENNA JET AUSTRIA 33552 VIPJETS LUFTFAHRT AUSTRIA 32040 VISTAJET AUSTRIA 26443 VOLGA AVIAEXPRESS RUSSIAN FEDERATION f10472 Weeks-Davies Aviation, Inc. UNITED STATES 36939 XENTRA PHARM LTD IRELAND POLAND CRCO Identification no. Operator Name State of the Operator 36500 A&S WORLD ACFT INC RUSSIAN FEDERATION 31588 AERO POWER UK UNITED KINGDOM 40166 AIR GO EGYPT EGYPT 38570 AIR NORTH REGIONAL AUSTRALIA 33187 AIR POLAND SP.Z.O.O. POLAND 35191 ALMASRIA EGYPT 21406 AMC AVIATION EGYPT 37958 ARKADY SP.Z.O.O. POLAND 27743 AWAS AVTN SRVC UNITED STATES 38443 BINGO AIRWAYS POLAND 33876 CEZAR PRZEDSIEBIORST POLAND 31191 ECC LEASING COMPANY IRELAND 38442 EHT SA LUXEMBOURG 36143 ENTER AIR POLAND 25625 EUROLOT SA POLAND 32532 HAWKER PARTNERSHIP UNITED KINGDOM 24631 J S AVIATION UNITED KINGDOM 31322 JET STORY SP.Z.O.O. POLAND 32562 KORAL BLUE AIRLINES EGYPT 33079 LC ENGINEERING POLAND 1763 LOT POLISH AIRLINES POLAND 30797 MAGELLAN PRO-SERVICE POLAND 15423 MARITIME OFFICE POLAND 35190 MIDWEST AIRLINES EGYPT 1082 MIL ALGERIA ALGERIA 15686 MIL BULGARIA BULGARIA 1097 MIL FINLAND FINLAND 6310 MIL NATO NAPMA GERMANY 1113 MIL POLAND POLAND 11555 MIL ROMANIA ROMANIA 37385 MUSCO SPORTS LIGHT UNITED STATES 21498 NESMA SAUDI ARABIA 32654 NG2 S.A. POLAND 31237 OLT EXPRESS REGIONAL POLAND 37290 OLT Express Poland POLAND 28514 POGRANICHNAYA KAZ KAZAKHSTAN 32968 POLISH AIR NAVIG POLAND 29333 PYRLANDIA BOOGIE SP. POLAND 30603 PZL MIELEC POLAND 24855 ROVNO UNIVERSAL AVIA UKRAINE 35551 SAUDI MEDICAL SERV. SAUDI ARABIA 36308 SMALL PLANET EP POLAND 30192 SPRINTAIR SA POLAND 36858 TELE-FONIKA KABLE POLAND 38446 TRAVEL SERVICE EP POLAND 26078 TURAN AIR AZERBAIJAN 22273 VENKATESHWARA HATCH INDIA 39588 YOLENAL AERONAUTICS UNITED KINGDOM 35851 YOLENAL LIMITED POLAND PORTUGAL CRCO Identification no. Operator Name State of the Operator 38947 540 GHANA LIMITED GHANA 37971 ACFT CONSULTANTS 2 UNITED STATES 37357 AERO CONTRACTORS UNITED STATES 33236 AERONAUTIC SOLUTIONS SOUTH AFRICA 37192 AERONEXUS CORPORATE SOUTH AFRICA 26220 AERONORTE PORTUGAL 34994 AFRICAIR USA (2) UNITED STATES f12788 AG HOLDINGS I CORP UNITED STATES f12949 AGRI COMMODITY TRADE LLC UNITED STATES 9568 AIR BEAR UNITED STATES 35406 AIR BY JET LLC UNITED STATES 12500 AIR TRACTOR UNITED STATES 34315 AIRALT SL SPAIN 39102 AIRCO AIRCRAFT CANADA f11466 AIRCRAFT TRUST & FINANCING CORP TRUSTEE UNITED STATES 35358 AIRES S.A. COLOMBIA 32873 AIRLOG INTL LTD UNITED STATES 35522 AMERICAN JET INTL 2 UNITED STATES 35973 AMERICAN LOGISTICS ARGENTINA 33621 ANGOLA AIR SERVICE ANGOLA 31591 ASSOCIATED AV (NIG) NIGERIA 29535 ASSOCIATED AVTN UNITED KINGDOM 37174 AV FLEET HOLDING LLC UNITED STATES 31919 AVIATION COMPANY SOUTH AFRICA 10055 AVIATION SRVCS INTL UNITED STATES 36487 AVIONCO CANADA f12524 Air Bravo UNITED STATES 33625 Air Cargo Carrier Gov Div UNITED STATES f11871 Airways Management Services UNITED STATES f12525 Alesworth UNITED STATES 23852 Aries Aviation CANADA 35811 BANK OF UTAH UNITED STATES 25881 BARNETT INVESTMENTS UNITED STATES 3935 BASLER TURBO UNITED STATES f10078 BASURVENCIA UNITED STATES 38781 BEST FLY WORLDWIDE ANGOLA 37795 BLUE SKY PROPERTIES PANAMA 32957 BORDER SECURITY INDIA 28573 BRA TRANSP AEREOS BRAZIL 27477 BROAD RIVER AVTN UNITED STATES 38891 BRUCE LEVEN UNITED STATES 34501 BUFFINI & COMPANY 2 UNITED STATES 35174 Banco Pine SA BRAZIL f11394 CAMAC AVIATION LLC UNITED STATES f11249 CAOA Montadora de Veiculos S/A BRAZIL 35613 CELESTIAL AV TRADING IRELAND 34187 CEMAIR SOUTH AFRICA f11421 CHALLENGER 1073 LLC UNITED STATES 37305 CHALLENGER 605 LLC BRAZIL 29700 CHARTERTECH PARTNER SOUTH AFRICA 32199 CHERRY AIR AVIATION UNITED STATES 38270 CHIK-CHIK AERONAUTIC ANGOLA 27516 CIELOS DEL PERU SA PERU f13619 CIMED Industria de Medicamentos Ltda BRAZIL 23339 CIT LEASING UNITED STATES 33653 CJ AIR SAFARIS SOUTH AFRICA 24811 CLOS DE BERRY MGMT UNITED STATES 35501 COHEN RICARDO UNITED STATES 32983 COMAIR (2) UNITED STATES 24378 COMAIR SALES LTD SOUTH AFRICA 30053 CONSORCIO UNIBANCO BRAZIL 33062 CONSTRUCTORA SAMBIL VENEZUELA, BOLIVARIAN REPUBLIC OF 36787 CONSTRUTORA COWAN BRAZIL 33176 CRYSTAL AIR AVTN UNITED STATES 37409 Casas Bahia Comercial LTDA BRAZIL f10986 Challenger Air Corp., LLC UNITED STATES f10117 Channellock, Inc. UNITED STATES 28991 Construtora Andrade Gutierrez, S.A. BRAZIL f12176 Contran Corporation UNITED STATES 32382 Curves International Inc UNITED STATES 38412 DELPHIA PARTICIPACOE BRAZIL 35533 DIAS BRANCO ADMINI BRAZIL 31528 DISTRIBUIDORA PHARMA BRAZIL f12527 Derwick Associates de Venezuala UNITED STATES 27988 EAGLE MOUNTAIN INTL UNITED STATES 44175 EDEN JETS LTD. SWITZERLAND 40726 EJME AIRCRAFT MAN. PORTUGAL 33867 EMBASSY OF INDIA PORTUGAL 34414 EMPR.DE MEIOS AEREOS PORTUGAL 25289 EUROATLANTIC AIRWAYS PORTUGAL 30179 EXECUTIVE TURBINE SOUTH AFRICA f12189 Enterprise Aviation  Bermuda Ltd UNITED STATES 23864 FAITH LANDMARK UNITED STATES 31214 FALCONCREST AVTN UNITED STATES 24973 FLIGHT MANAGEMENT UNITED STATES 30684 FLUIRDADOS SA PORTUGAL 37242 FUNG WING CHEUNG CHINA f10727 Falcon Executive Aviation, Inc. UNITED STATES f11847 Flightstream Aviation LLC UNITED STATES 35289 G 137 LLC UNITED STATES 27761 GAMBIA INTL (2) GAMBIA 8760 GAVILAN UNITED STATES 36437 GEMINI MOON TRADING SOUTH AFRICA f12704 GIROSKI AVIATION LLC UNITED STATES 30178 GLOBAL EQUITIES SOUTH AFRICA 31572 GLOBAL FLIGHT SUPPRT UNITED STATES 44116 GLOBAL MISSION LLC PORTUGAL 40846 GREENPLAC TECNOLOGIA INDUSTRIAL LTDA BRAZIL f11434 GROSFELD INVESTORS LLC UNITED STATES 36978 GUNTER PPS LLC UNITED STATES 36257 GYROCAM SYSTEMS UNITED STATES 34888 HAMPTON CRYSTAL NIGERIA 36346 HM LLC UNITED STATES 29095 HMY AIRWAYS INC CANADA 31879 HUGHES AIR CORP CANADA 32070 Hy Fly, Transportes AÃ ©reos, S.A. PORTUGAL 34593 IAL CORP UNITED STATES 32417 IBIS ParticipaÃ §Ã µes e ServiÃ §os Ltda. BRAZIL 32833 INDIGO TRANSPORT UNITED STATES 37805 INMOBILIARIA RASAL GUATEMALA 32173 INTERWINGS AIRCHRTR SOUTH AFRICA 32590 Igreja Universal do Reino de Deus BRAZIL 31628 JDL Aviation LLC UNITED STATES 37257 JESPER CONTINENTAL ISRAEL 7255 JET FLIGHT SERVICES UNITED STATES 33637 JET MANAGEMENT INC UNITED STATES 38520 JET MANAGERS INC UNITED STATES 33382 JETFLY SUISSE SARL SWITZERLAND f10281 JMI Services Inc. UNITED STATES 27707 JORDAN AVIATION JORDAN 38883 JW CONSTRUCTION CO UNITED STATES 34763 Joyce Meyer Ministries UNITED STATES 32523 K&P AVIATION LLC UNITED STATES 34683 KANDO JET LLC UNITED STATES 32791 KING AIR CHARTER SOUTH AFRICA 32122 KJ AIR UNITED STATES 32488 KNIGHTS ARILINES LTD NIGERIA f11799 KTI INCORP UNITED STATES 38707 L-3 AEROMET UNITED STATES 34911 L3 COMMUNICATIONS ADVANCED AVIATION LLC UNITED STATES 26001 LADS AUSTRALIA 38064 LIMA DELTA COMPANY UNITED STATES f11784 LIVING WORD CHRISTIAN CENTER UNITED STATES 31063 LUZAIR SA PORTUGAL f12528 La Cadena UNITED STATES 40079 MAAMBA COLLIERIES ZAMBIA 37666 MACHAVIA INC UNITED STATES 29587 MACNEIL AVIATION LLC UNITED STATES 37794 MADRONE ADVISORS UNITED STATES 38933 MAHIL AGROPECUARIA BRAZIL 35273 MALAYSIAN DCA MALAYSIA 28388 MANACA TAXI AEREA BRAZIL 30683 MASTERJET-AVIACAO PORTUGAL 32546 MBF HEALTCARE MGMT UNITED STATES 32317 MCC AVIATION SOUTH AFRICA 34766 MED-VIEW AIRLINES NIGERIA 35632 MERIDIAN AVTN (CO) UNITED STATES 33303 MH AVIATION UNITED STATES 37098 MH AVIATION SERVICES SOUTH AFRICA 31810 MINISTRY TRANSPORT NIGERIA f12190 ML200 Leasing LLC UNITED STATES 29463 MORGAN FLIGHT UNITED STATES 32691 MOURITEEN FAMILY TR SOUTH AFRICA 32137 MOURITZEN FAMILY SOUTH AFRICA 31396 Mariner Management LLC BARBADOS 25266 Mente L.L.C. UNITED STATES f13250 Mercantil Servicios Financieros C.A. UNITED STATES 28772 NATURELINK AVIATION SOUTH AFRICA 33092 NICON AIRWAYS NIGERIA 33140 NOLINOR AVIAT (NLN) CANADA f10339 NWW Excel II Inc. UNITED STATES 23781 Netjets Transportes AÃ ©reos, S.A. PORTUGAL f13917 Nevada Restaurant Services. INC UNITED STATES 30008 OCEANAIR LINHAS AER BRAZIL 32688 Orbest Airlines, S.A. PORTUGAL 36786 PACIFIC FLIER MICRONESIA, FEDERATED STATES OF 29678 PARTNERSHIP SOUTH AFRICA 25069 PASSAREDO SA BRAZIL 33232 PEACON ASSOCIATES UNITED STATES 38880 PERDIEM PILOTS LLC UNITED STATES 38542 PETROWEST SERVICES SWITZERLAND 8058 PILOT INTERNATIONAL UNITED STATES 28105 PROFESSIONAL MAINTNC UNITED STATES 34256 Planair Enterprises BERMUDA 31277 R & R AIRCRAFT UNITED STATES 31995 RANI S AVIATION UNITED STATES 31003 RB SPORTS INTL CAYMAN ISLANDS 7732 RICH PRODUCTS UNITED STATES 36622 RICHARD P. MATHESON UNITED STATES 31958 ROSTON AVIATION UNITED STATES 35338 ROYAL JET INC UNITED STATES 32614 RSE COMPANY UNITED STATES 37646 RSE COMPANY DELAWARE UNITED STATES f12718 RUSSELL AVIATION LEASING INC UNITED STATES f10830 Reyes Holdings, LLC UNITED STATES 22689 S IVORY COAST CÃ TE D'IVOIRE 28661 SAHARA AVIATION SOUTH AFRICA 36028 SIERRA NEVADA SNC. UNITED STATES 38239 SIFCO SA BRAZIL 34940 SIGNIA JETS SPAIN 31892 SKYROS PROPERTIES SOUTH AFRICA 36707 SPARTAN ORGANISATION UNITED STATES 9295 SPECIALIZED AIRCRAFT UNITED STATES 31178 SPECTREM AIR SOUTH AFRICA 19821 SPORTO SNC FRANCE 33551 STAR AIR CARGO SOUTH AFRICA 31587 STORM AVTN CANADA CANADA 35493 STRATEGIC AIRLINES AUSTRALIA 2354 Sata Air AÃ §ores, S.A. PORTUGAL 25573 Sata Internacional, S.A. PORTUGAL f12670 Schweitzer Engineering Labs Inc UNITED STATES f10406 Spectator, Inc. and Kalco Corporation UNITED STATES 388 TAAG  Linhas AÃ ©reas de Angola  Angola Airlines ANGOLA 2649 TACV-Transportes AÃ ©reos de Cabo Verde, S.A. CAPE VERDE 34229 TAK CONTINENTAL LTD UNITED STATES 2656 TAP-Transportes AÃ ©reos Portugueses, S.A. PORTUGAL 39124 TAXI AER PIRACICABA BRAZIL 21003 TAXI AEREO WESTON BRAZIL f11806 THREE VALLEYS RANCH LLC UNITED STATES 27408 TINAIRLINES PORTUGAL 30033 TRANS CAPITAL AIR CANADA 32712 TRAYTON AVIATION UNITED STATES 31334 TRIDENT AVIATION HK KENYA 39447 TRIJET AVTN SPV LTD. SWITZERLAND 32974 TRIUMPH AIRWAYS LTD CANADA 37761 TROP COMERCIO EXTER BRAZIL 31496 TRUSH AIRCRAFT UNITED STATES f12760 TSTC LLC UNITED STATES f13023 Tierecel Limited/Corbantrade Cia. Ltda. UNITED STATES 34375 Toby Limited CAYMAN ISLANDS 11938 UAC AIR CHARTER GERMANY 32229 US AVIATION CORP UNITED STATES 31833 US EUROPE AFRICA TR UNITED STATES 35718 United Bank Card UNITED STATES 32025 VALLEYSOFT ANGOLA 30481 VITESSE AVIATION BRAZIL 30887 VOYAGEUR AIRWAYS (2) CANADA 31801 WACHOVIA FINANCIAL UNITED STATES 37186 WAYLAWN ISRAEL 32618 WC FERRIES SOUTH AFRICA 35256 WEBJET LINHAS AEREAS BRAZIL 30546 WEST CENTRAL AIR CANADA 27218 WHITE-AIRWAYS SA PORTUGAL f11379 WILLOW CREEK ASSOCIATION UNITED STATES 30536 WINGS AVTN NIGERIA NIGERIA 7965 WORLDWIDE FERRYING CANADA f10773 Wells Fargo Bank NW NA UNITED STATES f11443 X PEGASUS LLC UNITED STATES 42339 ZAPAIR ADM. AERONAVE BRAZIL ROMANIA CRCO Identification no. Operator Name State of the Operator f11849 26 North Aviation UNITED STATES 37254 AAR AIRLIFT UNITED STATES 38504 AERSALE INC UNITED STATES 36412 AIR BUCHAREST ROMANIA 31871 AIR JET LDA UNITED ARAB EMIRATES 31492 AIRCRAFT TRADERS BELGIUM 31265 AIRJET ANGOLA ANGOLA 33726 ALFA AIR SERVICES ROMANIA 26569 ARP 410 AIRLINES UKRAINE 26750 AVE.COM FZC UNITED ARAB EMIRATES 30600 BLUE AIR TRANSPORT AERIAN ROMANIA 27344 BUKOVYNA UKRAINE 34021 CAGDAS AIR TURKEY 26254 CARPATAIR ROMANIA 37103 CITYLINK GHANA 35148 COBREX TRANS ROMANIA 31415 DETA AIR KAZAKHSTAN 29714 EUROJET ROMANIA ROMANIA 37634 INTER AVIATION SRL ROMANIA 2349 JETRAN UNITED STATES 31627 JETRAN AIR S.R.L. ROMANIA 31435 KYRGYZ TRANS AVIA TAJIKISTAN 30390 LIBYAVIA AVIATION LIBYA 31716 MAX AVIA TAJIKISTAN 35518 MDLR AIRLINES INDIA 28204 MIA LEBANON 30986 MIA AIRL. ROMANIA 21209 MIAMI AIR INTL UNITED STATES 32236 MIDDLE EAST AVIATION LEBANON 32327 RED STAR (FZE) UNITED ARAB EMIRATES 27810 ROMANIAN ACADEMY ROMANIA 26019 ROMANIAN CIVIL AERONAUTICAL AUTHORITY ROMANIA 12320 ROMAVIA ROMANIAN ROMANIA 24932 ROSTVERTOL RUSSIAN FEDERATION f10719 Riata Management LLC UNITED STATES 10864 S CAMEROON CAMEROON 26056 SANTAY AIR TURKEY 39475 SKYBLUE AERO PVT LTD INDIA 2658 TAROM ROMANIA 38059 TEN AIRWAYS SRL ROMANIA 39073 TRIDENT JET LEASING IRELAND 33564 VEGA AIR COMPANY UKRAINE 28579 VICTORIA AVTN UNITED KINGDOM 27298 VISION AIRLINES UNITED STATES SLOVENIA CRCO Identification no. Operator Name State of the Operator 129 ADRIA AIRWAYS SLOVENIA 32878 ARTHEL SARL FRANCE 32720 CITIC GEN AVIATION CHINA 35546 CSI AVIATION SVCS UNITED STATES 33291 ELITAVIA D.O.O. SLOVENIA 36624 IRTYSH-AIR KAZAKHSTAN 35867 REGION AVIA AIRLINES RUSSIAN FEDERATION 38756 SIAVIA D.O.O. SLOVENIA 20012 SOLINAIR D.O.O. SLOVENIA SLOVAKIA CRCO Identification no. Operator Name State of the Operator 36800 AELIS GROUP A.S. SLOVAKIA 29083 AEROMIST KHARKIV UKRAINE 40862 AIR CARGO GLOBAL SLOVAKIA 36293 AIREXPLORE LTD. SLOVAKIA 36260 AVIA AM LEASING LITHUANIA 23803 BERIEV ACRFT COMPANY RUSSIAN FEDERATION 34446 BOTTLESPRING LTD CYPRUS 31950 EAGLE AIR (SL) LTD SIERRA LEONE 31730 EASTERN SLOVAKIA 30601 EASTERN AIRWAYS (FD) SWAZILAND 38208 EASTERN AIRWAYS(PTY) SWAZILAND 30547 FILAIR 2 CONGO 22395 GOVERNMENT SLOVAKIA SLOVAKIA 38541 Georgian LLC GEORGIA 30935 ILYICH IRON & STEEL UKRAINE 33181 JUMP-TANDEM S.R.O. SLOVAKIA 30337 KAM AIR AFGHANISTAN 36456 MOKRANCE STEEL MILLS SLOVAKIA 23544 SLOVAK TRANSP. AUTH. SLOVAKIA 35142 SSIM, A.S. SLOVAKIA 27064 STEEL KOSICE SLOVAKIA 36243 TRAVEL SERVICE SLOV SLOVAKIA 36633 VJEKOSLAV MIHAJLOVIC SERBIA 37222 VR JET A.S. SLOVAKIA FINLAND CRCO Identification no. Operator Name State of the Operator 3167 AIR NIAMEY NIGER 380 ALTICOR INC. UNITED STATES 24494 ATYRAU AUE JOLY KAZAKHSTAN 38637 BEST JETS INTL UNITED STATES f10892 Best Friends Air UNITED STATES 31399 CARLBAD ENTERPRISES UKRAINE 838 CITYJET OY FINLAND 35898 EXTREME CRAFTS VI UNITED STATES 9834 FIN AVIATION ACADEMY FINLAND 1167 FINNAIR OY FINLAND 37664 HANGAR AVIATION MGMT UNITED STATES 5922 JETFLITE FINLAND 25610 KAZAIR WEST KAZAKHSTAN 31987 Lone Ranger Jets LLC UNITED STATES 26102 MAGADANAVIALISING RUSSIAN FEDERATION 8930 METROPOLITAN LIFE UNITED STATES 27086 NORDIC REGIONAL AIRLINES OY FINLAND 32127 RIVER AVIATION FINLAND 26295 SPARC AVIA CJSC RUSSIAN FEDERATION 30246 TUPOLEV OAO RUSSIAN FEDERATION 33207 UTAIR-EXPRESS LTD RUSSIAN FEDERATION 28491 ZAO AK BYLINA RUSSIAN FEDERATION SWEDEN CRCO Identification no. Operator Name State of the Operator 31883 AIR NELSON (2) NEW ZEALAND 35786 AJ PRODUKTER AB SWEDEN 20289 AKE JANSSON SWEDEN 38079 ALISE AVIATION LLC. UNITED STATES 36103 ALLEGIANT AIR LLC UNITED STATES 37047 ALNASER AIRLINES IRAQ 30326 AMAPOLA FLYG AB SWEDEN 21131 ATRAN-AVIATRANS RUSSIAN FEDERATION 23804 BH AIRLINES BOSNIA AND HERZEGOVINA 32341 BLUE AERO FRANCE 24912 BLUE CHIP JET SWEDEN 38682 BRAVO AIRWAYS UKRAINE 30391 BUSINESS AVIATION UK UKRAINE 22830 Braathens Regional Airways AB SWEDEN 21450 Braathens Regional Aviation AB SWEDEN f10112 CCI Pilot Services II, LLC UNITED STATES f11023 CHAILEASE FINANCE (BVI) Corp. VIRGIN ISLANDS, BRITISH 32004 CINGULAR WIRELESS UNITED STATES 37937 CLYDE AIR AB SWEDEN 36076 COMTRAN INTERNATIONAL INC UNITED STATES f10123 Comcast Corporation / Classic Services UNITED STATES 28009 Corning Incorporated UNITED STATES 30875 DLS AIR UNITED STATES 40082 DYNAMIC AIRWAYS UNITED STATES 38727 EXEC JET ENTERPRISE TAIWAN 31463 EXPO AVIATION PVT 2 SRI LANKA 31837 EZNIS AIRWAYS MONGOLIA 35824 FLEETLEADER AB SWEDEN 8697 FLYGANDE VETERANER SWEDEN 35907 FORSCHUNGSZENTRUM GERMANY 7778 FRONTIER GUARD FIN FINLAND 31506 GLOBAL AVTN PARTNERS RUSSIAN FEDERATION 39114 GOIANIA COMERCIO PORTUGAL 22647 H-BIRD AVTN SVCS AB SWEDEN 23882 HASTENS SANGAR AB SWEDEN 27706 INTERNAL MINISTRY UK UKRAINE 34845 JET ARROW SWITZERLAND 39062 JET PLAID LLC UNITED STATES 32414 JORDAN CONSULTING UNITED STATES 33688 JP AIR AB (2) SWEDEN 35590 K/S HAWKER DENMARK 3839 KINNARPS SWEDEN 5790 KUSTBEVAKNINGEN SWEDEN 34960 LARGUS AVIATION AB SWEDEN 1103 MIL HUNGARY HUNGARY 1116 MIL SWEDEN SWEDEN 23589 MIL/CIV SWEDEN SWEDEN 37340 N724DB LLC SPAIN 30120 NEXTJET AB SWEDEN 24970 Nova Airlines AB SWEDEN 26024 PA-FLYG AB SWEDEN 33709 PMI GLOBAL SVCS INC UNITED STATES 37993 PROFESSIONAL AIR UNITED STATES 24567 RAINIER AVTN UNITED STATES 29020 RAYA AIRWAYS SDN BHD MALAYSIA 25043 SA EXPRESS SOUTH AFRICA 35916 SAMOA TECHNOLOGIES UNITED STATES 38353 SAPPI MANUFACTURING SOUTH AFRICA 2351 SAS SWEDEN 34500 SFS HOLDING AB SWEDEN 37442 SHOTGUN RANCH LLC UNITED STATES 39172 SKYMERE STORM UNITED KINGDOM 7491 SNAS COURIERS BAHRAIN 38038 SOL LINEAS AEREAS SA ARGENTINA 21918 SOUTH AFRICAN EXPRES SOUTH AFRICA 35483 SPITFIRE INVESTMENTS UNITED KINGDOM 32740 SWAFHF SWEDEN 2041 SWIFLITE AIRCRAFT CORP UNITED STATES f12232 Shuert Enterprises UNITED STATES 38448 Sparrow Aviaton AB SWEDEN 36334 TAM AB SWEDEN 30408 TANDORO SWITZERLAND 23235 TUIFLY NORDIC AB SWEDEN 26810 UAB APATAS LITHUANIA 32336 WADE AIR AUSTRALIA 20170 West Atlantic Sweden AB SWEDEN UNITED KINGDOM CRCO Identification no. Operator Name State of the Operator 35380 19TH HOLE CORP UNITED KINGDOM 36325 21st Century Fox America, Inc. UNITED STATES 36971 350 S.R.O. SLOVAKIA 1905 3M COMPANY UNITED STATES 34746 51 NORTH LIMITED UNITED KINGDOM 30021 57 AVIATION SERVICES LLC UNITED STATES 6803 711 CODY INC UNITED STATES f12809 73MR LLC UNITED STATES 27726 994748 ONTARIO INC CANADA f11440 A & C BUSINESS SERVICES INC UNITED STATES 29496 A J WALTER AVIATION UNITED KINGDOM 27976 ABCO Aviation Incorporated UNITED STATES 32962 ABG AIR LTD UNITED KINGDOM 39081 ABG RESOURCE PVT LTD INDIA 35443 AC TRAVEL LLC UNITED STATES 39446 ACANITT (CZA) HOLD. SWITZERLAND 30786 ACFT SARL LUXEMBOURG f11778 ACG ACQUISITION 169 LLC UNITED STATES 35080 ACROPOLIS AVNT LTD UNITED KINGDOM 31406 ADL LEASING UNITED STATES f13707 ADMINISTRADORA JBL C.A. VENEZUELA, BOLIVARIAN REPUBLIC OF 27832 ADVENTAIR UNITED STATES 24201 AEC INTERN. LTD SWITZERLAND f11874 AEG Air A.V.V. ARUBA 27739 AEROMEDICAL EVAC SAUDI ARABIA 36924 AERON CIVIL PANAMA PANAMA 31549 AERONAVAL UNITED STATES 36365 AERORUTAS SATA ARGENTINA 29326 AEROSERVICIOS EJE MEXICO 21273 AEROSMITH PENNY UNITED STATES 36773 AFRICAN AIRLINES INV SOUTH AFRICA 29508 AIR AMBULANCE SUPPRT UNITED STATES 35354 AIR ASIA X MALAYSIA 201 AIR CANADA CANADA 34225 AIR CHARTER PROFSNL UNITED STATES 551 AIR GROUP (VAN NUYS) UNITED STATES 24148 AIR HARRODS LTD UNITED KINGDOM 237 AIR INDIA INDIA 241 AIR JAMAICA JAMAICA 26351 AIR KILROE LTD T/A EASTERN AIRWAYS UNITED KINGDOM 264 AIR NEW ZEALAND NEW ZEALAND 31662 AIR NOVA INC UNITED STATES 25802 AIR PARTNER PRIVATE JETS LTD UNITED KINGDOM 33259 AIR PARTNERS CORP CANADA 5633 AIR TRANSAT CANADA 38900 AIRCAFT MNGT SVCS UNITED KINGDOM 33754 AIRCRAFT AFRICA CO SOUTH AFRICA 37072 AIRCRAFT HOLDINGS UNITED KINGDOM f11330 AIRCRAFT PROPERTIES LLC C/O GOODMAN PROPERTIES UNITED STATES 38908 AIRCREW DIRECT UNITED KINGDOM 35078 AIRLIFT INTL (GHANA) GHANA 33856 AIRMID AVTN SVCS LTD INDIA 10639 AIRSTAR GROUP UNITED STATES 38429 AIRSTAR LEASING LTD UNITED KINGDOM 39122 AIRTANKER UNITED KINGDOM 33141 AIRTIME LLC UNITED STATES 36074 AL FOZAN HOLDING CO. SAUDI ARABIA 33143 AL RUSHAID AVIATION UNITED STATES 31508 AL SALAM 319 LTD CAYMAN ISLANDS 36145 AL SHOHRA PVT JET JORDAN 21690 ALG TRANSP UK OFFICE UNITED STATES 30184 ALII AVIATION UNITED STATES 43592 ALJON AVIATION SVCS UNITED KINGDOM 31951 ALLEGIANCE AIR SOUTH AFRICA 38790 ALLFAST FASTENING UNITED STATES 34807 ALMOJIL AVIATION UNITED ARAB EMIRATES 33938 AMAC CORPORATE JET AG SWITZERLAND 35757 AMBER AVTN (UK) LTD. UNITED KINGDOM 364 AMBRION AVIATION UNITED KINGDOM 36990 AMERIANA AVIATION UNITED KINGDOM 369 AMERICAN AIRLINES UNITED STATES 372 AMERICAN EXPRESS UNITED STATES 31782 AMERIPRISE FINANCIAL UNITED STATES 31943 AMGEN UNITED STATES 37598 AMS LTD UNITED KINGDOM 31016 ANDAMAN AVIATION UNITED ARAB EMIRATES 36383 ANDERSON AIR LTD. CANADA 4944 ANHEUSER BUSCH UNITED STATES 25743 ANSCHUTZ UNITED STATES 35836 APEC ASSETS LIMITED VIRGIN ISLANDS, BRITISH 28676 APRILIA HOLDINGS INC CAYMAN ISLANDS 37233 ARABIAN JETS SAUDI ARABIA 28325 ARAMARK UNITED STATES 4999 ARAMCO SAUDI ARABIA UNITED STATES 27475 ARENA AVIATION LTD UNITED KINGDOM 32054 ARIK AIR LTD NIGERIA 31512 ARINC DIRECT UNITED STATES 38283 ARIRANG IOM AVIATION UNITED KINGDOM 34018 ARKIVA LTD. IRELAND 36765 ARM INVESTMENT MNG NIGERIA 33376 ARMAD SWITZERLAND 35141 ASHOK LEYLAND LTD INDIA 31554 ASIA UNIVERSAL JET LATVIA 38121 ASP Aviation ltd UNITED KINGDOM 35917 ASTROJET LTD UNITED KINGDOM 35166 AT&T Management Services, L.P. UNITED STATES 36976 ATALANTA AIR UNITED STATES 31345 ATLANTIC AIRLINES LTD UNITED KINGDOM 27139 ATLANTIC AVTN 2 UNITED STATES 32213 ATLANTIC BRIDGE AV 2 UNITED KINGDOM 436 AURIGNY AIR UNITED KINGDOM 37011 AV CONSULTANTS ASPEN UNITED STATES 31787 AV8JET UNITED KINGDOM 31623 AVALON CAPITAL GROUP UNITED STATES 38338 AVANTHA HOLDING LTD INDIA 32163 AVCARD UK UNITED KINGDOM 38720 AVFUEL CORP UNITED STATES 35868 AVIA FUNDS MNGMT LITHUANIA 31940 AVIACOR  AIRCRAFT RUSSIAN FEDERATION 30645 AVIAMAX GERMANY 35661 AVIATION DYNAMIX LLC UNITED STATES 36095 AVION LLC UNITED STATES 27087 AVIONETA UNITED STATES 38184 AVIONICARE LTD UNITED KINGDOM 36193 AVITRANS INC UNITED STATES 26701 AVMAX AVIATION SVCS CANADA 35910 AVMET INTERNATIONAL UNITED STATES 29445 AVN AIR UNITED STATES 27329 AVPLAN TRIP SUPPORT UNITED STATES 37441 AVPRO INC (3) UNITED STATES 33188 AVTN DEVLPMENT INTL IRELAND 33680 AVTN EQPMENT LEASING UNITED KINGDOM 33050 AVTRADE UK UNITED KINGDOM 35255 AVX TAXI AEREO BRAZIL 18980 AZERBAIJAN AIRLINES AZERBAIJAN 38878 AZIKEL GROUP NIGERIA 40782 AbbVie US LLC. UNITED STATES 8740 Abbott Laboratories UNITED STATES 37390 Advanced Air Management UNITED STATES 10342 Aero Air, LLC UNITED STATES 37236 Agropecuaria Santana do Deserto Ltda. BRAZIL 28036 Air Charter Scotland Ltd UNITED KINGDOM f10008 AirBill Inc. UNITED STATES 33319 Aircraft Associates Inc UNITED STATES 23373 Al Tameer Co. Ltd. SAUDI ARABIA f10023 Alpha Technologies, Inc. UNITED STATES f12107 American Credit Acceptance UNITED STATES 375 American International Group UNITED STATES f11014 American Resources UNITED STATES 35644 Amys Kitchen UNITED STATES 10014 Anadarko Petroleum Corporation UNITED STATES 35895 Andromeda Ltd. CYPRUS 4464 Aravco Ltd UNITED KINGDOM 32958 Avenir Worldwide. UNITED ARAB EMIRATES 31878 B&D AVIATION UNITED STATES 36004 B2 MANAGMENT LTD. BAHRAIN 12669 BA CITYFLYER LTD UNITED KINGDOM 32705 BAA JET MANAGEMENT CHINA 39809 BABCOCK BROWN AIR F. UNITED STATES 32767 BAC LEASING LTD UNITED KINGDOM 481 BAE SYSTEMS (OPERATIONS) LTD UNITED KINGDOM 478 BAE SYSTEMS OPS CAT UNITED KINGDOM 7579 BAE Systems, Inc. UNITED STATES 22433 BAHRAIN ROYAL FLIGHT BAHRAIN f11305 BANC OF AMERICA LEASING & CAPITAL LLC UNITED STATES 498 BANGLADESH BIMAN BANGLADESH f12870 BANK OF AMERICA NA C/O JET AVIATION BUSINESS JETS UNITED STATES 6323 BANLINE AVIATION UNITED KINGDOM 37657 BARBICAN HOLDINGS UNITED KINGDOM 6989 BASS ENTERPRISES UNITED STATES 36153 BAYHAM LIMITED SAUDI ARABIA 37956 BBAM AVTN SVCS LTD IRELAND 29975 BCC EQUIPMENT LEASE UNITED STATES 34052 BDK AIR LIMITED CANADA 21482 BECHTEL UNITED STATES 6890 BECTON DICKINSON UNITED STATES 27039 BEEHAWK AVIATION UNITED STATES 32447 BEGAL AIR UNITED KINGDOM 9170 BEL AIR SWITZERLAND 34866 BELL GEOSPACE UNITED KINGDOM 33770 BENSLOW BERMUDA LTD. SWITZERLAND 36587 BENTLEY FORBES UNITED STATES 37353 BERTA FINANCE LTD BELIZE 31598 BETA LEASING IRELAND f12839 BEYOND VENTURES LLC UNITED STATES 36482 BGST LLC UNITED STATES 36410 BHARAT HOTELS LTD INDIA 38422 BHOJA AIR PAKISTAN 31303 BIG DOG AVTN UNITED STATES 43571 BISSELL LEASING CO LLC UNITED STATES f11785 BKF AVIATION LIMITED UNITED STATES 34299 BKF AVIATION LTD UNITED STATES 3166 BLACK & DECKER UNITED STATES 31242 BLACK DIAMOND AVTN UNITED STATES f12964 BLATTI AVIATION INC UNITED STATES 38822 BLUE ISLANDS LTD UNITED KINGDOM 36940 BLUE SKY LEASING LTD UNITED KINGDOM 37860 BLUEJETS LTD UNITED KINGDOM 38941 BMI REGIONAL LTD UNITED KINGDOM f11795 BOMBARDIER AEROSPACE CORP UNITED STATES 342 BOMBARDIER CORPORATE CANADA 37506 BOMBARDIER-MARIBEL UNITED STATES 30590 BOND OFFSHORE HELICOPTERS LTD UNITED KINGDOM 29396 BOOTH CREEK MGMT UNITED STATES 35778 BOREH INTERNATIONAL UNITED ARAB EMIRATES 43658 BOSTON AIR LIMITED CAYMAN ISLANDS 32750 BOULTBEE AVTN 3 UNITED KINGDOM 38220 BOW & ARROW AVIATION UNITED STATES f12965 BP CAPITAL LP UNITED STATES 32952 BPG PROPERTIES UNITED STATES 32635 BRAMPTONIA LTD UNITED KINGDOM 32340 BRAVO AVIATION UNITED KINGDOM 22234 BRECO INTL UNITED KINGDOM 34320 BRIARWOOD PROD. LTD UNITED KINGDOM 30940 BRIDGE AVIATION UNITED KINGDOM 29373 BRIDGTOWN PLANT UNITED KINGDOM 36768 BRILLIANT MEDIA UNITED KINGDOM 590 BRITISH AIRWAYS PLC UNITED KINGDOM 29940 BROOM P AVTN SVCS UNITED STATES 22676 BROOME WELLINGTON UNITED KINGDOM 9701 BRUNSWICK UNITED STATES 37278 BUA DELAWARE INC UNITED STATES 31448 BUCKHEAD UNITED STATES f11800 BUSINESS AIRCRAFT LEASING INC UNITED STATES 36409 BUSINESS JET CONSULT UNITED STATES 36607 BUSINESS UNIVERSE VIRGIN ISLANDS, BRITISH f10174 BVG VIAJES SA DE CV MEXICO 33472 BYECROSS IOM LTD UNITED KINGDOM 36342 BZ AIR LTD UNITED KINGDOM 29107 BZL Bermuda Limited BERMUDA 35068 Beacon Capital Partners, LLC UNITED STATES 8974 Berwind Corporation UNITED STATES 32764 Bharat Forge Limited INDIA f13674 Blackhorse, LLC. UNITED STATES f10089 Bloomberg Services LLC UNITED STATES f10801 Blue Ridge Air, Inc. UNITED STATES 38499 Bollinger Enterprises, LLC UNITED STATES 10970 Bombardier Aerospace Corporation UNITED STATES 37196 Bournemouth Handling Ltd UNITED KINGDOM 629 Bristow Helicopters Ltd UNITED KINGDOM f200001 British Midland Regional Limited UNITED KINGDOM 29157 Brokerage and Management Corp UNITED STATES 36790 C2C AIR CHARTERS UNITED STATES 37117 CA, Inc. UNITED STATES 33215 CALIFORNIA JET SHARE UNITED STATES 12499 CALSPAN UNITED STATES 32717 CAMERON HENKIND UNITED STATES 29956 CAN PACIFIC RAILWAY CANADA 22953 CAPE CLEAR CAPITAL UNITED STATES 36417 CAPITAL AVIATION PTE SINGAPORE 37579 CAPITAL MANAGEMENT UNITED STATES 22724 CARDINAL HEALTH AVTN UNITED STATES 4029 CARGILL UNITED STATES 43019 CARGOLOGICAIR LTD UNITED KINGDOM 39000 CASANOVA AIR 7X LTD UNITED KINGDOM 32273 CASBAH SWITZERLAND 34066 CASTLE 2003-2 IRELAND LTD IRELAND 39170 CATERHAMJET MALAYSIA MALAYSIA 6625 CATERPILLAR UNITED STATES 5800 CATHAY PACIFIC CHINA 24738 CATHTON HOLDINGS LTD CANADA 38494 CAVOK AIR UKRAINE 34153 CAYLEY AVIATION SWITZERLAND 28483 CB APPLICATIONS UNITED STATES 31570 CBAIR UNITED STATES 29199 CBAS (PVT) LTD INDIA f10110 CBS Mass Media Corporation UNITED STATES 42934 CBX AVIATION LLC UNITED STATES f10927 CEF 2002 Aircraft LLC d/b/a Ceridian Corporation UNITED STATES 31445 CELESTIAL AIRWAYS UNITED ARAB EMIRATES 36333 CELLO AVIATION LTD UNITED KINGDOM 18137 CENTRELINE AV LTD UNITED KINGDOM 30369 CEOC LLC UNITED STATES 28482 CFFI VENTURES INC CANADA f10114 CFG Service Corp, Inc. UNITED STATES 39016 CHARTER AIR (IOM)LTD UNITED KINGDOM 28796 CHARTWELL AVIATION UNITED STATES 37947 CHC CHAD SA CHAD 1808 CHC SCOTIA LTD UNITED KINGDOM 37291 CHICAGO JET GROUP UNITED STATES 39352 CHICK-FILL-A INC UNITED STATES 35823 CHILDRESS KLEIN MGMT UNITED STATES 38506 CHINA EASTERN EXEC CHINA 31541 CHRISTIE AVTN AUSTRALIA 29096 CHUBB INA HOLDING UNITED STATES 7526 CIGNA Corporation UNITED STATES 37889 CIRRUS AVIATION (US) UNITED STATES 31361 CIT AEROSPACE INT. IRELAND 37077 CIT GROUP LOCATION FRANCE 27210 CITIGROUP UNITED STATES 31867 CLEARWATER AVIATION UNITED KINGDOM 31057 CLOUD AIR SERVICE BERMUDA f14468 CLOUD SKIPPER LTD. UNITED STATES 33553 CLOUDSCAPE INC UNITED STATES 32365 CNL GROUP SERVICES UNITED STATES 37774 COBIAN MEDRANO JOSE MEXICO 34041 COLDSTREAM SARL LUXEMBOURG 9049 COLLEEN CORPORATION UNITED STATES 27981 COLT INTL CANADA 28719 COLT INTL HOUSTON UNITED STATES 30312 COMLUX AVTN SWITZERLAND 2577 COMPUTAPLANE UNITED KINGDOM f11810 COMSTOCK ASSET MANAGEMENT LC UNITED STATES 4742 CONDOR AVTN UNITED KINGDOM 31320 CONSOLIDATED CHARTER UNITED STATES 32850 CONSOLIDATED PRESS H AUSTRALIA 39375 CONSTELLATION AVIATN UNITED ARAB EMIRATES 35826 CONSTELLATION LEASING LLC UNITED STATES 38166 COORDINATES OPS UNITED STATES 33096 COPART INC UNITED STATES 31929 COR AVIATION UNITED STATES 33877 CORACLE AVIATION SWITZERLAND 31680 CORP JET MGMT VIRGIN ISLANDS, BRITISH 23765 CORPORATE FLIGHT MGT UNITED STATES 34548 CORPORATE JET REALI. UNITED KINGDOM 38982 CORVALLIS AERO SVC UNITED STATES 36493 COSMOS AIR LLC UNITED STATES 30051 COSTA AZZOURA UNITED ARAB EMIRATES 26988 COSTCO WHOLESALE UNITED STATES 25039 COUGAR HELICOPTERS CANADA 29350 COUNTRYWIDE HOME UNITED STATES 37273 COVE AVTN PARTNERS UNITED STATES 39718 COZURO LTD UNITED KINGDOM 9248 CRANE COMPANY UNITED STATES 37073 CROMPTON GREAVES LTD INDIA 31211 CSC TRANSPORTATION UNITED STATES 42742 CUANGO LTD SWITZERLAND f11401 CVS/Caremark Corporation UNITED STATES 33885 CYBER SPACE NIGERIA 4018 Campbell Sales Company UNITED STATES f10103 Canadian Utilities Limited CANADA f13705 Carlyle Investment Management, LLC UNITED STATES f10817 Casafin II LLC UNITED STATES 37741 Casam Int EGYPT f13919 Century Ocean Limited VIRGIN ISLANDS, BRITISH f10770 Charles Schwab UNITED STATES 3769 Chevron U.S.A.Inc. UNITED STATES 11816 Coca Cola Enterprise UNITED STATES f11882 Colson & Colson General Contractor UNITED STATES f11184 Columbus Networks USA Inc. UNITED STATES 38182 Community Enterprises, LLC d/b/a 4274 Aviation UNITED STATES f10778 Computer Sciences Corporation UNITED STATES f10124 Conanicut Aviation UNITED STATES 2138 ConocoPhillips Avtn UNITED STATES f13144 Consultatio S.A. ARGENTINA 10627 Control Techniques Ltd. UNITED KINGDOM 35440 Crescent Heights, Inc. UNITED STATES 30922 DAIDALOS AVIATION UKRAINE 37414 DALLAH AL-BARAKA HOL SAUDI ARABIA 36557 DANGOTE INDUSTRIES NIGERIA 36006 DAR JANA GROUP SAUDI ARABIA 29548 DARTASSAN IRELAND 30278 DARWIN AIRLINE SWITZERLAND 27123 DATEL DIRECT LTD UNITED KINGDOM 42758 DC AVIATION AL FUT UNITED ARAB EMIRATES 36478 DEER JET(BEIJ.) CO. CHINA f11325 DELAWARE CHALLENGER OPERATIONS LLC UNITED STATES 35844 DELEAUD GILBERT UNITED STATES 38341 DESERT AIR 3 LTD SWITZERLAND 32849 DESERT AIR CHTR INC UNITED STATES 35715 DHL Air Ltd. UNITED KINGDOM 32847 DIAGO CONTINENTAL UNITED ARAB EMIRATES 35507 DIAMOND AIR CHARTER UNITED KINGDOM 38765 DIAMOND CAPITAL INV UNITED STATES 34630 DIRECT AVIATION MNGT UNITED KINGDOM 36177 DIRECTV GROUP UNITED STATES f12814 DJT OPERATIONS I LLC UNITED STATES 34559 DOMINION AIR LTD NIGERIA 944 DONINGTON AVIATION UNITED KINGDOM 37038 DORSTONE HOLDINGS BRAZIL 11968 DOW AVIATION UNITED KINGDOM 42839 DP WORLD FZE SWITZERLAND 31583 DTC LLC UNITED STATES 6064 DUBAI AIR WING UNITED ARAB EMIRATES 9784 DUNAVANT ENTERPRISES UNITED STATES 28590 DUNVIEW SWITZERLAND 30955 Dal Briar Corporation UNITED STATES f10140 Devon Realty Advisors, LLC UNITED STATES f10888 Diamond A Administration LLC UNITED STATES 34844 Dominion Resources Services Inc. UNITED STATES 27686 E*TRADE GROUP UNITED STATES 22252 EAGLE AIRCRAFT UNITED STATES 39119 EAGLE AVIATION FZC UNITED ARAB EMIRATES 37787 EAGLE AVTN INC UNITED STATES 35754 EASSDA UNITED KINGDOM 35500 EASTAR JET KOREA, REPUBLIC OF 32095 EASTWAY AVIATION LLC UNITED STATES 32462 EASY AVIATION UNITED KINGDOM 23226 EASYJET AIRLINE COMPANY LTD UNITED KINGDOM 38310 ECB AVIATION PTY LTD SOUTH AFRICA 10068 EDREES MUSTAFA SAUDI ARABIA 13008 EDS USA UNITED STATES 29883 EFB AVIATION UNITED STATES f12872 EGRET MANAGEMENT LLC UNITED STATES 996 EGYPTAIR EGYPT 29824 EIE EAGLE UNITED ARAB EMIRATES 29879 EL-SEIF ENGINEERING SAUDI ARABIA 27085 ELAS PROFESSIONAL NETHERLANDS f12745 ELK MOUNTAIN VENTURES INC UNITED STATES 29935 ELMET AVIATION UNITED STATES 36502 EMBRAER AAF AIRCRAFT SOUTH AFRICA 4025 EMBRAER SA UNITED STATES 9807 EMIRATES INTL UNITED ARAB EMIRATES 35162 EMMANUEL GROUP UNITED STATES 34060 EMPECOM CORPORATION CYPRUS 40911 EMPEROR AVIATION MALTA 43240 EMPIRE AVIATION SM SAN MARINO 33488 ENBRIDGE CANADA 30014 ENERGEM AVIATION SOUTH AFRICA 23576 ENNA  ALGERIE ALGERIA 27894 ENTREPRENEURIAL ASST UNITED STATES 35529 EON AVIATION PVT LTD SINGAPORE 31041 EPC HOLDINGS 644 UNITED STATES 29929 ETIHAD AIRWAYS UNITED ARAB EMIRATES 36196 EU-FLIGHT-SERVICE GERMANY 37275 EUROPEAN ACFT SALES DENMARK 34927 EUROPEAN SKYBUS UNITED KINGDOM 14846 EVA AIR TAIWAN 29654 EWA WEST UNITED STATES 32605 EXEC JET MANAGEMENT UNITED KINGDOM 33714 EXECUJET (UK) LTD UNITED KINGDOM 32264 EXECUJET ASIA AUSTRALIA 29471 EXECUJET EUROPE SWITZERLAND 36643 EXECUJET NEW ZEALAND NEW ZEALAND 34017 EXECUTIVE AVTN LTD UNITED KINGDOM 32109 EXECUTIVE CHARTR USA UNITED STATES 37101 EXECUTIVE FLIGHT DIV QATAR 31993 EXECUTIVE JET SVCS NIGERIA 26147 EXECUTIVE JETS LTD SAUDI ARABIA 1076 EXXONMOBIL AV SVCS UNITED STATES f10121 Eleventh Street Aviation, LLC UNITED STATES 37746 Enterprise Rent-A-Car, Enterprise Holdings UNITED STATES f12480 Essar Shipping & Logistics Ltd UNITED KINGDOM f13783 Essar Shipping Ltd INDIA 26208 ExecuJet Middle East UNITED ARAB EMIRATES 30494 Executive Jet Group Limited UNITED KINGDOM 23881 Executive Jet Management UNITED STATES 22523 FAA UNITED STATES 35375 FALCON 50 LLC UNITED STATES 7382 FALCONAIR LTD SOUTH AFRICA 33587 FANAR AVIATION LTD UNITED ARAB EMIRATES 8430 FAYAIR (JERSEY) UNITED KINGDOM 36124 FAYAIR LTD UNITED STATES 34494 FCI AVIATION LLC UNITED KINGDOM 35728 FCS Limited UNITED KINGDOM 12811 FEGOTILA LTD BERMUDA 37269 FENWAY AVIATION BRAZIL 31156 FERNCROFT UNITED KINGDOM 38525 FGA 9 LTD UNITED KINGDOM 32784 FIGHTER COLLECTION UNITED KINGDOM 32130 FIREBLADE AVIATION SOUTH AFRICA 36876 FIRST FUTURE AIR SVC INDIA 18781 FJ900 UNITED STATES 28957 FJL LEASING UNITED STATES 9695 FJR PRIVATE FLIGHT UNITED ARAB EMIRATES 9532 FL Aviation Corporation UNITED STATES 34064 FL510 SWITZERLAND 38413 FLIGHT ASSIST UK LTD UNITED KINGDOM 19907 FLIGHT CONSULTANCY UNITED KINGDOM f10974 FLIGHTS Inc. BERMUDA 34554 FLIGHTWORX UNITED KINGDOM f12979 FLY BECKYS MANAGEMENT LLC UNITED STATES 5453 FLYBE LTD UNITED KINGDOM 35214 FLYDUBAI UNITED ARAB EMIRATES 38743 FLYGTACK LTD UNITED KINGDOM 10992 FLYING LION UNITED STATES 35925 FLYING M LLC UNITED STATES 10276 FLYNN FINANCIAL UNITED STATES 11369 FORD EUROPE LTD UNITED KINGDOM 21529 FOREST AVIATION LTD UNITED KINGDOM 7521 FORMULA ONE MNGMT UNITED KINGDOM 34647 FOSTER AVIATION UNITED KINGDOM 6573 FOUR STAR UNITED STATES 22109 FRANKLIN TEMPLETON UNITED STATES f12717 FREEMAN AIR CHARTER SERVICES UNITED STATES 22740 FREWTON LTD UNITED KINGDOM 22293 FRONTLINER INC UNITED STATES 37166 FS AVIATION LLP UNITED KINGDOM 32164 FUTURA TRAVELS INDIA f12666 Falcon Fifty LLC UNITED STATES 36874 Fambran Enterprises LLC UNITED STATES 35797 Felham Enterprises Inc UNITED STATES f10932 Felham Enterprises Ltd. NEW ZEALAND 23081 Fertitta Enterprises UNITED STATES f10761 Firefly Entertainment Inc. UNITED STATES f10192 First Data Corporation UNITED STATES f12184 FirstEnergy Service Company UNITED STATES f10193 Five Star Aviation, LLC UNITED STATES 44953 Flightworx (Guernsey) Ltd. UNITED KINGDOM 37694 Fly Vectra Ltd. UNITED KINGDOM f10210 Foreign Manufactures Finance Corp UNITED STATES f10877 Fortune Brands, Inc. UNITED STATES f10836 Fox Paine and Company, LLC UNITED STATES 21858 Frost Administrative Services, Inc. UNITED STATES f10215 Fry's Electronics, Inc. UNITED STATES 34836 G200 LTD BERMUDA 33864 G5 AVIATION SOUTH AFRICA 25615 G5 EXECUTIVE SWITZERLAND 34978 G550 LIMITED VIRGIN ISLANDS, BRITISH 24116 GALLAGHER ENTERPRISE UNITED STATES 34737 GALLERIA AVIATION UNITED STATES 7618 GAMA AVIATION LTD UNITED KINGDOM 38961 GAMBIA BIRD AIRLINE GAMBIA 7573 GANTT AVIATION UNITED STATES 38747 GARDEN AIR LLC UNITED STATES 34865 GARUDA AVIATION AUSTRALIA 32292 GE COMMERCIAL AV SVC IRELAND 1278 GE CORPORATE AIR TRP UNITED STATES 35922 GEN AVTN FLYING SVCS UNITED STATES 1277 GENERAL DYNAMICS UNITED STATES f11377 GENERAL ELECTRIC CAPITAL CORP UNITED STATES 32209 GENERAL TECHNICS UNITED KINGDOM 36098 GEXAIR LTD. UNITED KINGDOM 25841 GF AIR UNITED STATES 36716 GHAITH AVIATION SAUDI ARABIA 31328 GHANA INTL AIRLINES GHANA 33100 GHK COMPANY LLC UNITED STATES 35880 GIANCARLO TRIMARCHI VENEZUELA, BOLIVARIAN REPUBLIC OF 36916 GIGER, R SWITZERLAND f13141 GIII Aircraft Management, LLC UNITED STATES 30058 GIV AIRWAYS LLC UNITED KINGDOM f11424 GKMG PARTNERS LLC UNITED STATES 43332 GLEN WEST 300 INC TRUSTEE UNITED KINGDOM 39093 GLOBAL AIRCRAFT LLC UNITED STATES 36040 GLOBAL BUSINESS ASS. MALAYSIA 36785 GLOBAL ELITE JETS SAUDI ARABIA 33907 GLOBAL ESTATE & AVIATION LTD UNITED STATES 38943 GLOBAL EXPRESS GROUP UNITED STATES 35699 GLOBAL FLEET OIL GAS UNITED KINGDOM 43646 GLOBAL JET IOM LTD UNITED KINGDOM 33121 GLOBAL TRIP SUPPORT UNITED STATES 32437 GO XLS LTD UNITED KINGDOM 35355 GOLDEN FALCON 348 UNITED ARAB EMIRATES 36312 GOTTBETTER & PARTNER UNITED STATES 22982 GOVERNMENT OF NIGER NIGER 28048 GRAHAM CAPITAL UNITED STATES 33773 GRAHAM CAPITAL MGMT UNITED STATES 3259 GRAINGER UNITED STATES 30778 GRANARD LTD UNITED KINGDOM 36620 GRAND A AIRCRAFT LLC UNITED STATES 38796 GRATEFIELD LTD BERMUDA 31982 GREEN FLAG AVIATION SUDAN 6179 GREENAAP CONSULTANTS UNITED STATES 35286 GREENTECH UNITED STATES 6672 GREGG AIR UNITED KINGDOM f12804 GREY FALCON LLC UNITED STATES 32596 GSC PARTNERS UNITED STATES 30895 GSCP (NJ) INC UNITED STATES 23240 GTC MANAGEMT BURBANK UNITED STATES 30632 GUILD INVESTMENTS UNITED STATES 1365 GULF AIR BAHRAIN 32656 GULF GLOBAL SVCS LTD UNITED KINGDOM 36387 GULF WINGS UNITED ARAB EMIRATES 1356 GULFSTREAM SAVANNAH UNITED STATES f10914 Galt Aviation, LLC UNITED STATES 33031 Gemini Ltd UNITED STATES f10219 General Avileasing, Inc. UNITED STATES f11240 Glenbrook III LLC UNITED STATES f10227 Global Pacific Aviation, Inc. UNITED STATES f12247 Good Think Limited Cayman Island VIRGIN ISLANDS, BRITISH 39243 Google Inc. UNITED STATES 38737 Green Bay Packaging Inc. UNITED STATES f10234 Guidara Nordeste Participacoes Ltda BRAZIL f10984 Guitar Center, Inc. UNITED STATES f10896 H. H. Aviation LLC UNITED STATES 24874 HAC (Hangar Acquisition Corporation) UNITED STATES 12127 HAMILTON COMPANIES UNITED STATES 29388 HANGAR 8 LTD UNITED KINGDOM 9954 HARRIS UNITED STATES 21857 HARSCO UNITED STATES 33302 HAVERFORD SUISSE SWITZERLAND 529 HAWKER BEECHCRAFT UNITED STATES 38607 HAWKER BEECHCRAFT 2 UNITED STATES 33023 HAWKER WEST CANADA 31777 HB-JEM SWITZERLAND 32824 HBC AVIATION UNITED KINGDOM 28603 HCC SERVICE CO UNITED STATES 38724 HEAD START AVTN SYS CYPRUS 8352 HEINZ COMPANY UNITED STATES 8583 HELISWISS SWITZERLAND 31253 HERITAGE JETS (FL) UNITED STATES 1423 HERSHEY COMPANY UNITED STATES 26380 HERTZ CORP UNITED STATES 38709 HEVELCA SOCIETE UNITED STATES 36953 HIGHLAND AWYS LTD UNITED KINGDOM 24583 HILL AIR COMPANY I LLC UNITED STATES 42259 HK BELLAWINGS JET CHINA 5152 HM AIR LTD SAUDI ARABIA 23203 HOLLY CORP UNITED STATES 32171 HOLROB ACFT COMPANY UNITED STATES 24776 HOME DEPOT UNITED STATES 8849 HONEYWELL MORRISTOWN UNITED STATES 35466 HORIZON AIR LLP UNITED KINGDOM 41143 HORIZON AVIATION LTD SWITZERLAND 6663 HORNBILL SKYWAYS MALAYSIA 32412 Hamilton Aviation Inc. UNITED STATES 5601 Hamlin Jet Ltd UNITED KINGDOM 29387 Harbert Aviation UNITED STATES 35935 Harrinford Ltd UNITED STATES f11872 Heckmann Enterprises Inc. UNITED STATES f14309 Hemberg Trading Limited VIRGIN ISLANDS, BRITISH f10240 Hess Corporation UNITED STATES 37266 Hewlett Packard Inc. UNITED STATES 38040 Hindalco Industries Limited INDIA f11137 Hubbard Broadcasting UNITED STATES f10254 Hunt Consolidated Inc. UNITED STATES 17402 IBM UNITED STATES f11457 ICA GLOBAL SERVICES LLC UNITED STATES 9962 ICELAND FROZEN FOODS UNITED KINGDOM 35622 ICON TWO LTD UNITED KINGDOM f11412 IGT UNITED STATES 36144 ILC AVIATION GMBH AUSTRIA f11456 IMAGINARY IMAGES INC UNITED STATES 32114 INDO PACIFIC AVTN INDIA 33204 INEOS AVIATION LIMITED UNITED KINGDOM 32394 INFINITY AVIATION UNITED ARAB EMIRATES 35931 INFLITE AVTN (IOM) UNITED KINGDOM 38619 INSPERITY INC UNITED STATES 34771 INTERCONT. AIRWAYS GAMBIA 37023 INTERNATIONAL FLIGHT BELGIUM 31503 INTERNATIONAL JETCLUB LTD UNITED KINGDOM 34321 INTL AVTN LEASING UNITED KINGDOM 34440 INTL FLIGHT RES UNITED STATES 33831 INTL TRIP PLANNING UNITED STATES 38539 IPEK INTERNATIONAL BELIZE 38651 IRKUT CORPORATION RUSSIAN FEDERATION 26959 ISCAR ISRAEL ISRAEL 28061 ISLAND AVTN USA UNITED STATES 31918 ISM AVIATION UNITED KINGDOM 23317 ITT INDUSTRIES UNITED STATES 27301 IVANHOE AVIATION 2 SINGAPORE f11372 IVANHOE AVIATION HOLDINGS LLC UNITED STATES 38462 IZY AIR NIGERIA 39821 Intercontinental Exchange, Inc. UNITED STATES 28726 International Jet Management UNITED STATES 36005 Irving Oil Transport Inc. CANADA 32671 JANNAIRE LLP UNITED KINGDOM 1559 JAPAN AIRLINES JAPAN 35830 JAPC INC UNITED STATES 27693 JATO AVTN UNITED KINGDOM 493 JC BAMFORD EXCAVATORS LTD UNITED KINGDOM 36350 JCPenney Co. Inc. UNITED STATES f10275 JELD-WEN, Inc. UNITED STATES 21889 JEPPESEN DATAPLAN 2 UNITED STATES 37076 JERAND HOLDINGS VIRGIN ISLANDS, BRITISH 24997 JET AIRWAYS INDIA INDIA 28548 JET AVIATION H KONG CHINA 36501 JET AVTN FLT SVCS UNITED STATES 31555 JET CENTRE LTD UNITED KINGDOM 33309 JET EXCHANGE LTD UNITED KINGDOM 31952 JET ICU AIR AMBULNCE UNITED STATES 21727 JET LINK ISRAEL 29290 JET MIDWEST UNITED STATES 33417 JET STREAM AVIATION SAUDI ARABIA 7532 JET2.COM LTD UNITED KINGDOM 24165 JETCLUB LTD SWITZERLAND 36498 JETFLITE INTL LLC UNITED STATES 38712 JETS AVTN SVCS VIRGIN ISLANDS, BRITISH 36494 JETSELECT, LLC UNITED STATES 30733 JETSTEFF AVIATION UNITED KINGDOM 36274 JETSTREAM WORLDWIDE CHINA f11392 JHD AIRCRAFT SALES CO LLC UNITED STATES f10970 JHS Management, LLC. UNITED STATES 23153 JINDAL STEEL INDIA 32363 JLJ EQUIPMENT LEASIN UNITED STATES 32069 JOHN MASON ACFT SVCS UNITED KINGDOM 7628 JOHNSON FRANKLIN UNITED STATES 6281 JOHNSON SC AND SON UNITED STATES 26509 JOLUK AVTN UNITED STATES 24536 JP MORGAN CHASE CY UNITED STATES 37941 JRA Flight Solutions UNITED STATES f10265 Jackson National Life UNITED STATES f10555 Janah Management Company Ltd. UNITED KINGDOM f10276 Jepson Associates Inc. UNITED STATES f10285 Justravl Aircraft Management, Inc. UNITED STATES f11096 KACALP UNITED STATES 43770 KAITAR RESOURCES UNITED STATES 36270 KAUPTHING SINGER UNITED KINGDOM 34670 KEEPFLYING LLP UNITED KINGDOM 3735 KENYA AIRWAYS KENYA 24347 KERZNER INTL. UNITED STATES f12815 KH AVIATION LLC UNITED STATES 32845 KILMER MANAGEMENT CANADA 37723 KINCH AVIATION SVCS UNITED KINGDOM 39891 KING POWER INTERNTL THAILAND 33034 KINGS AIRLINES (2) NIGERIA 21519 KINGS AVIATION UNITED KINGDOM 32210 KLEIN TOOLS UNITED STATES 26927 KNICKERBOCKER UNITED STATES 20894 KOHLER CO UNITED STATES f11415 KOURY AVIATION INC UNITED STATES f12222 KSH Capital L.P. UNITED STATES 33039 KUBASE AVIATION INDIA 34192 KUDOS AVIATION LTD UNITED KINGDOM 1673 KUWAIT AIRWAYS KUWAIT f10286 Kansas City Life Insurance Company UNITED STATES 35938 Knightsdene Limited UNITED KINGDOM 4335 Kraft Foods Global Inc. UNITED STATES 33756 LABRAID LIMITED CROATIA 36286 LAC AVIATION UNITED KINGDOM f11022 LAKE CAPITAL LLC UNITED STATES 31324 LAS VEGAS SANDS UNITED STATES 1703 LEARJET UNITED STATES 30542 LEDAIR CANADA CANADA 34956 LEGACY AVIATION LIMITED UNITED ARAB EMIRATES f10880 LFG Aviation AUSTRALIA 34322 LG ELECTRONICS INC. KOREA, REPUBLIC OF 33298 LIBERTY MEDIA LLC UNITED STATES 12275 LIBERTY MUTUAL UNITED STATES 1727 LIBYAN AIRLINES LIBYA 31756 LIGHTAIR UNITED STATES 37068 LINK AIR SVCS UNITED KINGDOM 32145 LINK AVIATION UNITED KINGDOM 1823 LOCKHEED MARTIN CORP UNITED STATES f12798 LOCKHEED SALES & RENTALS INC UNITED STATES 1755 LOGANAIR LTD UNITED KINGDOM 34736 LOID GLOBAL LTD RUSSIAN FEDERATION 32192 LONDON CORPORATE JET UNITED KINGDOM 23603 LONDON EXECUTIVE AVIATION LTD UNITED KINGDOM f12750 LONE WOLF AVIATION LLC UNITED STATES 33068 LONG CHARTER AIR UNITED STATES 27766 LOWE'S COMPANIES UNITED STATES 35829 LOWES COMPANIES INC UNITED STATES 40196 LP 221 LC UNITED STATES 38109 LUFTHANSA TECH SOFIA BULGARIA 37926 LUGHNASA MGMT LLC UNITED STATES 35806 LUNAR JETS LTD UNITED KINGDOM 4381 Leucadia Aviation, Inc. UNITED STATES 36957 Level 3 Communications UNITED STATES f10298 Levi, Ray & Shoup, Inc. UNITED STATES f10299 Limerick Aviation, LLC UNITED STATES f12478 Longfellow Management Services LLC UNITED STATES 33931 MACSTEEL JET SVCS BERMUDA 38695 MADIS MANAGEMENT VIRGIN ISLANDS, BRITISH 32533 MAITON AIR LLP UNITED KINGDOM 32569 MAJESTIC EXECUTIVE UNITED ARAB EMIRATES 35087 MALAMATINAS GREECE 36992 MANN AVIATION LLC UNITED STATES 3901 MARATHON OIL UNITED STATES 28276 MARBYIA EXEC. FLIGHT SAUDI ARABIA 34154 MARCO POLO AVTN LTD. CAYMAN ISLANDS 34616 MARQUEZ BROTHERS AV UNITED STATES 35178 MARRIOTT INTL UNITED STATES 1828 MARSHALL AEROSPACE UNITED KINGDOM 22811 MASCO UNITED STATES 33151 MASS Holding NETHERLANDS 38632 MATHIS BROTHERS UNITED STATES 30499 MATHYS HUGO SWITZERLAND 31670 MATTHEWS JOHN UNITED KINGDOM 37112 MAX AIR (NIGERIA) NIGERIA 32516 MAZAMA FINANCE UNITED STATES 28682 MBI AVIATION UNITED STATES 29444 MC Group UNITED STATES 31708 MCAIR SERVICES UNITED KINGDOM 34826 MCAP EUROPE LTD IRELAND 4260 MCCAIN FOODS CANADA 26848 MCDONALD'S CORP UNITED STATES 39007 MCNEELY CHARTER SVC UNITED STATES f11393 MDL CONSULTING ASSOCIATES LLC UNITED STATES 28439 MEDIA CONSULTING SERVICES UNITED STATES 12177 MELLON BANK UNITED STATES 35776 MERIDIAN (GHANA) GHANA 31538 MERLIN AVIATION SWITZERLAND 31076 METRO JET USA UNITED STATES 11068 MGM Resorts Aviation Corp UNITED STATES 27573 MID ROC LEASING SAUDI ARABIA 36881 MID SOUTH AVIATION UNITED STATES 37895 MID SOUTH JETS INC UNITED STATES 26475 MIDAMERICAN ENERGY UNITED STATES 30837 MIDROC Aviation SAUDI ARABIA 9082 MIDWEST AVIATION NE UNITED STATES 30093 MIG RUSSIAN AIRCRAFT RUSSIAN FEDERATION 2294 MIL UK RAF UNITED KINGDOM 12626 MILLION AIR CHARTER UNITED STATES 37426 MINERALOGY PTY LTD. UNITED STATES 32550 MINNESOTA CHOICE AVIATION IV LLC UNITED STATES 33855 MOBYHOLD LIMITED UNITED KINGDOM 38024 MODERN ROAD MAKERS INDIA f11427 MOELIS & COMPANY MANAGER LLC UNITED STATES 36267 MONACO SPORTS MNGMT UNITED KINGDOM 1922 MONARCH AIRLINES LTD UNITED KINGDOM 31348 MORGAN STANLEY MGMT UNITED STATES 32228 MORGAN'S MACHINE UNITED STATES 2996 MOTOROLA AUSTIN TX UNITED STATES 4341 MOTOROLA MOBILITY UNITED STATES 32202 MOUNTAIN AVTN LTD UNITED KINGDOM 32777 MP AVIATION LLP UNITED KINGDOM f10319 MP Air, Inc. UNITED STATES 8099 MSF AVIATION CAYMAN ISLANDS 36762 MURRAY AIR UNITED KINGDOM 34926 MURRAY AIR LTD MALTA 31584 MVOC UNITED STATES 27187 MW AVIATION GMBH GERMANY 36987 MWM AG SWITZERLAND 43374 MY JET ASIA SINGAPORE 32579 MYSKY LLP UNITED KINGDOM 1801 Malaysia Airlines Berhad MALAYSIA f10980 Maltese Falcon, LLC UNITED STATES 37311 Marcus Evans Avians Ltd. UNITED KINGDOM f13119 Mariner Air LLC UNITED STATES f10312 McCormick and Company Inc. UNITED STATES 27893 Merck & Co., Inc. UNITED STATES 36336 MetroJet (MPAMCL) HONG KONG SAR 36335 MetroJet Limited US CHINA f10315 Mexico Transportes Aereos S.A de C.V. MEXICO 3508 Monsanto Company UNITED STATES 34936 Moore Capital Management, LP dba GX Aviation UNITED STATES f12471 Mr Adam Zachary Cherry UNITED STATES 43215 Myco 61 Limited SWITZERLAND f11326 N14FX TRUST C/O WILMINGTON TRUST CO UNITED STATES 31771 N526EE UNITED STATES 31781 N846QM UNITED STATES 31780 N941AM UNITED STATES 28895 NAC AVIATION UNITED KINGDOM 23230 NASA UNITED STATES f10324 NASCAR, Inc. UNITED STATES 36849 NATIONAL AIR CARGO GROUP INC UNITED STATES 35849 NATIONAL AVTN COMP. INDIA 6764 NATIONAL JETS UNITED STATES 9900 NATIONWIDE MUTUAL UNITED STATES 7853 NATURAL ENVIRONMENT UNITED KINGDOM 20472 NCC SERVICES UNITED STATES 38835 NEBULA III LTD UAE UNITED ARAB EMIRATES 38874 NEPTUNE AVTN SVCS UNITED STATES 31095 NETJETS AVIATION INC UNITED STATES 38267 NEW PRIME INC UNITED STATES 34560 NOBLE FOODS LIMITED UNITED KINGDOM 33203 NOCLAF LIMITED UNITED KINGDOM 33473 NOK AIR THAILAND f11329 NORLEASE INC UNITED STATES 33099 NORTH AMER JET LLC UNITED STATES 39364 NORTH CARIBOO FLYING CANADA f14731 NORTHEASTERN AVIATION UNITED STATES 31004 NOVA CORPORATE SVCS UNITED KINGDOM 39066 NOVOAIR LTD BANGLADESH f12708 NOW PRESENCE LLC UNITED STATES 31489 NS Aviation SWITZERLAND f13501 NS Falcon BERMUDA f10327 National Gypsum Company UNITED STATES 36522 New Orion Air Group UNITED STATES 38627 NextEra Energy Inc. UNITED STATES f12496 Noble Services Switzerland, LLC UNITED STATES f10338 Nordstrom, Inc. UNITED STATES f12013 Norfolk Southern Corp. UNITED STATES f10917 OAKLR Aviation Services LLC UNITED STATES 21845 OAKMONT UNITED STATES 31679 OASIS SERVICES UNITED STATES 33502 OCEAN SKY (TURKEY) TURKEY 22820 OMAN AIR OMAN 22436 OMAN ROYAL FLIGHT OMAN 28683 OMNICARE MANAGEMENT UNITED STATES 22888 ON TIME AVTN UNITED STATES 37779 ONCAM AVIATION LTD UNITED KINGDOM 17692 ONUR AIR TURKEY f11444 OPA LLC UNITED STATES 25897 OPEN ROAD AIRWAYS UNITED STATES 37336 ORANTO PETROLEUM NIGERIA 30217 ORION AIR PTE SINGAPORE 39002 ORION ENTERPRISES CAYMAN ISLANDS 37383 OSPREY AIR LEASE LLC UNITED STATES f10603 OTO Development, LLC UNITED STATES f14391 Oaktree Capital Management UNITED STATES f10342 Olayan Financing Company SAUDI ARABIA 44187 Operadora de Vuelos Ejecutivas, S.A. de C.V. MEXICO f10348 Orient Wonder Internationl Ltd. BERMUDA f12461 Osmotica Leasing LLC UNITED STATES 32487 P.M. AIR CANADA 2088 PAKISTAN INTERNATIONAL AIRLINES PAKISTAN 28158 PALACE INTL UNITED KINGDOM f10642 PAM Management Serv. LLC UNITED STATES 35530 PAMIR AIRWAYS AFGHANISTAN 948 PAN MARITIME LTD UNITED KINGDOM 42143 PANS (UK) HOLDINGS VIRGIN ISLANDS, BRITISH 33154 PARAGON GLOBAL FLT S UNITED KINGDOM 36085 PARK HOUSE AVTN LTD BERMUDA 32132 PARKRIDGE AVIATION UNITED KINGDOM 38394 PASCAN EXPRESS INC CANADA 36875 PATRONUS AVIATION VIRGIN ISLANDS, BRITISH 31009 PATTISON AIRWAYS CANADA 39143 PAULICOPTER CIA BRAZIL 36792 PB AIR LLC UNITED STATES 34044 PD AIR OPERATION LTD GERMANY f12723 PEAK ENTERPRISES LLC UNITED STATES 34075 PEAKVIEW LLC UNITED STATES 30697 PEARSONS ASSETS GRP SINGAPORE 40785 PEGASUS ADMINISTRACA BRAZIL 33882 PEGASUS ELITE AVTN UNITED STATES 22294 PENSKE JET, INC. UNITED STATES 37153 PERFECT 10 ANTENNA UNITED STATES f12694 PERINI CORP UNITED STATES 36038 PEROLUX SARL LUXEMBOURG 37762 PETTERSON DON UNITED STATES 22283 PHELPS DODGE CORP UNITED STATES 37430 PHILADELPHIA JET SVC UNITED STATES 32057 PINNACLE OPERATIONS UNITED STATES 21824 PLANES AND PARTS CANADA 22309 POLET RUSSIAN FEDERATION 32061 POLYGON AIR UNITED STATES 30970 POOL AVIATION NW LTD UNITED KINGDOM 33115 POTASH CORP (2) CANADA f10729 PPD Development, LLC UNITED STATES 30220 PPL AVIATION LLC UNITED STATES 31920 PRESTBURY TWO UNITED KINGDOM 38271 PRESTIGE INTL HOLDIN UNITED ARAB EMIRATES 33762 PRESTIGE JET RENTAL UNITED ARAB EMIRATES 35276 PRESTIGE JP LTD UNITED KINGDOM 38147 PRIME AIR SVCS LTD NIGERIA 37897 PRIME JET (CO) UNITED STATES 36789 PRIME LEGACY MGMT UNITED STATES 37638 PRIMEVALUE TRADING CANADA 31222 PRIVATE AIRCRAFT INT ISRAEL 36797 PRIVATE JET GROUP LEBANON 35665 PRIVILEGE AIRWAYS INDIA 3751 PROCTER&GAMBLE UNITED STATES f12698 PROFESSIONAL JET III LLC UNITED STATES 40852 PT PEGASUS AIR CHART INDONESIA 33780 PTB (EMERALD) PTY UNITED KINGDOM 32329 PUNJ LLOYD INDIA 39222 PUNJ LLOYD PTE LTD INDIA 35176 Pacific Jet Aviation, LLC UNITED STATES 36857 Pacific Stream UNITED KINGDOM f10820 Palm Beach Aviation, Inc. UNITED STATES f10351 Paramount Pictures Corporation UNITED STATES f11009 Park Rise Investments Ltd. VIRGIN ISLANDS, BRITISH f10356 Peabody Energy UNITED STATES f10609 Pegasus South, LLC UNITED STATES f10595 Pfizer Inc. UNITED STATES 38050 Pilante Limited VIRGIN ISLANDS, BRITISH f10918 Pilgrim Air UNITED STATES f11181 Pilot Corporation UNITED STATES f10979 Pinjet Aviation, LLC UNITED STATES 43776 Powdr Aviation, Inc. UNITED STATES f13500 Prime Aviation SINGAPORE 35365 Pro Flite LLC d/b/a Zen Air LLC UNITED STATES f10369 Professional Jet Management, Inc. UNITED STATES 2196 QANTAS AIRWAYS AUSTRALIA 21912 QATAR AIRWAYS QATAR 33331 QUADRA AVIATION LP UNITED KINGDOM 31585 QUALCOMM UNITED STATES 35924 QWEST COMMUNICATIONS UNITED STATES 39476 Qatar Executive QATAR f12590 R. Lacy Services, LTD. UNITED STATES 29692 RABBIT RUN UNITED STATES 37367 RADCOOL INVESTMENTS SOUTH AFRICA 32174 RAVELLO ENTERPRISES UNITED STATES 26191 RAVENHEAT MANUFACTRG UNITED KINGDOM 30485 RC AVIATION LLP UNITED STATES 29739 RDV PROPERTIES (ARC) UNITED STATES f12825 RED HAWK AVIATION LLC UNITED STATES 29515 RED LINE AIR LLC UNITED STATES 38333 REDWOOD AVTN CO. UNITED STATES 31859 RELATIONAL INVESTORS UNITED STATES 9674 REMO INVESTMENTS UNITED KINGDOM 37662 REYNOLDS JET MGMT UNITED STATES 33614 RICHARD HAYWARD UNITED KINGDOM 35143 RICHMOND AMERICAN UNITED STATES 7403 RICHMOR AVIATION UNITED STATES 29947 RIVERSIDE AVIATION LLC UNITED STATES 35940 RIZON JET UK LTD UNITED KINGDOM 5547 RJR WINSTON SALEM UNITED STATES 30422 RL WINGS LLC UNITED STATES 31650 ROBINSON AVTN UNITED STATES 38421 ROCK-TENN COMPANY UNITED STATES 8271 ROCKWELL COLLINS UNITED STATES 36351 ROCKWELL COLLINS LLC UNITED STATES 21667 ROSS INVESTMENTS UNITED STATES 28988 ROYAL BANK SCOTLAND UNITED KINGDOM 2296 ROYAL BRUNEI BRUNEI DARUSSALAM 29599 ROYAL JET UNITED ARAB EMIRATES 2297 ROYAL JORDANIAN AIRLINES JORDAN 30527 RP AVIATION UNITED STATES 34828 RUNWAY ASSET MNGT SOUTH AFRICA 36105 Rampart Aviation UNITED STATES f10376 Raytheon Company UNITED STATES f10378 Red White & Blue Pictures, Inc. UNITED STATES f10975 Regions Financial Corporation UNITED STATES f13924 Richie Sky Limited VIRGIN ISLANDS, BRITISH 36945 Russian Copper Company Holdings Ltd. RUSSIAN FEDERATION 22568 S ANGOLA ANGOLA 22649 S BOTSWANA BOTSWANA 22593 S BRUNEI SULTAN BRUNEI DARUSSALAM 27535 S PRESIDENT SUDAN SUDAN 29242 S TANZANIA TANZANIA, UNITED REPUBLIC OF 37012 SA EXPRESS AIRWAYS SOUTH AFRICA 30329 SAGA AIRLINES TURKEY 29648 SAGITTA LLC UNITED STATES 38892 SAM FLIER SERVICES UNITED STATES 38645 SANTOS DUMONT LTD IRELAND 34319 SAPOFINA AVTN LTD. VIRGIN ISLANDS, BRITISH 32608 SAVANNAH AVIATION UNITED STATES 12627 SCANDI AIRLEASING SWEDEN f10894 SCB Falcon, LLC UNITED STATES 3236 SCOTTISH & NEWCASTLE UNITED KINGDOM f11482 SCP Aviation LLC UNITED STATES 22305 SEAFLIGHT AVTN BERMUDA 36492 SEAGRAVE AVIATION UNITED STATES 33214 SEENO CONSTRUCTION UNITED STATES f11025 SELA HOLDING COMPANY LTD SAUDI ARABIA 37246 SELECT MGMT RESOURCE UNITED STATES 26695 SELECT PLANT HIRE UNITED KINGDOM 36444 SETON DAVID KENYA 37439 SEVCS AEREOS ILSA MEXICO 36843 SG FINANS AS NORWAY f11250 SGSF Capital Venture LLC UNITED STATES 22418 SHAMROCK AVTN NJ UNITED STATES 38490 SHANGHAI DEER JET CHINA 22814 SHARJAH RULERS FLT UNITED ARAB EMIRATES 33126 SHAW COMMUNICATIONS CANADA 35777 SHAW WALLACE INDIA 32093 SHEARWATER AIR UNITED STATES 27163 SHERIDAN AVTN UNITED STATES 29727 SHUKRA UNITED KINGDOM f11453 SIAREX SOCIETY INC UNITED STATES 38910 SIBITI 1 INC BELIZE 28022 SIEBEL SYSTEMS UK UNITED KINGDOM 36604 SIERRA AVIATION LP UNITED STATES 32002 SIERRA STELLAR UNITED STATES 33581 SIGNAL AVIATION LTD UNITED KINGDOM 44515 SILVER WINGS AVIATION QATAR 2463 SINGAPORE AIRLINES SINGAPORE 39068 SITM JET LTD UNITED KINGDOM 7867 SIXT GERMANY 36037 SK TELECOMM KOREA, REPUBLIC OF 35145 SKA INTERNATIONAL UNITED ARAB EMIRATES 37703 SKIVA AIR ARMENIA 34918 SKY AERONAUTICAL IRELAND 29880 SKY AVIATION SAUDI ARABIA 31208 SKY BEYOND HOLDINGS SINGAPORE 38711 SKY UNLIMITED WEZUP NETHERLANDS 37740 SKYBIRD AIR LTD NIGERIA 30241 SKYBLUE AVIATION UNITED KINGDOM 34695 SKYBUS INC UNITED STATES 35065 SKYBUS LLC UNITED STATES 24926 SKYDRIFT LTD UNITED KINGDOM 32526 SKYEXPRESS JSC RUSSIAN FEDERATION 38190 SKYJET AVIATION SVCS NIGERIA 39057 SKYLINE ENTERPRISES UNITED STATES 39132 SKYPLAN FZC UNITED ARAB EMIRATES 23638 SKYSERVICE BUSINESS CANADA 32337 SKYSTEAD UNITED ARAB EMIRATES 33788 SKYTRAVEL LLC UNITED STATES 31074 SKYWAY RUSSIA RUSSIAN FEDERATION 38350 SKYWAYAERO INC. UNITED STATES 32553 SKYWORKS CAPITAL UNITED STATES 30794 SLEEPWELL AVTN UNITED KINGDOM 38895 SOBHA PURAVANKARA INDIA 6404 SONY AVIATION UNITED STATES 36182 SOPHAR PROPERTY VIRGIN ISLANDS, BRITISH 36653 SOUTH AFR. BREWERIES SOUTH AFRICA 2316 SOUTH AFRICAN AIRWAYS SOUTH AFRICA 38491 SOUTHERN AVTN SVCS UNITED STATES 17330 SOUTHERN CROSS AV FL UNITED STATES 32897 SPC AVIATION LTD UNITED KINGDOM 34137 SPECIAL OPS LTD. SAUDI ARABIA 42165 SPECIALIZED AVIATION SAUDI ARABIA 25246 SPECSAVERS AVTN UNITED KINGDOM 31762 SPORTSMENS AVTN GRP UNITED STATES 28904 SPX FLOW UNITED STATES 5216 SRILANKAN AIRLINES SRI LANKA 28152 ST AVIATION UNITED STATES 24644 ST MERRYN AIR UNITED KINGDOM 42170 STA JETS UNITED STATES 30500 STANDARD & POORS UNITED STATES 38586 STAR AERO HOLDINGS UNITED STATES 32446 STAR AVIATION SRVCS UNITED ARAB EMIRATES 36639 STARS AWAY AVIATION SOUTH AFRICA 32993 STC BERMUDA LTD. EGYPT 33469 STEPHEN R. LLOYD UNITED KINGDOM 30889 STIRLING AVTN UNITED KINGDOM 17378 STOCKHOLM AIRCRAFT NETHERLANDS 27889 STULLER SETTINGS UNITED STATES 24529 SUBPRICE UNITED KINGDOM 9182 SUCKLING AIRWAYS (CAMBRIDGE) LTD T/A SCOTAIRWAYS UNITED KINGDOM 20474 SUMMIT AVTN USA 2 UNITED STATES 32807 SUN TV NETWORK INDIA 29813 SUNCOR ENERGY CANADA f11402 SUNTRUST EQUIPMENT FINANCE & LEASING CORP UNITED STATES 31354 SUNWING AIRLINES CANADA 8963 SUREWINGS UNITED KINGDOM 28720 SUZUKI DEL CARIBE PUERTO RICO 34329 SVCS AEREOS DENIM MEXICO 5683 SWAGELOK UNITED STATES 38217 SWEDEWINGS AB SWEDEN 28494 SWISS GLOBAL AIR LINES AG SWITZERLAND 9768 SWISS PRIVATE AVTN SWITZERLAND 38361 SYBERJET AIRCRAFT UNITED STATES 31527 SYMPHONY MILLENIUM SINGAPORE 2642 SYRIAN ARAB AIRLINES SYRIAN ARAB REPUBLIC f1467 Sails In Concert, Inc. UNITED STATES 20467 Samaritan's Purse UNITED STATES f12147 SanRidge Operating Company UNITED STATES 3991 Sioux Company Ltd SWITZERLAND f11112 Sky Aviation LTD. GIBRALTAR 34281 Sky Aviation Services UNITED ARAB EMIRATES 30904 Skyflight UNITED STATES f10405 Snapper Consulting Inc. BRAZIL 30582 Space Exploration UNITED STATES f12459 Spitfire USA Limited UNITED STATES f14886 Star Vision Holdings Inc. VIRGIN ISLANDS, BRITISH 36081 Starbucks Corporation UNITED STATES f10410 Starwood Asset Management, LLC UNITED STATES f14474 Super Boost Limited VIRGIN ISLANDS, BRITISH 26684 TAG AVIATION UK LTD UNITED KINGDOM f14327 TAG Aviation Middle East W.W.L. BAHRAIN 33802 TAIL WIND LTD. SINGAPORE 36754 TAK AVIATION UNITED STATES 33497 TAK SERVICES LTD AVV JORDAN f12709 TAMPA BAY AIRLINES LLC C/O BLUMBERGEXCELSIOR CORP UNITED STATES 27291 TARRANT ADVISORS UNITED STATES 31697 TAS CORP UNITED STATES 4189 TAUBMAN UNITED STATES 32242 TAYLOR ENERGY COMPANY LLC UNITED STATES 36827 TCC AIR SERVICES INC UNITED STATES 38545 TEAM AERO UNITED STATES 36108 TEAM VIPER UNITED KINGDOM f10217 TEGNA, Inc. UNITED STATES 37359 TEKLOC UNITED STATES 29164 TELUS COMMUNICATIONS CANADA 37446 TEMPEST CAPITAL UNITED KINGDOM 39539 TEMPUS JETS INC UNITED STATES 39160 TENACIOUS ADVENTURES UNITED STATES 39127 TESCO STORES LTD UNITED KINGDOM 28114 TEXAS AVTN SALES&LSN UNITED STATES 42391 TEXTRON AVIATION UNITED STATES 15677 TEXTRON INC UNITED STATES 39690 THE WHITEWIND COMPANY US UNITED STATES 37352 THOMAS & BETTS UNITED STATES 27034 THOMAS COOK AIRLINES LTD UNITED KINGDOM 35441 THOMAS ENTERPRISES UNITED STATES f10971 THOMAS William H. UNITED STATES 30131 THOMSON AIRWAYS LTD UNITED KINGDOM 32727 THREE OF A KIND XL UNITED STATES 35153 THUN AB SWEDEN f14943 THUNDERBIRD AVIATION OPERATOR LTD. UNITED STATES 27799 TIDEWATER UNITED STATES 4744 TITAN AIRWAYS LTD UNITED KINGDOM 36184 TNT EXPRESS (UK) UNITED KINGDOM 40885 TOERAMA SOUTH AFRICA f12990 TOKECO INCORPORATED UNITED STATES 36462 TOP ACES INC CANADA 32110 TOP AIRCRAFT UNITED STATES 9705 TOWER HOUSE CONSULTS UNITED KINGDOM 33891 TOWN & COUNTRY FOOD UNITED STATES 38996 TP AERO UNITED STATES 32029 TPG AVIATION SOUTH AFRICA 5759 TRANS CAN PIPELINES CANADA 30585 TRANS EURO AIR UNITED KINGDOM 34674 TRANSCONT. WINGS VIRGIN ISLANDS, BRITISH 26670 TRANSMERIDIAN AVTN UNITED STATES 37267 TRANSWORLD AV TRADE UNITED KINGDOM 31673 TRAVELERS INDEMNITY CO UNITED STATES 33923 TREK-AIR B.V. NETHERLANDS 29593 TRIDENT JET JERSEY UNITED KINGDOM 28999 TRIDENT LEASING IRELAND 37551 TRIDENT PETROLEUM EGYPT 36495 TRIMEL INVESTMENT UNITED STATES 33853 TRINITY AVIATION LTD UNITED KINGDOM 36471 TRIPLE S AVIATION LLC UNITED STATES 13174 TRUSTAIR LTD UNITED KINGDOM 26165 TRYGON LTD UNITED KINGDOM 32832 TUCK AVIATION UNITED STATES 21887 TUDOR INVESTMENTS UNITED STATES 24731 TURKMENISTAN TURKMENISTAN 7971 TW AIR BERMUDA 28983 TWINWOOD TRANSPORT. CAYMAN ISLANDS f12492 Target corporation UNITED STATES f11003 Tendencia Asset Management CAYMAN ISLANDS 42362 Tesoro Aviation Company UNITED STATES 38565 Tetran Assets Ltd. UNITED KINGDOM 25363 The Boeing Company UNITED STATES f12612 The Private Jet Company UNITED KINGDOM f10831 The Richard E. Jacobs Group, LLC UNITED STATES f11873 Tillford Limited BERMUDA f12235 Top Delight Worldwide Ltd VIRGIN ISLANDS, BRITISH f12186 Tor Air AB SWEDEN f10446 Tour Air, Inc. UNITED STATES f12231 Translatin S.A. UNITED STATES 38580 Triple A Aviation SA LUXEMBOURG f10452 Truman Arnold Companies UNITED STATES f10990 Ty-Tex Exploration Inc. UNITED STATES f12479 Tyremax Pty Ltd AUSTRALIA 22512 UGANDA EXEC FLIGHT UGANDA 32889 UNIQE AIR (UK) UNITED KINGDOM 35763 UNITED AIRWAYS (BD) BANGLADESH 4090 UNITED COMPANY THE UNITED STATES 21505 UNITED CONSTRUCTION TURKEY 34059 UNITED WEST AIRLINES UNITED STATES 33177 UNIV AVN MIDDLE EAST UNITED ARAB EMIRATES f10462 US Bank NA Trustee UNITED STATES 34260 US MARSHALS SERVICE UNITED STATES 34914 USA JET AIRLINES 3 UNITED STATES 35834 UTFLIGHT UNITED STATES 18224 UZBEKISTAN AIRWAYS UZBEKISTAN f10460 Unisys Corporation UNITED STATES 2782 United Airlines, Inc. UNITED STATES 2795 Universal Weather and Aviation, Inc. UNITED STATES 34977 V1 FLT SUP. INTL UNITED STATES 37678 VALEANT PHARMACEUT UNITED STATES 8962 VALERO SERVICES, INC UNITED STATES 33003 VEDANTA ALUMINA LTD INDIA 38968 VERHILL CORPORATE VIRGIN ISLANDS, BRITISH 7861 VERIZON CORPORATE SERVICES GROUP UNITED STATES 35720 VICIS CAPITAL L.L.C UNITED STATES 34107 VIPER AVIATION LLC UNITED STATES 37019 VIPJET LIMITED IRELAND 8142 VIRGIN ATLANTIC AIRWAYS LTD UNITED KINGDOM 39392 VLF CREW SERVICES UNITED STATES 30418 VMD AVIATION UNITED STATES 43279 VOLARE AVIATION LTD UNITED KINGDOM 30637 Vale S/A BRAZIL 40665 Visa U.S.A. Inc UNITED STATES f10591 Vulcan Materials Company UNITED STATES 31377 WA DEVELOPMENTS UNITED KINGDOM 35911 WALLAN AVIATION 2 SAUDI ARABIA 38924 WAR ENTERPRISES UNITED STATES 30900 WARNER ROAD AVTN UNITED STATES 35511 WARWICKSHIRE BLUE UNITED KINGDOM f10470 WASTE MANAGEMENT, INC UNITED STATES 36041 WATSCO HOLDINGS INC UNITED STATES 35535 WELLS FARGO BANK (2) UNITED STATES 2885 WESTAIR FLYING UNITED KINGDOM 36283 WESTERN AIR CHTR KX UNITED STATES 34328 WESTFIELD LLC UNITED STATES 2890 WESTLAND UNITED KINGDOM 25990 WESTSHORE AVTN MGMT UNITED STATES 34873 WESTSTAR AVTN SVCS MALAYSIA 22445 WHITE CLOUD UNITED STATES 38210 WHITE MOUNTAIN AVTN UNITED STATES 28542 WHITE ROSE AVTN UNITED STATES 32120 WILDERNESS POINT ASS UNITED STATES 3021 WILLIAMS COMPANIES UNITED STATES 1162 WILLIAMS GRAND PRIX UNITED KINGDOM f11390 WILLIS LEASE FINANCE CORP UNITED STATES 36185 WILMINGTON TRUST(EI) IRELAND 37767 WIN AVIATION LTD. CAYMAN ISLANDS 36815 WING AVTN CHTR SVC UNITED STATES 25648 WING AVTN USA UNITED STATES 34008 WINGED BULL AVIATION UNITED KINGDOM 29596 WINNEPEG C/O REYES UNITED STATES 32802 WIV AIR-2 LLC UNITED STATES 31438 WOOD J M UNITED KINGDOM 30474 WORLD IS YOURS UNITED KINGDOM 42401 WORLDWIDE ACFT (BDA) UNITED KINGDOM 22444 WORTHINGTON INDUSTRY UNITED STATES 32152 WYNDHAM WORLDWIDE UNITED STATES f12485 Waco Air Supply UNITED STATES 25432 Wal-Mart Stores UNITED STATES f10471 Wayne A Reaud UNITED STATES 25465 WestJet CANADA 2634 Western Air Charter Inc UNITED KINGDOM 8721 Westfield Aviation Inc AUSTRALIA f10629 Weyerhaeuser Company UNITED STATES f10479 Wichita Air Services, Inc. UNITED STATES f10482 Windsor Media Inc. UNITED STATES f11514 Windway Capital Corp UNITED STATES f14415 Wingtip Corporation UNITED STATES f10483 World Harvest Church Flight Operations UNITED STATES f12248 World Noble Limited Cayman Island VIRGIN ISLANDS, BRITISH f11532 Worldwide Aircraft Holding Company BERMUDA f10881 Worldwide Business Jets Corp UNITED STATES 24421 XAMEX INVESTMENTS UNITED STATES 33042 XCLUSIVEJET CHARTER UNITED KINGDOM 32609 XIAMEN AVIATION AVV RUSSIAN FEDERATION f10485 Xerox Corporation UNITED STATES 38359 YAAS UNITED STATES 34976 YH AVIATION LTD UNITED KINGDOM 37033 YUM RESTAURANT SVCS UNITED STATES 40036 YYA MANAGEMENT LTD SWITZERLAND 44261 ZALA GROUP LLC UNITED STATES 37677 ZC Aviation UNITED STATES 34953 ZENITH CAPITAL LTD SWITZERLAND f11027 ZENITH INSURANCE COMPANY UNITED STATES 44325 ZETTA JET USA INC UNITED STATES 38977 ZWEITE XR-GMBH GERMANY f10983 Zachry Industrial Inc. UNITED STATES f10488 Ziff Brothers Investment, LLC UNITED STATES f10490 Zimmer Inc. UNITED STATES f11242 Zoe Air SOUTH AFRICA